          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 1 of 113




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                       PLAINTIFFS,
v.                                     No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                     DEFENDANTS.

                            DECLARATION OF STEPHEN B. LEVINE, M.D.

Pursuant to 28 U.S.C. 1746, I declare:

I.     CREDENTIALS – KNOWLEDGE, TRAINING, AND EXPERIENCE:

     1.     Education - Academic Appointments - Research Grants: I am a Clinical Profes-

sor of Psychiatry at Case Western Reserve University School of Medicine, and also maintain an

active private clinical practice. I received my MD from Case Western Reserve University in

1967, and completed a psychiatric residency at the University Hospitals of Cleveland in 1973. I

became an Assistant Professor of Psychiatry at Case Western in 1973, and became a Full Profes-

sor in 1985. I have been the recipient of the following grants for scientific research and/or pro-

gram development:

            a.    Twenty-three separate pharmaceutical company grants to study various pro-
       sexual medications;

            b.   U.S. National Institute of Health grant for the study of sexual consequences of
       Systemic Lupus Erythematosis. Co-principal investigator; and

             c.    Five separate grants from the private Sihler Mental Health Foundation;

                      i.     to create the Program for Professionals which evaluated medical
                             and religious leaders accused of sexual offenses;

                     ii.     to establish a Center for Marital and Sexual Health;

                    iii.     to create a placebo controlled research study on Clomipramine
                             for Premature ejaculation;


                                                                                               1
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 2 of 113




                      iv.      to create a follow-up study of clergy accused of sexual impropriety;
                               and

                       v.      to establish a new clinical service for women with breast cancer.

     2.     Medical-Psychiatric Specialty Areas of Focus - Recent Addresses: Since July

1973 my specialties have included psychological problems and conditions relating to sexuality

and sexual relations including sexual identity issues, therapies for sexual problems, and the rela-

tionship between love and intimate relationships and wider mental health. In 2005, I received

the Masters and Johnson Lifetime Achievement Award from the Society of Sex Therapy and Re-

search. I am a Distinguished Life Fellow of the American Psychiatric Association. Over the

years I have lectured frequently to professional groups. During the previous two years, these lec-

tures have included:

                 a.         The Mental Health Professionals’ Role with the Transgendered: Making

             the Controversies Clear, given to Grand Rounds at the University Hospitals of Cleve-

             land on March 12, 2021;

                 b.         Psychotherapeutic Approaches to Sexual Problems, an invited lecture to

             the American Psychiatric Association Annual Meeting on May 1, 2021 (similar lec-

             ture in May 2020);

                 c.         Seven years of six-hour Continuing Education Courses at the American

             Psychiatric Association Meetings on Love and Sexuality;

                 d.         Grand Rounds at Cleveland Clinic Foundation on Sexuality Education of

             Psychiatric Residents on June 25, 2020;

                 e.         Grand Rounds at Cleveland Clinic Foundation June 2019 Transgender-

             ism: Beware! Repeated by invitation at Akron General Hospital and at National

             meeting of American Association of Behavioral Health in 2019 in Washington, DC


                                                     2
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 3 of 113




                  f.   Three-hour workshop at Society of Sex Therapy and Research in April

             2020 on Therapy for Sexual Problems;

                  g.   Workshop on “Lets talk about sex!” at the American Association of Direc-

             tors of Psychiatric Residency Training in March 2020 in Dallas, Texas;

                  h.   Three-hour continuing education seminar with Massachusetts Department

             of Corrections Gender Identity Staff Fall 2019 in Foxboro, MA;

                  i.   Also, I have been a visiting professor at Stanford University and St. Eliza-

             beth’s Hospital in DC as well a grand rounds presenter at various departments of

             psychiatry over many years;

                  j.   I have served as a book and manuscript reviewer for numerous profes-

             sional publications. I have been the Senior Editor of the first (2003), second (2010)

             and third (2016) editions of the Handbook of Clinical Sexuality for Mental Health

             Professionals. In addition to five other solo authored books, I authored Psychothera-

             peutic Approaches to Sexual Problems, published in 2020; it has a chapter titled

             “The Gender Revolution”;

                  k.     I am a frequent reviewer of submitted papers to the Archives Sexual Be-

             havior, Journal of Sex & Marital Therapy, and Journal of Sexual Medicine; and

                  l.    I am an infrequent or occasional reviewer for 25 other journals in various

             medical specialties and psychological and sociologic journals on topics related to hu-

             man sexuality.

     3.     Founder of the Case Western Gender Identity Clinic - former WPATH Chair-

man of the Standards of Care Committee: I first encountered a patient suffering what we

would now call gender dysphoria in July 1973. In 1974, I founded the Case Western Reserve



                                                 3
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 4 of 113




University Gender Identity Clinic, and have served as Co-Director of that clinic since that time.

Across the years, our Clinic evaluated and treated hundreds of patients who were experiencing a

transgender identity. An occasional child was seen during this era. I was the primary psychiatric

caregiver for several dozen of our patients and supervisor of the work of other therapists. I was

an early member of the Harry Benjamin International Gender Dysphoria Association (later

known as WPATH) and served as the Chairman of the WPATH Standards of Care Committee

that developed the 5th version of its Standards of Care. In 1993 the Case Western Reserve Uni-

versity Gender Identity Clinic was renamed, moved to a new location, and became independent

of Case Western Reserve University. I continue to serve as Co-Director. In 2020, the clinic was

renamed the Gender Diversity Clinic.

     4.     Court Appointed Expert: In 2006, Judge Mark Wolf of the Eastern District of Mas-

sachusetts asked me to serve as an independent, court-appointed expert in a litigation involving

the treatment of a transgender inmate within the Massachusetts prison system. After providing a

six-hour workshop to the mental health professionals in the system, I was retained by the Massa-

chusetts Department of Corrections in 2007 as a consultant on the treatment of transgender in-

mates. I have been in that role continuously since.

     5.     Experience as an Expert Witness: I was qualified as an expert and testified con-

cerning the diagnosis, understanding, developmental paths and outcomes, and therapeutic treat-

ment, of transgenderism and gender dysphoria, particularly as it relates to children, in 2019 in the

matter of In the Interest of J.A.D.Y. and J.U.D.Y., Case No. DF-15-09887-S, 255th Judicial Dis-

trict, Dallas County, TX (the “Younger litigation”). Before and particularly after that contribu-

tion, I have given testimony in:




                                                 4
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 5 of 113




        a.    US District Court, Judge Mark L. Wolf’s witness in Michelle Kosilek vs.

   Massachusetts Dept. of Corrections et al. (transsexual issue) in Boston, 2007;

        b.   Deposition in the Battista vs. Massachusetts Dept. of Corrections case

   (transsexual issue) in Cleveland, October 2009;

        c.    Witness for Massachusetts Dept. of Corrections in their defense of a law-

   suit brought by prisoner Katheena Soneeya. March 22, 2011 Deposition in Boston

   and October 2018 in Cleveland and 2019 in Boston;

        d.   Witness for State of Florida vs. Reyne Keohane, July 2017;

        e.    Pennsylvania legislative testimony. Written submission and live testi-

   mony before a committee of the Pennsylvania legislature, March 2020 (Engaged by

   Pennsylvania Family Institute);

        f.    In the Interests of the Younger Children. Expert testimony by deposition

   and at trial in Dallas, TX. (Engaged by Texas counsel Odeneal & Odeneal) (Dallas

   Cty. Dist. Ct. 2019);

        g.    Doe v. Madison Metropolitan School District. Expert declaration submit-

   ted February 19, 2020, rebuttal declaration submitted August 14, 2020;

        h.   Hecox v. Idaho. Expert declaration submitted June 4, 2020. (D. Idaho);

        i.    In the matter of Rhys & Lynn Crawford (Washington State). March 30,

   2021, Tingley v. Washington State. (W.D. Wa.);

        j.    London: Queen (Quincy Bell) vs. Tavistock and Portman Clinics and

   NHS in High Court of London, Decision handed down on December 1, 2020. I was

   the only American to submit a report. The Court found that puberty blocking hor-

   mones could not be administered to youth and that for any 16 or 17 year old to obtain




                                       5
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 6 of 113




             hormonal therapy for gender dysphoria they must have court approval for its admin-

             istration with each case separately;

                  k.    London 2: In the High Court of Justice Queen’s Bench Division adminis-

             trative court. The Queen (on the application of) L. and Hampshire County Council.

             (A matter of education about transgender identities in schools; not yet decided);

                  l.   North Carolina, Kadal v. Folwell (M.D.N.C)

                  m.    Earlier this year, the District of Arizona relied on evidence I submitted

             regarding the guidelines for treating adolescents with gender dysphoria, in Hennessy-

             Waller v. Snyder, Case No. CV-20-00335-TUC-SHR, 2021 WL 1192842, at *5-6 &

             n.10 (D. Ariz. Mar. 30, 2021).

                  m.    I have been retained by the defense in this case to serve as an expert wit-

             ness. My compensation is $400 per hour. My compensation is not dependent upon

             the outcome of this litigation or the substance of my opinions.

     A more complete review of my professional experience, publications, and awards is pro-

vided in my curriculum vitae, a copy of which is attached hereto as Exhibit A.

     7.    I have reviewed the “Declaration of Deanna Adkins, MD, in Support of Plaintiffs’ Mo-

tion for a Preliminary Injunction,” dated June 11, 2021 (“Adkins”). In that declaration Dr. Ad-

kins makes a variety of statements about gender dysphoria, therapies for gender dysphoria, and

outcomes of therapies, which I believe to be inaccurate, or unsupported by scientific evidence.

Dr. Adkins is a pediatric endocrinologist. I note with some concern that Dr. Adkins makes a

number of sweeping and purportedly scientific assertions that are supported by almost no peer-

reviewed articles or studies. I note also that Dr. Adkins herself has published only one peer-re-

viewed article relating to treatment of individuals suffering from gender dysphoria.



                                                    6
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 7 of 113




     7A. Although Dr. Adkins does not attach her curriculum vitae, based on her declaration,

Dr. Adkins’ practice is focused on children and adolescents. Her declaration does not suggest

substantial experience in working with adults or older young adults who are living in a

transgender identity, or who suffer from gender dysphoria. (This diagnosis requires distress).

The wider lifecycle view that derives from experience with these adults (and familiarity with the

literature concerning them) provides an important cautionary perspective on the treatment of

children and adolescents. The psychiatrist or psychologist treating a trans child or adolescent, of

course seeks to make the young patient happy, but the overriding consideration is the creation of

a happy, highly functional, mentally healthy person for the next 50 to 70 years of life. I refer to

treatment that keeps this goal in view as the “life course” perspective.

     7B.   It is my opinion that a number of Dr. Adkins’ assertions are inaccurate or unsup-

ported, for reasons that I explain in this Declaration. I will provide citations to published, peer-

reviewed articles that inform my judgments.

     7C.   I have also reviewed the “Declaration of Armand H. Matheny Antommaria, MD,

PhD, FAAP, HEC-C,” dated June 11, 2021 (“Antommaria”). In that declaration, Dr. Antom-

maria makes assertions about medical ethics, informed consent, and the evidentiary basis sup-

porting the use of a variety of procedures for gender transition, which I believe are inaccurate

and unsupported by scientific evidence.

     7D. Before I summarize my key points in the next section, I want to share my understand-

ing of the fundamental scientific controversy embedded within this legal challenge. On one side,

there is the well-intentioned compassionate treatment of dysphoric trans teenagers with hor-

mones that has been occurring almost for one decade. On the other side, there is time-honored

ethical expectation that innovated major medical and surgical treatments should be based on




                                                  7
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 8 of 113




well-defined methodologically sophisticated scientific studies. This matter is far from unique to

Arkansas. The same matter has recently been both studied adjudicated in Europe and is being

similarly challenged in various US courts. My point is that neither of Plaintiff’s experts seems to

be aware of three important processes during the previous two years.

     7E. First are the recent objective, independent, reappraisals of the use of puberty blocking

hormones and cross-sex hormones in this age group. Finland, Sweden, and the UK have each

reviewed the relevant medical literature, and—contrary to the Plaintiff’s expert opinions—have

concluded that the scientific evidence of efficacy is at best unclear. The literature is methodolog-

ically of low quality, follow up studies are few, incomplete, and fail to show major improve-

ments in mental health. Finland’s report discouraged their use. The Swedish Karolinska

Hosptial’s review prohibited their use except in a carefully designed research protocol. The

UK’s report did not make policy recommendations but similarly characterized the inadequacies

of the science.

     7F. Second, in a separate judicial review announced on December 1, 2020, the High Court

of London banned the use of puberty blockers for those less than 16 and required any 16 or 17

year old who is being considered for puberty blockers or cross sex hormones to obtain court per-

mission prior to administration. The High Court spoke to the lack of good scientific evidence,

the immaturity of these youth to make life-altering decisions, the unexplained recent increase in

incidence of youth declaring a trans identity, and the lack of adequate follow-up of those already

treated at the two very busy referral clinics for gender dysphoric teens. In discussing the use of

puberty blockers in minors, the High Court cited evidence I offered about how young people ma-

ture through adolescence. See Bell v. The Tavistock & Portman NHS Foundation Trust [2020]

EWHC (Admin) 3274 [64].




                                                 8
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 9 of 113




     7G. Third, neither of the Plaintiff’s experts seem to appreciate that two separate evalua-

tions, one from Canada and one from the UK, reviewed WPATHs Standards of Care and found

them untrustworthy as scientific guidelines.1

       8.    Summary of Issues: In this declaration, I offer information and my expert opin-

ions concerning a number of aspects of the phenomenon of Gender Dysphoria and transgender

identity (i.e., Gender Discordance, Gender Incongruity), as well as a discussion of competing

views among mental health and other professionals as to the appropriate assessment and thera-

peutic methods-practices for patients who experience gender dysphoria. At many points in this

statement, I provide citations to published, peer-reviewed articles that provide foundational or

additional supporting or relevant information. The central issue in this case stems from the fact

that hormonal-surgical treatments were developed for the treatment of trans-declared patients

that spread internationally well in advance of the objective-reliable-scientific appraisal of its con-

sequences. Thus, we have been listening to advocates-practitioners of unproven, experimental

clinical practices vs. concerned voices about the harm to patients of ignoring scientific evidence.

A summary of the key points I discuss in this statement includes:

                 a.     Sex as defined by biology and reproductive function cannot be changed.

            While hormonal and surgical procedures may enable some individuals to “pass” as

            the opposite gender during some or all of their lives, such procedures carry with

            them physical, psychological, and social risks. No procedure can enable an individ-

            ual to perform the reproductive role of the opposite sex.;


       1
          See Dahlen S, Connolly D, Arif I, Junejo MH, Bewley S, Meads C. International clini-
cal practice guidelines for gender minority/trans people: systematic review and quality assess-
ment. BMJ Open. 2021 Apr 29;11(4):e048943. doi: 10.1136/bmjopen-2021-048943. PMID:
33926984; PMCID: PMC8094331; see also https://genderreport.ca/bias-not-evidence-dominate-
transgender-standard-of-care/.


                                                  9
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 10 of 113




        b.    The diagnosis of “gender dysphoria” encompasses a diverse array of con-

   ditions, with widely differing pathways and characteristics depending on age of onset

   among other things. Data from one population (e.g. adults) cannot be assumed to be

   applicable to others (e.g. children);

        c.    Among psychiatrists and psychotherapists who practice in the area, there

   are currently widely varying views concerning both the causes of and appropriate

   therapeutic response to gender dysphoria. Existing studies do not provide a basis for

   a reliable scientific conclusion as to which therapeutic responses result in the best

   long-term outcomes for affected individuals — thus the field remains in an experi-

   mental stage;

        d.    A majority of young children in twelve studies (typically a large majority)

   who are diagnosed with gender dysphoria “desist” — that is, their gender dysphoria

   does not persist — by puberty or adulthood. It is not currently known how to distin-

   guish children who will persist from those who will not — thus the majority of pa-

   tients will do best with no “affirmation” (i.e., “gender transitioning”) treatments in

   childhood. It has not been scientifically established — we have no reliable measures

   to test — which patients would do better with “affirmation” treatments versus the

   large majority of patients who are better left alone to naturally grow out of gender

   dysphoria (“desist”). Social affirmation (acting as if the child were a different sex)

   puts children on a pathway for potential short-term subjective gains that are likely to

   involve life-long damage to healthy organs and natural biological processes. Such




                                           10
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 11 of 113




   “affirmed” or “transitioning” children and their families anticipate treatment with pu-

   berty blocking hormones which recent multinational (England, Finland, Sweden) Eu-

   ropean science/treatment reviews have opposed;

        e.    Some recent studies suggest that active affirmation of transgender identity

   in young children will substantially reduce the number of children naturally outgrow-

   ing or “desisting” from transgender identity. This raises ethical and public health

   concerns that “affirmation” treatments will increase the number of individuals who

   suffer the multiple long-term physical, mental, and social limitations that are strongly

   associated with living life as a transgender person;

        f.    Social transition of children and adolescents is itself an important inter-

   vention with profound implications for the long-term mental and physical health of

   the minor. When a mental health professional evaluates a child or adolescent and

   then recommends social transition, presumably that professional is available to help

   with interpersonal, familial, and psychological problems that may arise. However,

   many adolescents transition without mental health assessment and ongoing care,

   leaving themselves and their families on their own to deal with subsequent problems;

        g.   In most cases, parental involvement is necessary for an accurate and thor-

   ough diagnosis of a child or adolescent presenting with gender dysphoria or a desire

   for a transgender identity, as well as for effective psychotherapeutic treatment and

   support of the young person;

        h.   The knowledge base concerning the cause and treatment of gender dys-

   phoria available today has been repeatedly characterized in multiple reviews as a

   “paucity of evidence” and of “low scientific quality.” Often statements of cause are




                                       11
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 12 of 113




   not correctly labeled as hypotheses about possible influences thus leading insuffi-

   ciently informed practitioners to proceed with hazardous treatments far beyond what

   the current science ethically supports;

        i.    There are currently no studies that directly demonstrate that affirmation of

   transgender identity in young children reduces suicide, suicidal ideation, or suicide

   attempts or improves long-term outcomes as compared to other therapeutic ap-

   proaches. Meanwhile, multiple studies show that adult individuals living

   transgender lives suffer much higher rates of suicide and negative physical and men-

   tal health conditions than does the general population. Thus it remains unclear how

   much benefit, if any, is provided by the fashionable experimental treatments com-

   monly employed;

        j.    In light of what is known and not known about the impact of affirmation

   on the incidence of suicide, suicidal ideation, and other indicators of mental and

   physical health, it is scientifically baseless and unethical to assert that a child or ado-

   lescent who expresses an interest in a transgender identity will kill him or herself —

   or is more likely to do so — unless adults and peers affirm that child in a transgender

   identity. Physicians and psychologists have an ethical obligation to honestly repre-

   sent scientific facts rather than their own beliefs;

        k.    Putting a child or adolescent on a pathway towards life as a transgender

   person puts that individual at risk of a wide range of long-term or even life-long

   harms, including: sterilization (whether chemical or surgical) and associated regret

   and sense of loss; inability to experience orgasm (for trans women); physical health

   risks associated with exposure to elevated levels of cross-sex hormones; surgical




                                        12
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 13 of 113




   complications and life-long after-care; alienation of family relationships; inability to

   form healthy romantic relationships and attract a desirable mate; elevated mental

   health risks. In my opinion, putting young children through such risks who are very

   likely to naturally grow out of gender dysphoria into acceptance of their biological

   sex and gender is an unethical practice that is experimental because long term follow

   does not exist and the practice did not emerge from randomized studies;

        l.    Informed consent is ethically required for potentially life-altering psycho-

   logical or medical procedures. However, the informed consent process in such com-

   plex cases is also complex. In some cases, it may not be possible to obtain meaning-

   ful informed parental consent to place a child on a risky psychological pathway. Do

   parents have a right to determine their child’s future sterility, for instance? A child is

   not competent, of course, to weigh how these potentially devastating life-long risks

   and issues will impact his or her lifetime happiness. Informed consent of parents is

   essential, although it may not be sufficient. Withholding accurate information from

   patients or parents about alternative approaches and the risks and benefits of transi-

   tion, or misrepresenting the current state of research in this field should be viewed as

   a serious ethics violation. The “affirmation” treatment industry (i.e., the diverse pro-

   fessionals, the pharmaceutical manufacturers, private funders, hospitals and clinics

   that specialize in affirmative care and those who advocate for them) are, perhaps un-

   knowingly, providing misleading information to the public and the legal system. For

   example, it is not the case that puberty halting hormone treatments are “easily re-

   versed” when the psychosocial consequences are not considered and the negative

   bone density effects have been documented while its reversal has not;




                                        13
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 14 of 113




                m.    Research reviews support my opinion that gender affirmation treatments

           remain experimental and have never been accepted by the relevant scientific commu-

           nity and have no known nor published error rate — meaning the rates of clinical er-

           rors as manifested by desistance, increased mental suffering, educational failure, vo-

           cational inconstancy, or social isolation have not been established.2

                 Within the last two years, detailed research reviews exposing multiple and seri-

           ous methodological and ethical flaws in the research of Bränström, and Panchankis

           and Turban et al , and other “affirmation” advocates have pinpointed fundamental

           methodological errors in their papers which claim to support affirmation treat-

           ment. These reviews also support my opinions that gender affirmation treatments

           such as puberty blocking hormones and gender conforming surgeries, although com-

           mon, remain experimental. Claims of their efficacy have been refuted by others in

           the relevant scientific community.3




       2
          See, e.g., Haupt, C., Henke, M. et. al., Cochrane Database of Systematic Reviews Re-
view Intervention, Antiandrogen or estradiol treatment or both during hormone therapy in transi-
tioning transgender women, 28 November 2020; Swedish Agency for Health Technology As-
sessment and Assessment of Social Services.
        3
          See Kalin N. H. (2020). Reassessing Mental Health Treatment Utilization Reduction in
Transgender Individuals After Gender-Affirming Surgeries: A Comment by the Editor on the
Process. The American journal of psychiatry, 177(8), 764. https://doi.org/10.1176/
appi.ajp.2020.20060803; Biggs M. (2020). Puberty Blockers and Suicidality in Adolescents Suf-
fering from Gender Dysphoria. Archives of sexual behavior, 49(7), 2227–2229.
https://doi.org/10.1007/s10508-020-01743-6; D’Angelo, R., Syrulnik, E., Ayad, S., Marchiano,
L., Kenny, D. T., & Clarke, P. (2020). One Size Does Not Fit All: In Support of Psychotherapy
for Gender Dysphoria. Archives of sexual behavior, 10.1007/s10508-020-01844-2. Advance
online publication. https://doi.org/10.1007/s10508-020-01844-2.

                                                 14
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 15 of 113




II.    BACKGROUND IN THIS FIELD

       A.      The biological base line of sex

      9.    Dr. Adkins refers to the sex of an individual as “assigned at birth” or “designated at

birth.” (Adkins 4, 5.) This phrasing is misleading. It is appropriate only in the (extremely rare)

circumstances in which an infant is born with a disorder of sex development (or intersex charac-

teristics). The sex of a human individual at its core structures the individual’s biological repro-

ductive capabilities—to produce ova and bear children as a mother, or to produce semen and be-

get children as a father. As physicians know, sex determination occurs at the instant of concep-

tion, depending on whether a sperm’s X or Y chromosome fertilizes the egg. Medical technol-

ogy can now be used to determine a fetus’s sex before birth almost as easily as after birth. It is

thus not correct to assert that doctors “designate” or “assign” the sex of a child at birth. Instead,

they simply recognize the existing fact of that child’s sex; barring extremely rare disorders of

sexual development,4 anyone can identify the sex of an infant by genital inspection. What the

general public may not understand, however, is that every nucleated cell of an individual’s body

is chromosomally identifiably male or female—XY or XX. Claims that patients can change their

sex in a biological sense misleading and scientifically impossible. In reality, the typical

“transgender” patient has normal healthy sex organs but struggles with gender discordant feel-

ings and perceived identity. Such patients can receive hormones and surgeries to make them to

be socially perceived as a member of their aspired to sex, but such methods never actually “tran-

sition” a patient to “another sex.” In my opinion, these views are generally accepted by the rele-

vant scientific community in the fields of biology, zoology, neonatology, genetics, pediatrics,



       4
          The sometimes-cited statistic that 1.7 percent of people are born intersex is incorrect.
The actual figure is 0.02%. L. Sax (2002) How common is Intersex? A response to Anne Fausto-
Sterling, J. of Sex Research DOI: 10.1080/00224490209552139


                                                 15
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 16 of 113




and psychiatry. They are not accepted by some in the “affirmation” treatment industry who

promulgate innumerable variations in male-female sex and deny that sex, per se, is dimorphic

among humans.

     10. The self-reported gender of a child, in contrast, arises in part from how others label

the infant: “I love you, son (daughter).” This designation occurs thousands of times in the first

two years of life when a child begins to show awareness of the two possibilities. As acceptance

of the designated gender corresponding to the child’s sex is the natural outcome in >99% of chil-

dren everywhere, anomalous gender discordant identity formation begs for understanding. Is it

biologically shaped, influenced or determined? Is it the product of how the child was privately

regarded and treated? Does it stem from trauma-based rejection of maleness or femaleness, and

if so flowing from what traumas? Is it a symptom of another, as of yet unrevealed emotional dis-

turbance? Is it the result of a social contagion process — such as anorexia or bulimia may be, or

from Internet involvement with trans websites? The ongoing scientific, clinical, and societal de-

bate over such issues awaits reliable answers; while some offer authoritative opinions on these

questions, they are not scientifically proven. They are merely hypotheses. In my opinion, these

views are generally accepted by the relevant scientific community.

     11. Under the influence of hormones secreted by the testes or ovaries, numerous addi-

tional sex-specific differences between male and female bodies continuously develop post-na-

tally, culminating in the dramatic maturation of the primary and secondary sex characteristics

with puberty. These include differences in hormone levels, height, weight, bone mass, shape and

development, musculature, body fat levels and distribution, and hair patterns, as well as physio-

logical differences such as menstruation. These are genetically programmed biological conse-




                                                16
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 17 of 113




quences of sex, which also serve to influence the consolidation of gender identity during and af-

ter puberty. Of course there are variations in degrees of the parameters listed above, but these do

not change the fundamental male-female variations in all living things. In my opinion, these

views are generally accepted by the relevant scientific community.

     12. Despite the increasing ability of hormones and various surgical procedures to recon-

figure some male bodies to visually pass as female, or vice versa, the biology of the person re-

mains as defined by his (XY) or her (XX) chromosomes, including cellular, anatomic, and physi-

ologic characteristics and the particular disease vulnerabilities associated with that chromoso-

mally-defined sex. For instance, the XX (genetically female) individual who takes testosterone

to stimulate certain male secondary sex characteristics will nevertheless remain unable to pro-

duce sperm and father children. Contrary to assertions and hopes that medicine and society can

fulfill the aspiration of the trans individual to become “a complete man” or “a complete woman,”

this is not biologically attainable—that is, all anatomic and physiological features cannot be

eradicated. It is possible for some adolescents and adults to pass unnoticed as the opposite gen-

der that they aspire to be—but with limitations, costs, and risks, as I detail later.5 In my opinion,

these views are generally accepted by the relevant scientific community.

       B.      Definition and diagnosis of gender dysphoria

     13. Specialists have used a variety of terms over time, with somewhat shifting definitions,

to identify and speak about a distressing incongruence between an individual’s sex as determined

by their chromosomes and their thousands of genes, and the gender with which they eventually




       5
         See S. Levine (2018), Informed Consent for Transgendered Patients, J. of Sex and Mari-
tal Therapy, at 6, DOI: 10.1080/0092623X.2018.1518885 (“Informed Consent”); S. Levine
(2016), Reflections on the Legal Battles Over Prisoners with Gender Dysphoria, J. American
Academy of Psychiatry and Law 44, 236 at 238 (“Reflections”).


                                                 17
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 18 of 113




subjectively identify or to which they aspire. Today’s American Psychiatric Association’s Diag-

nostic and Statistical Manual of Mental Disorders (DSM-5) employs the term Gender Dysphoria

and defines it with separate sets of criteria for adolescents and adults on the one hand, and chil-

dren on the other. It is important to note that the DSM is based on interrater reliability rather

than the “validity” of its categories. The DSM began as an attempt to create a dictionary of dis-

orders for psychiatry. Conception of what is a mental illness and the criteria used to define them

change every decade or less. Those who have participated in this process know that its product

derives from consensus-seeking methodologies — such as “voting” by small committees of ad-

vocates and activist practitioners whose judgment may suffer from significant financial conflicts

of interest. The limitations of the DSM methodology are well known in the relevant scientific

community.6 In my opinion, these views are generally accepted by the relevant scientific com-

munity.

     14. There are at least five distinct pathways to gender dysphoria: 1) early childhood on-

set; 2) onset near or after puberty with no prior cross gender patterns; 3) onset after homosexual

lifestyle; 4) adult onset after years of heterosexual transvestism; and 5) onset in later adulthood

with few or no prior indications of cross-gender tendencies or identity. The early childhood on-

set pathway and the more recently observed onset around puberty pathway are relevant to this



       6
         See, e.g., Lee, C., The NIMH Withdraws Support for DSM-5: The latest development is
a humiliating blow to the APA. Psychology Today News Blog at https://www.psychologyto-
day.com/us/blog/side-effects/201305/the-nimh-withdraws-support-dsm-5: “Just two weeks be-
fore DSM-5 is due to appear, the National Institute of Mental Health, the world’s largest funding
agency for research into mental health, has indicated that it is withdrawing support for the APA’s
manual. In a humiliating blow to the American Psychiatric Association, Thomas R. Insel, M.D.,
Director of the NIMH, made clear the agency would no longer fund research projects that rely
exclusively on DSM criteria. Henceforth, the NIMH, which had thrown its weight and funding
behind earlier editions of the manual, would be “re-orienting its research away from DSM
categories.”


                                                 18
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 19 of 113




matter. Whereas the onset of cross-gender identifications in the preschool years may suggest bi-

ologically-derived temperamental and intrafamilial shaping forces, the post-pubertal onset of

what is now commonly referred to a rapid onset gender dysphoria or post-pubertal gender dys-

phoria seems to be heavily influenced by social and internal developmental forces. The former

derive primarily from socialization via the Internet and educational environments. The vulnera-

bility to such social contagion may stem from conspicuous or subtle mental health problems of

anxiety, difficulty with friendship formation and social isolation or the child’s misunderstanding

of the normality of early pubertal discomfort with one’s body, previous peer relationships, and

despair about future gender-based social roles. The newly acquired trans identity is often pas-

sionately held, as it explains away past and current unhappiness and emotional or behavioral

problems.

       C.      Changing complexities in young gender discordant patients

     15. The Social Contagion Hypothesis. To avoid the methodological error of confirma-

tion bias, clinicians and researchers generate and test alternative hypotheses. It is currently un-

clear how many of the new—and demographically very different—gender discordant patients

have been influenced by social contagion processes. During the last 10-15 years, there have

been multiple reports from multiple nations reporting a dramatic increase (over 4,000% in just a

few years) in the number of gender discordant patients as well as a dramatic change in the re-

ported sex ratio of young patients presenting to clinics with trans gender identities. In the 20th

century, the biologic male to biologic female ratio was consistently 3-4:1 in most North Ameri-

can and European clinics. But now many clinics are reporting an inverted 7:1 ratio of girls to

boys. Biological theories of gender dysphoria (e.g., “immutable,” genetic, brain structures, etc.)

appear quite unlikely to explain large, rapid demographic shifts in gender discordant patients. A

social contagion/social influence theory has arisen in an attempt to help explain these dramatic


                                                 19
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 20 of 113




demographic changes. But some advocates, denying cultural influences, seek to explain this

phenomenon on the previously hidden high prevalence of unrecognized gender dysphoria. This

seems unconvincing to me since courses in personality development have long recognized that

one of the tumultuous tasks of adolescent development was the stabilization of sexual identity.7

       In decades past, gender discordant children and teens with homoerotic attractions and

fantasies may have typically aspired to become a member of the opposite sex only to find some

other cis sexual identity. More recently, patients are increasingly likely to define themselves as

“non-binary persons,” meaning that they have elements of both sexes/genders within them or

they have none of these elements. Such teens often report being influenced by trans websites

and trans “influencers” on Internet sources such as video blogs on YouTube. These onsite shows

reportedly reach millions and teach adolescents to consider their problems, worries, discomforts,

and anticipated social roles to be typical experiences of the unfolding of a biologically-deter-

mined trans self. In addition to YouTube and other Internet sources, patients reportedly have

been influenced by school trans awareness training programs teaching the normality of trans cur-

rent and future lives — without an accurate discussion or depiction of the known risks and bene-

fits. I have not seen a trans adolescent who has not spent countless hours on trans Internet sites.

       A multi-disciplinary analysis that includes developmental psychology and the history of

psychiatry provides additional support for the social contagion/social influence hypothe-

sis. Mental health professionals have long been familiar with adolescent females experiencing

social worries that contribute to anorexia nervosa, bulimia, and self-harm such as cutting, burn-

ing, and piercings. Prof. Amanda Rose at the University of Missouri has conducted research to



       7
         See Blos, P. (1979). The adolescent passage: developmental issues. London. Interna-
tional Universities Press.


                                                 20
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 21 of 113




understand why adolescent girls demonstrate heightened susceptibility to a social contagion of

psychiatric symptoms. She reports that “teenage girls share symptoms via social contagions be-

cause their friendship processes involve “co-rumination”— that is, taking on the emotional pain

and concerns of their friends. This is a potential — and as yet uninvestigated hypothesis — as to

the reports of “clusters” and “friend groups” of teen girls who are adopting trans identity and

“transitioning” together.8 Prof. Rose’s investigations note that adolescent girls seem more will-

ing to adopt a friend’s pain and even suspend reality to “get on the symptom team” of their

friends.9 This new presentation of teens who previously had no evidence of gender dysphoria

has now been seen in gender clinics all over the Western world, and there has been a huge surge

in the number of cases. One recent US survey found a 4000% increase (over 40-fold) since

2006, and there have been similar large increases reported in Finland, Norway, the Netherlands,

Canada, and Australia. The London GIDS clinic reported a 30-fold increase in referrals over the

past decade—and again they were primarily adolescent girls who report that they now identify as

boys.




        8
          See L. Littman (2018), Parent Reports of Adolescents & Young Adults Perceived to
Show Signs of a Rapid Onset of Gender Dysphoria, PLoS ONE 13(8): e0202330 at 13.
        9
          See R. Schwatz-Mette and A. Rose, Co-Rumination Mediates Contagion of Internaliz-
ing Symptoms Within Youths’ Friendships, Developmental Psychology 48(5):1355-65, Febru-
ary 2012, DOI: 10.1037/a0027484. Scientific research is needed to address these complex is-
sues. See McCall, B. and Nainggolan, L., Medscape Transgender Teens: Is the Tide Starting to
Turn?, https://www.medscape.com/viewarticle/949842#vp_1 (“The vast majority of youth now
presenting with gender dysphoria are adolescents who suddenly express revulsion with their sex
from birth, and 70% of them were born female. Many of them have comorbidities such as sepa-
ration and social anxiety, attention deficit hyperactivity disorder, autism spectrum traits, and
depression, Malone et al explains (Malone WJ, Hruz PW, Mason JW, Beck S. Letter to the Edi-
tor from William J. Malone: “Proper Care of Transgender and Gender Diverse Persons in the
Setting of Proposed Discrimination: A Policy Perspective.” J Clin Endocrinol Metab. 2021 Mar
27:dgab205. doi: 10.1210/clinem/dgab205. Epub ahead of print. PMID: 33772300).


                                                21
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 22 of 113




     It should be noted that rapid, unpredicted changes in the demographics of trans patients

(i.e., from chronically discordant, early onset males to pubertal-onset biological females) calls

into question the usefulness and accuracy of predictions emanating from research conducted on

previous, demographically and clinically different patient groups. This enormously important ep-

idemiological distinction has thus far been underappreciated by “affirmation” providers. This

again highlights the complex, little known, and experimental practices of the “affirmation” treat-

ment industry.10 Similar large increases have been reported in Finland,11 in Norway and in the

Netherlands,12 in Canada,13 and in others.

     16. Gender dysphoria has very different characteristics depending on age and sex at on-

set. Young children who are living a transgender identity commonly suffer materially fewer

symptoms of concurrent mental distress than do older patients.14 The developmental and mental

health patterns for each of these groups are sufficiently different that data developed in connec-

tion with one of these populations cannot be assumed to be applicable to another.




       10
           See National College Health Assessment: ACHA-NCHA,
https://www.acha.org/NCHA/ACHA-NCHA_Data/Publications_and_Reports/NCHA/Data/Pub-
lications_and_Reports.aspx?hkey=d5fb767c-d15d-4efc-8c41-3546d92032c5.
        11
           Kaltiala-Heino, Riittakerttu, Hannah Bergman, Marja Työläjärvi, and Louise Frisen.
“Gender Dysphoria in Adolescence: Current Perspectives.” Adolescent Health, Medicine and
Therapeutics Volume 9 (March 2018): 31–41, https://doi.org/10.2147/AHMT.S135432
        12
           De Vries, Annelou L.C. de. "Challenges in Timing Puberty Suppression for Gender-
Nonconforming Adolescents." Pediatrics 146, no. 4 (October 2020): e2020010611.
https://doi.org/10.1542/peds.2020-010611
        13
           Zucker, Kenneth J. “Adolescents with Gender Dysphoria: Reflections on Some Con-
temporary Clinical and Research Issues.” Archives of Sexual Behavior 48, no. 7 (October 2019):
1983–92. https://doi.org/10.1007/s10508-019-01518-8
        14
           See K. Zucker (2018), The Myth of Persistence: Response to “A Critical Commentary
on Follow-Up Studies & ‘Desistance’ Theories about Transgender & Gender Non-Conforming
Children” by Temple Newhook et al., Int’l J. of Transgenderism at 10, DOI:
10.1080/15532739.2018.1468293 (“Myth of Persistence”).


                                                 22
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 23 of 113




     17. The criteria used in DSM-5 to identify Gender Dysphoria (“Gender Incongruence” is

another term used ) include a number of signs of discomfort with one’s natal sex and vary some-

what depending on the age of the patient, but in all cases require “clinically significant distress or

impairment in important areas of functioning” such as social, school, or occupational settings.

When these criteria in children (or adolescents, or adults) are not met, two other diagnoses may

be given. These are Other Specified Gender Dysphoria and Unspecified Gender Dysphoria.

Specialists sometimes refer to children who do not meet criteria as being “subthreshold.”

     18.    In a complex, experimental, and little understood field such as transgender medicine,

generating and exploring alternative hypotheses is essential to our efforts to help alleviate the

tragic suffering of our patients. One such alternative is to teach coping and resilience skills to

gender discordant children. It is able to identify and work with past adversities to help the child

appreciate and processes what has happened around and to them. Such training could include a

realization that a wide range of behaviors are available within their biologically concordant gen-

der roles. Acquiring a broader perspective on the patient’s natal sex roles might be a better solu-

tion for some than permanent damage to healthy sex organs via hormone and surgical “transi-

tioning” procedures. Children who conclude that they are transgender are often unaware of a

vast array of adaptive possibilities for how to live life as a man or a woman—possibilities that

become increasingly apparent over time to both males and females. A boy or a girl who claims

or expresses interest in pursuing a transgender identity often does so based on stereotypical no-

tions of femaleness and maleness that are based on constrictive notions of what men and women

can be.15 A young child’s, even an adolescent’s, understanding of this topic is quite limited. Nor


       15
          See S. Levine (2017), Ethical Concerns About Emerging Treatment Paradigms for
Gender Dysphoria, J. of Sex & Marital Therapy at 7, DOI: 10.1080/0092623X.2017.1309482
(“Ethical Concerns”).


                                                 23
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 24 of 113




do they have the perspective that discomfort with the body and perceived social role is not new

to civilization. What is new is the option to become a trans person.

     With most complex behavioral problems of child and adolescents, patients and families re-

ceive psychiatric attention that includes a thorough developmental history from parents, pro-

longed interviews with the patient, and a therapeutic approach that involves to some extent the

parents, the patient, and the three together with or without medication assistance. Tragically, in

too many transgender clinics, young patients are not treated with the standard of care—a com-

plex, multi-disciplinary, evidence-based approach. Children are often quickly referred to gender

“specialists”—which generally means therapists who deeply believe (based on clinical-political

ideology and ignorance of the science being discussed here) that every young person who is

questioning his or her gender identity or declaring a trans identity should be quickly “affirmed”

and supported in their atypical identity. Moreover, the ideological fashions of these therapists

and the organizations that support them have effectively convinced many—contrary to the rele-

vant science—that any other approach to these youth is dangerous, harmful, and might even lead

to suicide. The “psychotherapy” that they have been educated to provide is support and encour-

agement for continuing and providing labels for others as transphobic. Other evidence-based,

more methodologically sound approaches are denigrated and ideologically labeled as “conver-

sion therapy.” Tragically, such ideological restrictions are institutionalizing malpractice via con-

firmation bias, the failure to generate and test alternative hypotheses. Children suffering from

psychiatric dysfunctions manifesting as depression or anxiety and those suffering with autistic

spectrum characteristics are mistreated by inducting them into the “affirmation” system. Arkan-

sas’s SAFE Act protects children from such improper, unproven experimentation, just as Fin-

land, Sweden, and England have also done.




                                                24
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 25 of 113




     The ideologically based indoctrination efforts to ban evidence based alternative treatments

as “conversion therapy” can have harmful effects on our vulnerable patients. For example, many

traditional therapists claim to not know how to take care of these gender discordant patients, as

though they are not children who are suffering. This rationalization may only be a reflection of

the fear of being attacked for performing dreaded, and now in some locations, illegal, “conver-

sion therapy.” In this way, qualified mental health professionals have failed to develop a robust

experience with alternative ways of investigating patients’ and their families’ lives as they do

with all other child and adolescent psychiatric problems.

       The recently released national guidelines for gender dysphoric patients from Sweden and

Finland are moving towards a much greater emphasis on alternative methods including psycho-

social support, therapy, and long-term psycho-social evaluations—perhaps for years—prior to

engaging in any “affirmative” medical interventions.

     External pressures on providers who have been cautious about affirmative care of children

and rapid use of hormones for early pubertal teens should not be underestimated. Leaders in the

field of gender dysphoria have been attacked, placed on administrative leave, have been summar-

ily fired, and have had their reputations sullied by activists who believe they know best how

other people’s children should be treated. The fact that science has not yet established the ideal

treatment approaches to the diversity of situations does not seem to matter to these passionate

persons. Thus, the court needs to be informed about how political processes have frightened

many competent child and adolescent professionals from working with this population. Instead

they refer them to gender specialists.

     19. Confirmation bias is a hazardous cognitive error that can beset any field of medicine

or science. Confirmation bias is the methodologically defective tendency to process information




                                                25
         Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 26 of 113




by only looking for, and interpreting, evidence consistent with existing beliefs, favorite theories,

and pre-conceived notions. This bias can cause a person or a field to ignore information that is

contrary to what is common, fashionable, popular, or “politically correct.” It is often associated

with a weak understanding of how science establishes the legitimacy of a therapy and the belief

that because a therapeutic approach has been long employed or is supported by powerful forces,

reliable and valid science must have previously established the approach. Both of the essential

concepts of “gender affirmative treatment” and “conversion therapy” are based on such misun-

derstandings. Everyone must remain vigilant about confirmation bias in constructing their argu-

ments.

     20. The expected initial evaluation of a trans person typically begins with the patient who

tells the evaluator, “I am trans.” The patient relates his or her symptoms of discomfort that may

or may not fulfill DSM-5 criteria for Gender Dysphoria. Ideally, a developmental history is

taken from the parents and the patient to consider what is known as a differential diagnostic pro-

cess to determine what other conditions may underlie these symptoms. The extent to which this

latter process is undertaken depends upon the therapist’s beliefs about the origin of trans identi-

ties and the long-term effectiveness of affirmative responses. To the extent that life-changing

affirmative treatment programs are believed to be already scientifically established, the differen-

tial diagnosis process tends to be glibly superficial. The patient is typically pleased with the

rapid affirmation recommendation, although the parents are often horrified by the failure to con-

sider previous struggles the child and family have undergone. Two professional assumptions fa-

cilitate quick affirmation: first is the belief that trans phenomena are determined biologically,

making most post-natal influences moot; second is that trans identity is fixed for life. Alternative

treatment approaches or hypotheses are given short shrift (i.e., a product of confirmation




                                                 26
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 27 of 113




bias). When one grasps the fact that the scientific process underlying affirmation is inadequate

because of “weak evidence” based on often defective research, one can begin to see that confir-

mation bias can create an unethical process that places patient futures in jeopardy.

       D.      The inequitable impact of gender dysphoria on minority and vulnerable
               groups

     21.    In considering the appropriate response to gender dysphoria, it is important to know

that certain groups of children have an increased prevalence and incidence of trans identities.

These include: children of color, children with mental developmental disabilities, including chil-

dren on the autistic spectrum (at a rate more than 7x the general population), children residing in

foster care homes, adopted children (at a rate more than 3x the general population), children with

a prior history of psychiatric illness, and more recently adolescent girls (in a large recent study,

at a rate more than 2x that of boys).16 These data are consistent with Littman’s research.17


       16
           G. Rider at 4; See G. Rider et al. (2018), Health and Care Utilization of
Transgender/Gender Non-Conforming Youth: A Population Based Study, Pediatrics at 4, DOI:
10.1542/peds.2017-1683. (In a large sample, non-white youth made up 41% of the set who
claimed a transgender or gender-nonconforming identity, but only 29% of the set who had a gen-
der identity consistent with their sex.); see D. Shumer & A. Tishelman (2015), The Role of As-
sent in the Treatment of Transgender Adolescents, Int. J. Transgenderism at 1, DOI:
10.1080/15532739.2015.1075929; D. Shumer et al. (2016), Evaluation of Asperger Syndrome in
Youth Presenting to a Gender Dysphoria Clinic, LGBT Health, 3(5) 387 at 387; Shumer et al.
(2017), Overrepresentation of Adopted Adolescents at a Hospital-Based Gender Dysphoria
Clinic, Transgender Health, Vol. 2(1) 76 at 77; L. Edwards-Leeper et al. (2017), Psychological
Profile of the First Sample of Transgender Youth Presenting for Medical Intervention in a U.S.
Pediatric Gender Center, Psychology of Sexual Orientation and Gender Diversity, 4(3) 374 at
375 (“Psychological Profile”); R. Kaltiala-Heino et al. (2015), Two Years of Gender Identity Ser-
vice for Minors: Overrepresentation of Natal Girls with Severe Problems in Adolescent Develop-
ment, Child and Adolescent Psychiatry & Mental Health, 9(9) 1 at 5 (in the 2015 Finland gender
identity service statistics, 75% of adolescents assessed “had been or were currently undergoing
child and adolescent psychiatric treatment for reasons other than gender dysphoria.”).
        17
           See L. Littman (2018), Parent Reports of Adolescents & Young Adults Perceived to
Show Signs of a Rapid Onset of Gender Dysphoria, PLoS ONE 13(8): e0202330 at 13 (Parental
survey concerning adolescents exhibiting Rapid Onset Gender Dysphoria reported that 62.5% of
gender dysphoric adolescents had “a psychiatric disorder or neurodevelopmental disability pre-
ceding the onset of gender dysphoria.”).


                                                 27
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 28 of 113




Properly protecting vulnerable, marginalized patients from experimental, potentially dangerous

treatments should be an essential concern to trans gender treatment industry but has not been.

        E.      Three competing conceptual models of gender dysphoria and transgender
                identity

      22. Discussions about appropriate responses by mental health professionals (“MHPs”) to

actual or sub-threshold gender dysphoria are complicated by the fact that various speakers and

advocates (or a single speaker at different times) view transgenderism through at least three very

different paradigms, often without being aware of, or at least without acknowledging, the distinc-

tions. I attempt to summarize these three as though they are equally valid. I do not actually con-

sider this to be true.

      23. Gender dysphoria is conceptualized and described by some professionals and layper-

sons as though it were a serious, physical illness that causes suffering, comparable, for example,

to prostate cancer, a disease that is curable before it spreads. Within this paradigm, whatever is

causing distress associated with gender dysphoria—whether secondary sex characteristics such

as facial hair, nose and jaw shape, presence or absence of breasts, or the primary anatomical sex

organs of testes, ovaries, penis, or vagina—should be removed to alleviate the illness. The

promise of these interventions is the cure of the gender dysphoria. Frequently, the underlying

assumption is that all types of gender dysphoria have their ultimate origin in “brain structures,”

often determined embryonically. Although numerous studies have been undertaken to attempt to

demonstrate a distinctive physical “brain structure” associated with transgender identity, as of

yet there is no credible scientific evidence that these patients have any defining abnormality in




                                                28
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 29 of 113




brain structure that precedes the onset of gender dysphoria.18 More recent studies demonstrating

diverse MRI patterns seem to be adding to the hypothesis that brain may be different in these

groups but whether the differences are caused by the identity or themselves cause the identity is

unclear. Most authorities in the field are clear such data are used to build an etiological hypothe-

sis and do not justify statements such as gender dysphoria is a biological illness.19

     Gender dysphoria is a psychiatric rather than a medical diagnosis. Since its inception in

DSM-III, it has always and only been specified in the psychiatric DSM manuals. Notably, gen-

der dysphoria is the only psychiatric condition to be treated by surgery, even though no endo-

crine or surgical intervention package corrects any identified biological abnormality (cf. body

integrity identity disorder (BIID) (See Levine, Reflections, at 240.)) In my opinion, the “affir-

mation” treatment protocols using endocrine and surgical “treatments” to change a psychiatric

condition are not accepted by the relevant scientific community, are supported by only “weak ev-

idence” from methodologically defective research studies, and have no known, nor published er-

ror rates. For example, in the Bränström., et.al., study, an enormous part of the sample was

“lost” and never followed up. The authors failed to explore available data to see how many of

these patients have de-transitioned, died via suicide, etc. One has to wonder why the suicide rate

is reportedly so very high for patients who received trans genital surgery. In sum, these “treat-

ments” remain experimental and poorly studied and we’ll need much more and much higher




       18
           See Mueller, De Cuypere & T’Sjoen. Transgender research in the 21st century: A se-
lective critical review from a neurocognitive perspective. American Journal of Psychiatry 174:
12, 2017.
        19
           See Mueller SC, et al The Neuroanatomy of Transgender Identity: Mega-Analytic
Findings From the ENIGMA Transgender Persons Working Group. J Sex Med. 2021
Jun;18(6):1122-1129. doi: 10.1016/j.jsxm.2021.03.079. Epub 2021 May 22. PMID: 34030966

                                                 29
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 30 of 113




quality scientific research before we will know if such “treatments” are actually helping or injur-

ing patients. I note hormonal and surgical treatments for gender discordant patients have been

increasingly done over a 50-year period and yet no reliable, valid protocols for evaluation or

treatment have been properly researched, nor generally accepted by the relevant scientific com-

munity, nor published with methodologically sound error rates. For decades, vulnerable patients

struggling with gender identity issues have deserved better, more clearly effective, less hazard-

ous, less ideologically tainted, and properly researched interventions—they are still waiting.

     24. The second way gender dysphoria can be effectively and alternatively conceptualized

is in developmental terms, as an adaptation to a psychological problem that was first manifested

as a failure to establish a comfortable conventional sense of self in early childhood. This para-

digm starts from the premise that all human lives are influenced by past processes and events.

Trans lives are not exceptions to this axiom. (Levine, Reflections, at 238.) MHPs who think of

gender dysphoria through this paradigm may work both to identify and address causes of the

basic problem of the deeply uncomfortable self, and also to ameliorate suffering when the under-

lying problem cannot be solved. They work with the patient and (ideally) family to inquire what

forces may have led to the trans person repudiating the gender associated with his sex. The de-

velopmental paradigm is mindful of biologically induced temperamental, parental bonding, psy-

chological, sexual, and physical trauma influences, and the fact that young children work out

their psychological issues through fantasy and play. A developmental perspective grasps that

children and teens show considerable discontinuities in their interests and capacities over time.

Few things are predictable about a six year old over the next decade.

     24A. The developmental paradigm recognizes that, with the important exception of ge-

netic sex, essentially all aspects of an individual’s identity evolve—often markedly—across the




                                                30
         Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 31 of 113




individual’s lifetime. This includes gender. Some advocates assert that a transgender identity is

biologically caused, fixed from early life, and present in an unchanging manner. Taking this

line, Dr. Adkins asserts that gender identity is “fixed.” (Adkins 4.) This assertion, however, is

not supported by science.20 In contrast, the developmental paradigm points to the sudden enor-

mous increase in incidence of child and adolescent gender dysphoria over the last twenty years in

North America and Europe. This points to sociological-psychological processes rather than a bi-

ological one. From the beginning of epidemiological research into this arena, there have always

been some countries, Poland and Australia, for example, where the sex ratios were reversed as

compared to North America and Europe. This, too, points to the powerful effect of cultural in-

fluences.21

     25.      In recent years, for adolescent patients, intense involvement with online transgender

communities and virtual friends who have never been seen in person is reportedly the rule rather

than the exception. The developmental paradigm does not preclude such external social influ-

ences.

     26. The third paradigm through which gender dysphoria is alternatively conceptualized is

political, from a sexual minority rights perspective. Under this paradigm, any response other

than medical and societal affirmation and implementation of a patient’s claim to be the opposite

gender or a non-binary person is a violation of the individual’s civil right to self-expression.

Any effort to ask “why” questions about the patient’s condition, or to address underlying causes,

is viewed as a violation of autonomy and civil rights. In the last few years, this paradigm has


         20
          Even the advocacy organization The Human Rights Campaign asserts that a person can
have “a fluid or unfixed gender identity.” https://www.hrc.org/resources/glossary-of-terms.
       21
          See Levine, Ethical Concerns, at 8 (citing M. Aitken, T. D. Steensma, et al. (2015), Ev-
idence for an Altered Sex Ratio in Clinic-Referred Adolescents with Gender Dysphoria, J. of
Sexual Medicine J. 12(3) 756 at 756-63).


                                                  31
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 32 of 113




been successful in influencing public policy, the education of pediatricians, endocrinologists, and

many mental health professionals, and local ordinances prohibiting “conversion therapy.” Activ-

ists, legal professionals, and politicians should note that this political hypothesis—as powerful as

it has become—has never been scientifically validated and might, in the end, be far more damag-

ing than helpful to suffering, vulnerable gender discordant patients.

       Mental health diagnoses are influenced by political process (voting by committee), as il-

lustrated by a great deal of political effort that went into the European classification system

called ICD-11 to reclassify the label Gender Incongruence not as a mental illness (similar to the

DSM-5’s classification of Gender Dysphoria as a disorder) but as merely a condition affecting

sexual health.22 Clearly, political sensibilities can sway the thinking of professionals in ways un-

supported by the evidence.

       F.      Competing models of therapy of minors

     27. Because of the complexity of the human psyche and the avoidance of running con-

trolled experiments in this area, substantial disagreements among professionals about the causes

of psychological disorders and the appropriate therapeutic responses are not unusual. When we

add to this the very different paradigms for understanding transgender phenomena, it is not sur-

prising that such disagreements also exist with regard to appropriate therapies for patients experi-

encing gender-related distress. I summarize below the leading approaches, and offer certain ob-

servations and opinions concerning them.




       22
           See Reed GM, Drescher J, Krueger RB, Atalla E, Cochran SD, First MB, Cohen-Ket-
tenis PT, Arango-de Montis I, Parish SJ, Cottler S, Briken P, Saxena S. Disorders related to sex-
uality and gender identity in the ICD-11: revising the ICD-10 classification based on current sci-
entific evidence, best clinical practices, and human rights considerations. World Psychiatry. 2016
Oct;15(3):205-221. doi: 10.1002/wps.20354. Erratum in: World Psychiatry. 2017 Jun;16(2):220.
PMID: 27717275; PMCID: PMC5032510.


                                                 32
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 33 of 113




               1.        The “watchful waiting” therapy model

     28.   I review below the uniform finding of follow-up studies that the large majority of

children who present with gender dysphoria will desist from desiring a transgender identity by

adulthood if left untreated. (See infra ¶ 60.)

     29. When a pre-adolescent child presents with gender dysphoria, a “watchful waiting” ap-

proach avoids hormonal treatments to allow for the developmental nature of gender identity in

children to naturally resolve—that is, take its course from forces within and surrounding the

child. Watchful waiting has two versions:

                    a.   Model 1. Treating any other psychological co-morbidities—that is, other

            mental illnesses as defined by the DSM-5—that the child may exhibit (separation

            anxiety, bedwetting, attention deficit disorder, obsessive-compulsive disorder, de-

            pression) without a focus on gender; and

                    b.   Model 2. No medical intervention, but regular follow-up. This might be

            labeled a “hands off” approach.

               2.        The psychotherapy model: Alleviate distress by identifying and ad-
                         dressing causes

     30. One of the foundational principles of psychotherapy has long been to work with a pa-

tient to identify the causes of observed psychological distress and then to address those causes as

a means of alleviating the distress. The National Institute of Mental Health has promulgated the

idea that 75% of adult psychopathology has its origins in childhood experience.

     31. Many experienced practitioners in the field of gender dysphoria, including myself,

have believed that it makes sense to employ these long-standing tools of psychotherapy for pa-

tients suffering gender dysphoria, asking the question as to what factors in the patient’s life are

the determinants of the patient’s repudiation of his or her natal sex. (Levine, Ethical Concerns,



                                                 33
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 34 of 113




at 8.) I and others have reported success in alleviating distress in this way for at least some pa-

tients, whether or not the patient’s sense of discomfort or incongruence with his or her natal sex

entirely disappeared. Relieving accompanying psychological co-morbidities leaves the patient

freer to consider the pros and cons of transition as he or she matures.

     32. Among other things, the psychotherapist who is applying traditional methods of psy-

chotherapy may help—for example—the male patient appreciate the wide range of masculine

emotional and behavioral patterns as he grows older. He may discuss with his patient, for exam-

ple, that one does not have to become a “woman” in order to be kind, compassionate, caring,

noncompetitive, and devoted to others’ feelings and needs. Many biologically male trans indi-

viduals, from childhood to older ages, speak of their perceptions of femaleness as enabling them

to discuss their feelings openly, whereas they perceive boys and men to be constrained from

emotional expression within the family and larger culture. Men, of course, can be emotionally

expressive, just as they can wear pink. Converse examples can be given for girls and women.

These types of ideas regularly arise during psychotherapies.

     33. Many gender-nonconforming children and adolescents in recent years derive from

minority and vulnerable groups who have reasons to feel isolated and have an uncomfortable

sense of self. A trans identity may be a hopeful attempt to redefine the self in a manner that in-

creases their comfort and decreases their anxiety. The clinician who uses traditional methods of

psychotherapy may not focus on their gender identity, but instead work to help them to address

the actual sources of their discomfort. Success in this effort may remove or reduce the desire for




                                                 34
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 35 of 113




a redefined identity. This often involves a focus on disruptions in their attachment to parents in

vulnerable children, for instance, those in the foster care system.23

     34. Because “watchful waiting” can include treatment of accompanying psychological

co-morbidities, and the psychotherapist who hopes to relieve gender dysphoria may focus on po-

tentially causal sources of psychological distress rather than on the gender dysphoria itself, there

is no sharp line between “watchful waiting” and the psychotherapy model in the case of prepu-

bescent children. The goals of psychotherapy are improved mental health and improved social,

educational, and intrafamilial functioning; it is not to convert a minor’s gender identity. The fact

that parents almost always prefer that the child desist from their current identity should not blind

the court about the actually goals of the long-term relation-based psychotherapeutic intervention.

     35. To my knowledge, there is no credible scientific evidence beyond anecdotal reports

that psychotherapy can enable a return to male identification for genetically male boys, adoles-

cents, and men, or return to female identification for genetically female girls, adolescents and

women. Controlled studies have never been attempted. On the other hand, anecdotal case report

evidence of such outcomes does exist; I and other clinicians have witnessed reinvestment in the

patient’s biological sex in some individual patients who are undergoing psychotherapy. The In-

ternet contains many such reports, and I published a paper recently on a patient who sought my

therapeutic assistance to reclaim his male gender identity after 30 years living as a woman and is

in fact living as a man today. (Levine, Transitioning, at 1.) I have seen children desist even be-

fore puberty in response to thoughtful parental interactions and a few meetings of the child with




       23
         See S. Levine (2017), Transitioning Back to Maleness, Arch of Sexual Behavior at 7,
DOI: 10.1007/s10508-017-1136-9) (“Transitioning”).


                                                 35
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 36 of 113




a therapist. Recently, a paper reviewing the phenomenon of de-transition has been published in

which the authors claims to have identified 16,000 case reports world wide on the Internet.24

               3.      The affirmation therapy model for minors and adolescents

     36. While it is widely agreed that the therapist should not directly challenge a claimed

transgender identity in a child, some advocates and practitioners go much further and recom-

mend that any expression of transgender identity should be immediately accepted and thoroughly

affirmed by means of consistent use of clothing, toys, pronouns, etc. associated with transgender

identity. These advocates treat any question about the causes of the child’s transgender identifi-

cation as inappropriate. They assume that observed psychological co-morbidities in the children

or their families are unrelated or will get better with transition and need not be addressed by the

MHP who is primarily providing supportive guidance concerning the child’s gender identity.

     37. Some advocates, indeed, assert that unquestioning affirmation of any claim of

transgender identity in children is essential, and that the child will otherwise face a high risk of

suicide or severe psychological damage. Dr. Adkins appears to follow this line, asserting that

“gender-affirming medical care can be lifesaving treatment and can improve . . . health out-

comes.” (Adkins 16.) I address claims about suicide and health outcomes below.

     38. Dr. Adkins asserts that fully supported social transition is the “only treatment for pre-

pubertal children.” (Adkins 7) As my discussion indicates, this is not correct. Some advocates

also assert that this “affirmation therapy” model is accepted and agreed with by the overwhelm-

ing majority of mental health professionals. It may be true for those practicing in the “affirma-




       24
         See Expósito-Campos P. A Typology of Gender Detransition and Its Implications for
Healthcare Providers. J Sex Marital Ther. 2021;47(3):270-280. doi: 10.1080/0092623X.2020
.1869126. Epub 2021 Jan 10. PMID: 33427094


                                                  36
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 37 of 113




tion” treatment industry and those who know little of the science being discussed here. One re-

spected academic in the field has recently written that, on the contrary, “almost all clinics and

professional associations in the world” do not use “gender affirmation” for prepubescent children

and instead “delay any transitions after the onset of puberty.”25

     39. Even the current guidelines published by the World Professional Association for

Transgender Health (WPATH), an organization which in general leans strongly towards affirma-

tion in the case of adults, does not specify affirmation of transgender identity as the indicated

therapeutic response for young children. Instead, WPATH guidelines recognize that social tran-

sition in early childhood “is a controversial issue, and divergent views are held by health profes-

sionals”; state that “[t]he current evidence base is insufficient to predict the long-term outcomes

of completing a gender role transition during early childhood”; and acknowledge that “previ-

ously described relatively low persistence rates of childhood gender dysphoria” are “relevant” to

the wisdom of social transition in childhood.26 Given that the majority of such children naturally

grow out of the problem even WPATH calls for a careful process of discernment and decision by

the family in consultation with the MHP.

     39. Dr. Adkins cites a statement published by the American Academy of Pediatrics (Raf-

ferty 2018) as asserting that “gender transition” “is safe, effective, and medically necessary treat-

ment for the health and wellbeing of children and adolescents suffering from gender dysphoria.”

(Adkins 6 & n.6.) Dr. Adkins neglects to mention that a detailed and peer-reviewed review of


       25
           See J. Cantor (2019), Transgender and Gender Diverse Children and Adolescents:
Fact-Checking of AAP Policy, J. of Sex & Marital Therapy at 1, DOI:
10.1080.0092623X.2019.1698481
        26
           See Eli Coleman, et al., Standards of Care for the Health of Transsexual, Transgender,
and Gender-Nonconforming People, 7th ed., 13 Int’l J. of Transgenderism 165 (2012); WPATH,
Standards of Care for the Health of Transsexual, Transgender, and Gender-Nonconforming Peo-
ple (7th ed.) (2012), at 17, https://www.wapth.org/publications/soc.


                                                 37
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 38 of 113




that AAP statement by prominent researcher James Cantor concluded that “In its policy state-

ment, AAP told neither the truth nor the whole truth, committing sins both of commission and of

omission, asserting claims easily falsified by anyone caring to do any fact-checking at all,” and

described Rafferty 2018 as “a systematic exclusion and misrepresentation of entire literatures.”

(See Cantor, Fact-Checking of AAP Policy) Based on my professional expertise and my review

of the literature, I agree with Dr. Cantor’s evaluation of Rafferty 2018. It also should be noted

that subcommittee reports from larger organizations pass through other committees for approval

of policy recommendations. Readers may erroneously assume this is a scientific process when in

fact it is a political voting process. Organizational committee processes review the literature in

very different ways that peer review of journal articles which have to pass through several re-

viewers and the editor’s sensibilities of publication worthiness.

     40. The DSM-5 added—for both children and adolescents—a requirement that a sense of

incongruence between biological and felt gender must last at least six months as a precondition

for a diagnosis of gender dysphoria, precisely because of the risk of “transitory” symptoms and

“hasty” diagnosis that might lead to “inappropriate” treatments.27

     41.    I do not know what proportion of practitioners are using which model. However, in

my opinion, in the case of young children, prompt and thorough affirmation of a transgender

identity disregards the principles of child development and family dynamics, and is not sup-

ported by credible, reliable-valid scientific evidence. Rather, the MHP must focus attention on

the child’s underlying internal and familial issues. Ongoing relationships among the MHP, the




       27
         See K. Zucker (2015), The DSM-5 Diagnostic Criteria for Gender Dysphoria, in C.
Trombetta et al. (eds.), Management of Gender Dysphoria: Multidisciplinary Approach, DOI
10.1007/978-88-470-5696-1_4 (Springer-Verlag Italia 2015).


                                                38
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 39 of 113




parents, and the child are vital to help the parents, child, other family members, and the MHP to

understand the issues that need to be dealt with over time by each of them.

     42.    Likewise, since the child’s sense of gender develops in interaction with his parents

and their own gender roles and relationships, the responsible MHP will almost certainly need to

delve into family and marital dynamics.

       G.      Gender dysphoria does not have a single developmental pathway

     43.    In my opinion, it is not possible to make a single, categorical statement about the

proper treatment of children presenting with gender dysphoria or other gender-related issues.

There is no single pathway of development and outcomes governing transgender identity, nor

one that predominates over the large majority of cases. Instead, as individuals grow up and age,

depending on their differing psychological, social, familial, and life experiences, their outcomes

differ widely. But I can categorically opine that unproven, experimental affirmation “treat-

ments” should not be used on uninformed or misinformed patients and families.

     44. As to causes in children, details about the onset of gender dysphoria may be found in

an understanding of family relationship dynamics. In particular, the relationship between the

parents themselves, between each of the parents and the child, and between each of the siblings

and the child should be well understood by the MHP. A disturbingly large proportion of children

who seek professional care in connection with gender issues have a wider history of psychiatric

co-morbidities.28 As a 2017 study from the Boston Children’s Hospital Gender Management

Service program reported, “Consistent with the data reported from other sites, this investigation


       28
          See Becerra-Culqui TA, Liu Y, Nash R, Cromwell L, Flanders WD, Getahun D, Giam-
mattei SV, Hunkeler EM, Lash TL, Millman A, Quinn VP, Robinson B, Roblin D, Sandberg DE,
Silverberg MJ, Tangpricha V, Goodman M. Mental Health of Transgender and Gender Noncon-
forming Youth Compared With Their Peers. Pediatrics. 2018 May; 141(5):e20173845. doi:
10.1542/peds.2017-3845. Epub 2018 Apr 16. PMID: 29661941; PMCID: PMC5914494


                                                 39
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 40 of 113




documented that 43.3% of patients presenting for services had significant psychiatric history,

with 37.1% having been prescribed psychotropic medications, 20.6% with a history of self-inju-

rious behavior, 9.3% with a prior psychiatric hospitalization, and 9.3% with a history of suicide

attempts.”29 It seems likely that an even higher proportion will have had prior undiagnosed psy-

chiatric conditions. So a slow, comprehensive, trust building process between therapist and fam-

ily members is the ideal standard of care for gender dysphoric minors.

          H.      Understanding WPATH and its “Standards of Care”

         45.   Dr. Adkins notes that she is a member of the World Professional Association for

Transgender Health (WPATH), invokes the guidelines that that organization publishes, and as-

serts that those guidelines are “widely accepted.” (Adkins 2, 6.) I previously have noted two in-

dependent reviews of the WPATH guidelines that contradict Dr. Adkin’s belief in their trustwor-

thiness. Accordingly, I provide some context concerning that private organization and its guide-

lines.

         46.   I was a member of the Harry Benjamin International Gender Dysphoria Association

from 1974 until 2001. From 1997 through 1998, I served as the Chairman of the eight-person

International Standards of Care Committee that issued the fifth version of the Standards of Care.

I resigned my membership in 2002 due to my regretful conclusion that the organization and its

recommendations had become dominated by politics and ideology, rather than by proper, reliable

scientific methodologies, as was its mission years earlier. In approximately 2007, the Henry




          29
          See Perez-Brumer A, Day JK, Russell ST, Hatzenbuehler ML. Prevalence and Corre-
lates of Suicidal Ideation Among Transgender Youth in California: Findings From a Representa-
tive, Population-Based Sample of High School Students. J Am Acad Child Adolesc Psychiatry.
2017 Sep;56(9):739-746. doi: 10.1016/j.jaac.2017.06.010. Epub 2017 Jul 5. PMID: 28838578;
PMCID: PMC5695881. L. Edwards-Leeper, Psychological Profile.


                                                 40
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 41 of 113




Benjamin International Gender Dysphoria Association changed its name to the World Profes-

sional Association for Transgender Health.

      47. WPATH is a voluntary membership, activist advocacy organization. Since at least

2002, attendance at its biennial meetings has been open to trans individuals who are not licensed

professionals. While this ensures taking patients’ perceived needs, values, and sensibilities into

consideration, it limits the ability for honest, methodologically competent scientific debate. It

also means that WPATH can no longer be reasonably considered a purely professional or scien-

tific organization.

      48. WPATH takes a very narrow and ideologically driven view on increasingly contro-

versial issues as to which there is a wide range of opinion among professionals. WPATH explic-

itly views itself as not merely a scientific organization, but also as an advocacy organization.

These are obviously incompatible goals. (Levine, Reflections, at 240.) WPATH is supportive to

those who want sex reassignment surgery (“SRS”) even though such surgery is not supported by

credible, reliable-valid scientific research, not accepted by the relevant scientific community, and

has no known error rates, and no careful systematic follow-up using agreed upon criteria to even

assess multifaceted failure rates. Skepticism as to the benefits of SRS to patients, and strong al-

ternate views, are not well tolerated in discussions within the organization. Such views have

been literally shouted down and effectively silenced by the large numbers of nonprofessional

adults who attend the organization’s biennial meetings. Such “mob rule” is quite incompatible

with appropriate, competent methodological discussions. Skepticism about hormones and sur-

geries that have been done for 50 years also is not warmly welcomed by those whose careers and

expertise are based on their continued use.




                                                 41
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 42 of 113




     49. The Standards of Care (“SOC) are the product of an enormous effort, but the docu-

ment is not a politically neutral one. The most serious limitations and defects of the Standards of

Care, however, are caused by the decades-long and continuing lack of credible, rigorous research

in the field, which allows room for passionate convictions and ongoing controversies on how to

care for the transgendered.30

     50. In recent years, WPATH has fully adopted—in the absence of reliable, valid scientific

research—some mix of the medical and civil rights paradigms discussed above. It has down-

graded the role of counseling or psychotherapy as a requirement for these life-changing pro-

cesses. WPATH no longer considers preoperative psychotherapy to be a requirement. It is im-

portant to WPATH that the person has gender dysphoria; but the pathway to the development of

this state is not. (Levine, Reflections, at 240.) The trans person is assumed to have thoughtfully

considered his or her options before seeking hormones, for instance. In clear violation of ethics

rules, licensing regulations, and legal requirements, informed consent is neither standardized nor

reasonably complete. The informed consent process is essential to protect the fundamental right

of all patients to control their health care with informed choices. Informed consent documenta-

tion is needed to protect the doctor and the patient by verifying that the patient understands the

potential benefits and the risk of specific harms including the risks of proceeding with such ex-

perimental gender affirmation treatments in the face of the ongoing lack of scientific evidence

that might demonstrate these treatments are safe and effective. Additional risks include the lack

of any credible long-term scientific follow-up studies showing the safety and effectiveness of

such experimental treatments over time. Finally, informed consent documents should verify a


       30
         See, e.g., Vrouenraets et al, Early Medical Treatment of Children and Adolescents With
Gender Dysphoria: An Empirical Ethical Study, Journal of Adolescent Health 57 (2015)
367e373.


                                                 42
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 43 of 113




patient has been presented with and thoughtfully considered alternative treatments including no

treatment. Many of my older adolescent patients who have received hormones signed an in-

formed consent document on the first or second visit to a professional who knew little about

them other than their self-reporting, “I am trans.”

     51. Most psychiatrists and psychologists who treat patients suffering sufficiently severe

distress from gender dysphoria to seek inpatient psychiatric care are not members of WPATH.

Many psychiatrists and psychologists who treat some patients suffering gender dysphoria on an

outpatient basis are not members of WPATH. WPATH represents a self-selected subset of the

profession along with its many non-professional members; it does not capture the clinical experi-

ences of others. WPATH claims to speak for the medical profession; however, it does not wel-

come skepticism nor competent scientific debate and analysis and therefore, deviates from the

philosophical core of medical science.

     52. For example, in 2010 the WPATH Board of Directors voted (note this is a consensus-

seeking and not a reliable-valid scientific methodology) to issue a statement advocating that in-

congruence between sex and felt gender identity should cease to be identified in the DSM as a

pathology. This position was debated but voted down by the (much larger) American Psychiatric

Association, which maintained the definitions and diagnoses of gender dysphoria as a pathology

in the DSM-5 manual, issued in 2013. By declaring that all forms of gender identity (some list

over 120 different labels) are normal, the WPATH voting process involved fiat and not a proper-




                                                 43
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 44 of 113




rigorous scientific analysis and consideration of alternate ways of defining mental abnormali-

ties. The WPATH voting process was done to bolster the self-esteem of patients and to decrease

social discrimination. It was not based on evidence.31

     53.    In my experience some WPATH members practicing in gender affirmative clinics

have little ongoing experience with the mentally ill and are not deeply experienced with recog-

nizing and treating frequently associated psychiatric co-morbidities. Because the 7th version of

the WPATH Standards of Care recommendations deleted the requirement for psychotherapy,

trans care facilities that consider these standards sufficient are permitting patients to be coun-

seled to transition by means of social presentation, hormones, and surgery by professionals inex-

perienced with ongoing psychotherapy rather than those with medical or PhD degrees who are

more likely during their careers to have considered the developmental forces shaping identity

and behavior.

       As a result of the downgrading of the role of the psychiatric assessment of patients, new

“gender affirming” clinics have arisen in many urban settings that quickly (sometimes within an

hour’s time) recommend transition. Patients and their families are not told they are entering an

experimental and potentially dangerous process. Concerned parents who brought their child or

teen to a professional office expecting to learn what is going on with their child instead often

leave feeling overwhelmed, disoriented, and fearful for the future health and safety of that

child. Some report being treated as if they are the enemy of the child because they are not imme-

diately supportive of the clinics’ “affirmative” responses. I am concerned that such defective




       31
          See WPATH De-Psychopathologisation Statement (May 26, 2010), available
at wpath.org/policies (last accessed January 21, 2020).


                                                 44
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 45 of 113




practices are increasingly wide-spread. Such practices are the result of political advocacy and

are not based on credible, reliable, valid science.

        Medical subspecialty sets of guidelines are expected to be offered every five years be-

cause of the advances in the field. WPATH’s eighth’s SOC is two years overdue presumably be-

cause of the controversies involving minor children and teens discussed above. A recent review

of twelve guidelines related to the care of the transgendered gave WPATH’s SOC low marks

based on numerous criteria including the scientific foundation of its recommendations and con-

flicts of interest.32

III.    SOCIAL TRANSITION OF PRE-PUBERTAL CHILDREN IS AN EXPERIMENTAL
        INTERVENTION THAT SUBSTANTIALLY CHANGES OUTCOMES

       54. A distinctive and critical characteristic of juvenile gender dysphoria is that multiple

studies from separate groups and at different times have reported that in the large majority of pa-

tients, absent a substantial intervention such as social transition and/or hormone therapy, gender

dysphoria does not persist through puberty. A recent article reviewed 11 existing follow-up

studies and reported that “every follow-up study found the same thing: By puberty, the majority

of GD children ceased to want to transition.”33 Another article summarized the existing data as

showing that “Symptoms of GID [i.e., gender identity disorder] at prepubertal ages decrease or


        32
           Dahlen S, Connolly D, Arif I, Junejo MH, Bewley S, Meads C. International clinical
practice guidelines for gender minority/trans people: systematic review and quality assessment.
BMJ Open. 2021 Apr 29;11(4):e048943. doi: 10.1136/bmjopen-2021-048943. PMID: 33926984;
PMCID: PMC8094331
        33
           See Cantor JM. Transgender and Gender Diverse Children and Adolescents: Fact-
Checking of AAP Policy. J Sex Marital Ther. 2020;46(4):307-313.
doi10.1080/0092623X.2019.1698481. Epub 2019 Dec 14. PMID: 31838960; see also S. Adelson
& American Academy of Child & Adolescent Psychiatry (2012), Practice Parameter on Gay,
Lesbian, or Bisexual Sexual Orientation, Gender Nonconformity, and Gender Discordance in
Children and Adolescents, J. Am. Acad Child Adolescent Psychiatry 51(9) 957 at, 963 (“Practice
Parameter”) (“the cross gender wishes usually fade over time and do not persist into adulthood,
with only 2.2% to 11.9% continuing to experience gender discordance.”).


                                                 45
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 46 of 113




disappear in a considerable percentage of children (estimates range from 80-95%).” A 2021

publication found that only 12% of previously evaluated grade school-aged children persisted in

their trans identities many years later. (Singh, Bradley, and Zucker, Frontiers of Psychiatry.34

     55. It is not yet known how to distinguish those children who will desist from that small

minority whose trans identity will persist.35 Further, it is apparent in the adolescent phenomenon

of rapid onset of gender dysphoria following a gender normative childhood that gender identity

is not inherently stable. Some desist and others evolve dramatically to become more comfortable

with a more expansive gender role.

     56. Desistance (a patients’ willing reacceptance of their biological sex through normal

developmental processes) within a relatively short period may also be a common outcome for

post-pubertal youths who exhibit rapid onset gender disorder. I observe an increasingly vocal

online community of young women who have reclaimed a female identity after claiming a male

gender identity at some point during their teen years. Reliable, valid scientific data on outcomes

for this age group with and without therapeutic interventions is not yet available. A recent re-

view of de-transitioning claimed to have identified 16,000 case histories in a search of proliferat-

ing websites devoted to this topic.36 In the past WPATH has simply declined to discuss this vital

topic, another example of WPATH’s political consensus-seeking, increasingly anti-science meth-

odology.




       34
           See P. T. Cohen-Kettenis, H. A. Delemarre-van de Waal et al. (2008), The Treatment
of Adolescent Transsexuals: Changing Insights, J. Sexual Medicine 5(8) 1892 at 1895.
        35
           Zucker, Gender Dysphoria in Children and Adolescents, in Principles and Practices of
Sex Therapy 6th edition, Guilford Press, 2020; Levine, Ethical Concerns, at 9.
        36
           Pablo Exposito-Campos. A typology of gender detransition and its implications for
health care providers J Sex & Marital Therapy 2020 https:doi.org/101080/0092623x.
2020.1869126


                                                46
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 47 of 113




     57.    In contrast, there is now data that suggests that encouraging social transition dramati-

cally changes outcomes and often “locks in” a patient’s journey into a life course of dependence

on experimental hormone “treatments.” A prominent group of authors has written that “[t]he

gender identity affirmed during puberty appears to predict the gender identity that will persist

into adulthood.” Similarly, a comparison of recent and older studies suggests that when an “af-

firming” methodology is used with young children, a substantial proportion of children who

would otherwise have desisted by adolescence—that is, achieved comfort identifying with their

natal sex—instead persist in a transgender identity.37

     58.    Indeed, a review of multiple studies of boys treated for gender dysphoria across the

last three decades found that early social transition to living as the opposite sex severely reduces

the likelihood that the child will revert to identifying with the child’s natal sex. That is, while

studies that began before the widespread use of social transition for young children reported de-

sistance rates in the range of 80-98%, a more recent study reported that fewer than 20% of boys

who engaged in a partial or complete transition prior to puberty desisted when surveyed at age

15.38 Another study found that social transition by the child was found to be strongly correlated

with persistence for natal boys, but not for girls.39




       37
            Zucker KJ (2018) The myth of persistence. International Journal of Transgenderism 19,
231-245.
       38
           See T.D. Steensma, J.K. McGuire et al. (2013), Factors Associated with Desistance &
Persistence of Childhood Gender Dysphoria: A Qualitative Follow-up Study, J. of the Am.
Academy of Child and Adolescent Psychiatry. 52, 582; see also C. Guss et al.
(2015), Transgender and Gender Nonconforming Adolescent Care: Psychosocial and Medical
Considerations, Curr. Opin. Pediatrics 26(4) 421 at 421 (“TGN Adolescent Care”).
        39
           Zucker, Myth of Persistence (citing T.D. Steensma, J.K. McGuire et al. (2013), Factors
Associated with Desistance & Persistence of Childhood Gender Dysphoria: A Qualitative Fol-
low-up Study, J. of the Am. Academy of Child and Adolescent Psychiatry. 52, 582.


                                                  47
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 48 of 113




     Some vocal practitioners of prompt affirmation and social transition claim that essen-

tially no children who come to their clinics exhibiting gender dysphoria or cross-gender identifi-

cation desist in that identification and return to a gender identity consistent with their biological

sex. This is a very large change as compared to the desistance rates documented apart from so-

cial transition. Some researchers who generally advocate prompt affirmation and social transi-

tion also acknowledge a causal connection between social transition and this change in out-

comes.40

     59. Accordingly, I agree with Zucker, a noted researcher in the field, that social transition

in children must be considered “a form of psychosocial treatment.” (Zucker, Debate, at 1.)

     59A. Dr. Adkins speaks of the use of puberty blockers as though this major hormonal dis-

ruption of some of the most basic aspects of ordinary human development were a small thing,

and entirely benign. (Adkins 8.) It should be understood that puberty blockers are usually ad-

ministered to early-stage adolescents as part of a path that includes social transition. Maintaining

young teens in a childlike physical prepubertal state while their peers and undergoing puberty

with its cognitive, physical, social, and sexual changes cannot be considered a mere time out or

pause. It further separates the patients from their peers inducing many subtle changes that are

not apparent to a medical professional who is primarily monitoring endocrine function. Puberty

blockade has psycho-social-sexual implications. Without studies of the long term effects of pu-

berty blockers, minimizing their potential harm by declaring their effects as reversible does not



       40
           See Guss, TGN Adolescent Care, at 2 (“The gender identity affirmed during puberty
appears to predict the gender identity that will persist into adulthood.” “Youth with persistent
TNG [transgender, nonbinary, or gender-nonconforming] identity into adulthood . . . are more
likely to have experienced social transition, such as using a different name . . . which is stereo-
typically associated with another gender at some point during childhood.”)



                                                  48
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 49 of 113




put one on firm ethical grounds. That puberty may resume when these agents are stopped does

not detract from the above unknowns. Plaintiff’s experts suggest that these agents relieve gender

dysphoria but this was not apparent in the reviews done by Finland, Sweden, and UK. Similarly,

a recent study found no changes in mental health and social functioning on those on puberty

blockade.41

     60. So far as I am aware, no study yet reveals whether the life-course mental and physical

health outcomes for this relatively new class of “persisters” are more similar to the non-

transgender population, or to the notably worse outcomes exhibited by the transgender popula-

tion generally.42

     61. However, I agree with Zucker who has written, “we cannot rule out the possibility

that early successful treatment of childhood GID will diminish the role of a continuation of GID

into adulthood. If so, successful treatment would also reduce the need for the long and difficult

process of sex reassignment which includes hormonal and surgical procedures with substantial

medical risks and complications.”43

     By the same token, a therapeutic methodology for children that increases the likelihood

that the child will continue to identify as the opposite gender into adulthood will increase the


       41
           See Carmichael P, Butler G, Masic U, Cole TJ, De Stavola BL, Davidson S, Skageberg
EM, Khadr S, Viner RM. Short-term outcomes of pubertal suppression in a selected cohort of 12
to 15 year old young people with persistent gender dysphoria in the UK. PLoS One. 2021 Feb
2;16(2):e0243894. doi: 10.1371/journal.pone.0243894. PMID: 33529227; PMCID:
PMC7853497.
        42
           See, e.g., B. Ehrensaft (2015), Listening and Learning from Gender-Nonconforming
Children, The Psychoanalytic Study of the Child 68(1) 28 at 34 (“In my own clinical practice . . .
of those children who are carefully assessed as transgender and who are allowed to transition to
their affirmed gender, we have no documentation of a child who has ‘desisted’ and asked to re-
turn to his or her assigned gender.”
        43
           See Zucker, Myth of Persistence, at 8 (citing H. Meyer-Bahlburg (2002), Gender Iden-
tity Disorder in Young Boys: A Parent- & Peer-Based Treatment Protocol, Clinical Child Psy-
chology & Psychiatry 7, 360 at 362).


                                                49
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 50 of 113




need for the long and potentially problematic processes of hormonal and genital and cosmetic

surgical procedures.

     62. Given these facts, encouraging social transition in children remains controversial.

Supporters of such transition acknowledge that “Controversies among providers in the mental

health and medical fields are abundant . . . These include differing assumptions regarding . . . the

age at which children . . . should be encouraged or permitted to socially transition . . . . These are

complex and providers in the field continue to be at odds in their efforts to work in the best inter-

ests of the youth they serve.”44 Transition then, should be undertaken only subject to standards,

protocols, and reviews appropriate to actual clinical experiments, which involve time-honored

careful processes supervised by an Institutional Review Board with a predetermined method of

evaluation, primary and secondary endpoints and safeguards to protect the rights of patients to

truly informed consent. These protections are not present in the “affirmation” treatment indus-

try, where vulnerable patients are receiving “treatments” that lack sufficient proof of efficacy and

safety.

     63.       In sum, therapy for young children that encourages transition cannot be considered to

be neutral, but instead is an experimental procedure that has a high likelihood of altering the life

path of the child, with highly unpredictable effects on mental and physical health, suicidality,

and life expectancy. Claims that a civil right is at stake do not change the fact that what is pro-

posed is a social and medical experiment on vulnerable patients. (Levine, Reflections, at 241.)




          44
         See A. Tishelman et al. (2015), Serving Transgender Youth: Challenges, Dilemmas
and Clinical Examples, Prof. Psychol. Res. PR. at 11, DOI: 10.1037/a0037490 (“Serving TG
Youth”).


                                                   50
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 51 of 113




IV.    “AFFIRMATION” HAS NOT BEEN SHOWN TO REDUCE SUICIDE OR GENERALLY RESULT
       IN BETTER OUTCOMES

      64.   I am aware that organizations including the American Academy of Pediatrics and Par-

ents, Families and Friends of Lesbians and Gays (PFLAG)) have published statements that sug-

gest that all children who express a desire for a transgender identity should be promptly sup-

ported in that claimed identity. This position appears to rest on the belief—pushed by advocacy

organizations—that science has already established that prompt “affirmation” is best for all pa-

tients, including all children, who present with a transgender identity. Dr. Adkins appears to

hold this belief. (See, e.g., Adkins 5, 16.) But it is scientifically unsupported. It ignores both

what is known and what is unknown.

       A.      The knowledge base concerning the causes and treatment of gender dyspho-
               ria has low scientific quality.

      66.   In 2009 the Endocrine Society published clinical guidelines for the treatment of pa-

tients with persistent gender dysphoria.45 The recommendations include temporary suppression

of pubertal development of children with GnRH agonists (hormone blockers normally used for

children experiencing precocious puberty) followed by hormonal treatments to induce the devel-

opment of secondary sexual traits consistent with one’s gender identity. This guideline used the

GRADE (Recommendations, Assessment, Development, and Evaluation) system for rating clini-

cal recommendations. The publication stated, “the strength of recommendations and the quality

of evidence was low or very low.” Low recommendations indicate, “Further research is very

likely to have an important impact on our confidence in the estimate of effect and is likely to




       45
          See Hembree, W. C. et al. Endocrine treatment of transsexual persons: an Endocrine
Society clinical practice guideline. J Clin Endocrinol Metab 94, 3132-3154,
doi:10.1210/jc.2009-0345 (2009).


                                                 51
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 52 of 113




change the estimate.” Very low recommendations mean that “any estimate of effect is very un-

certain.” These guidelines were updated eight years later.46 The low quality of evidence persists

to the current day as the controversy over these “treatments” is accelerating in recent years. Sci-

entific progress has not been made even though the treatments have greatly expanded.

      A 2020 Cochrane review of hormonal treatment outcomes for male-to-female transition-

ers older than 16 years found “insufficient evidence to determine the efficacy or safety of hormo-

nal treatment approaches.” It is remarkable that decades after the first transitioned male-to-fe-

male patient, quality evidence for the benefit of transition is still lacking.47

      Two systematic reviews commissioned by the Endocrine Society in 2017 concur with the

finding of the weak evidence base, stating that the finding of benefits of hormonal interventions

in terms of "psychological functioning and overall quality of life" comes from “low-quality evi-

dence (i.e., which translates into low confidence in the balance of risk and benefits).” Despite

this sober assessment, the Endocrine Society instructed clinicians to proceed with treating gen-

der-dysphoric youth with hormonal interventions in its guidelines, which have now been broadly

adopted by a number of medical societies.

      In the Society for Evidence-Based Gender Medicine (SEGM)’s view, the “low confidence

in the balance of risks and benefits” of hormonal interventions calls for extreme caution when

working with gender-dysphoric youth, who are in the midst of a developmentally-appropriate

phase of identity exploration and consolidation. While there may be short-term psychological


        46
           See Hembree, W. C. et al. Endocrine Treatment of Gender-Dysphoric/Gender-Incon-
gruent Persons: An Endocrine Society Clinical Practice Guideline. J Clin Endocrinol Metab,
doi:10.1210/jc.2017-01658 (2017).
        47
           See Haupt, C., Henke, M. et. al., Cochrane Database of Systematic Reviews, Review –
Intervention, Antiandrogen or estradiol treatment or both during hormone therapy in transition-
ing transgender women, 28 November 2020. https://doi.org/10.1002/14651858.CD013138.pub2,
at https://www.cochranelibrary.com/cdsr/doi/10.1002/14651858.CD013138.pub2/full


                                                   52
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 53 of 113




benefits associated with the administration of hormonal interventions to youth, they must be

weighed against the long-term risks to bone health, fertility, and other as yet-unknown risks of

life-long hormonal supplementation.

     Further, the irreversible nature of the effects of cross-sex hormones, and the potential for

puberty blockers to alter the natural course of identity formation should give pause to all ethical

clinicians. Studies consistently show that the vast majority of patients with childhood-onset gen-

der distress who are not treated with “gender-affirmative” social transition or medical interven-

tions grow up to be LGB adults. However, socially-transitioned and puberty-suppressed children

have much higher rates of persistence of transgender identification (96%), necessitating future

invasive and risky treatments. The trajectory of the novel, and currently the most common

presentation of gender dysphoria, which emerges for the first time in adolescence following a

gender-normative childhood, is unknown. The number of desisters and detransitioners suggest

the rate of regret within this novel cohort will not be as rare as previously estimated.

     SEGM’s position is that the significant uncertainties regarding the long-term risk/benefit

profile of hormonal interventions call for noninvasive approaches (e.g. psychotherapy, social

support, coping and resilience training), as the first line of treatment for youth. If pursued, inva-

sive and potentially irreversible interventions for youth should only be administered in clinical

trial settings with rigorous study designs capable of determining whether these interventions are

beneficial. In addition to undergoing rigorous psychological and psychiatric evaluations, pa-

tients and their families should participate in a valid informed consent process. This process




                                                 53
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 54 of 113




must accurately disclose the many uncertainties regarding the long-term mental and physical

health outcomes of these experimental interventions.48

     67. Recently, several countries reviewed existent relevant scientific data and concluded

that “gender-affirming” medical interventions in young people must be halted.

                 a.   Finland suggested that clinicians wait until age 26 to administer hormones

            and surgical treatments for trans individuals and recommended psychotherapeutic

            approaches instead of puberty blockers and hormones

                 b.   The Swedish review found no scientific studies that explain the increase in

            incidence in children and adolescents who seek the heath care because of gender dys-

            phoria. It found no studies on changes in prevalence of gender dysphoria over calen-

            dar time, nor any studies on factors that can affect the societal acceptance of seeking

            for gender dysphoria. It found studies on long-term effects of gender affirming treat-

            ment in children and adolescents are few, especially for the groups that have ap-

            peared during the recent decennium. It found almost all identified studies are obser-

            vational, some with controls and some with evaluation before and after gender af-

            firming treatment. No relevant randomized controlled trials in children and adoles-

            cents were found.49




       48
          See Spyridoula Maraka, Naykky Singh Ospina, Rene Rodriguez-Gutierrez, Caroline J
Davidge-Pitts, Todd B Nippoldt, Larry J Prokop, M Hassan Murad, Sex Steroids and Cardiovas-
cular Outcomes in Transgender Individuals: A Systematic Review and Meta-Analysis, The
Journal of Clinical Endocrinology & Metabolism, Volume 102, Issue 11, 1 November 2017,
3914–3923, https://doi.org/10.1210/jc.2017-01643
       49
          See Swedish Agency for Health Technology Assessment and Assessment of Social
Services, “Gender dysphoria in children and adolescents: an inventory of the literature: A sys-
tematic scoping review at https://www.sbu.se/307e


                                                54
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 55 of 113




                 c.   The National Institute of Health and Care Excellence (NICE) reviewed the

            treatments offered for Gender Dysphoria in Great Britain in 2020. NICE undertook

            two systematic evidence reviews of the use of GnRH agonists (“puberty blockers”)

            and cross-sex hormones as treatments for gender dysphoric patients <18 years old.

            These reviews were led by Dr. Hilary Cass and published in March 2021. It found

            the evidence for using puberty blocking drugs to treat young people struggling with

            gender identity is “very low quality.” The studies were small and “subject to bias

            and confounding.” It found “[t]he quality of evidence for these outcomes was as-

            sessed as very low certainty.” When the clinical effectiveness of GnRH analogues

            was compared with psychological support, social transitioning but no medication or

            no intervention, NICE could not draw conclusions because of the defective way the

            studies had been designed. The studies were “all small” and lacked control groups.

            There was “very little data” on any additional interventions—such as counseling or

            whether other medications were provided along with taking puberty blockers. The

            review found no evidence of cost-effectiveness of treatment.50

                 The NICE review of cross-sex hormones after age 16 looked at improved men-

            tal health, quality of life and body image. The evidence was of “very low” quality. It

            found “[a]ny potential benefits of gender-affirming hormones must be weighed




       50
         See National Institute for Health and Care Excellence - NICE, Evidence review: Gon-
adotrophin releasing hormone analogues for children and adolescents with gender dysphoria, 11
March 2021, at https://www.evidence.nhs.uk/document?id=2334888&returnUrl=
search%3fq%3dtransgender%26s%3dDate


                                               55
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 56 of 113




                against the largely unknown long-term safety profile of these treatments in children

                and adolescents with gender dysphoria.”51

                     d.   A review by Professor Carl Heneghan and editor of British Medical Jour-

                nal Findings echo what has just been stated but also emphasized the exponential rise

                in referrals to Gender Identity Service since 2011. This has been noted by many oth-

                ers.52

     67. The knowledge base concerning the causes and treatment of gender dysphoria has low

scientific quality.

     68.       In evaluating claims of scientific or medical knowledge, it is important to understand

that it is axiomatic in science that no knowledge is absolute, and to recognize the widely ac-

cepted hierarchy of reliability when it comes to “knowledge” about medical or psychiatric phe-

nomena and treatments. Unfortunately, in this field opinion and ideological fervor are too often

confused with reliable knowledge, rather than clearly locating what exactly is scientifically

known. In order of increasing confidence, such “knowledge” may be based upon data compris-

ing of:

                     a.   Expert opinion—it is perhaps surprising to educated laypersons that expert

                opinion standing alone is the lowest form of knowledge, the least likely to be proven




          51
           See National Institute for Health and Care Excellence - NICE, Evidence review: Gen-
der-affirming hormones for children and adolescents with gender dysphoria, 11 March 2021, at
https://www.evidence.nhs.uk/document?id=2334889&returnUrl=search%3ffrom%3d2021-03-
10%26q%3dEvidence%2bReview%26to%3d2021-04-01
        52
           See Arch Dis Child 2018;103:631–6. doi:10.1136/archdischild-2018-314992; see also
Gender-affirming hormone in children and adolescents, British Medical Journal, 25th February
2019 at https://blogs.bmj.com/bmjebmspotlight/2019/02/25/gender-affirming-hormone-in-chil-
dren-and-adolescents-evidence-review/

                                                    56
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 57 of 113




            correct in the future, and therefore does not garner as much respect from profession-

            als as what follows.

                 b.   A single case or series of cases (what could be called anecdotal evidence);

            (Levine, Reflections, at 239.)

                 c.   A series of cases with a control group;

                 d.   A cohort study;

                 e.   A randomized double-blind clinical trial;

                 f.   A review of multiple trials;

                 g.   A meta-analysis of multiple trials that maximizes the number of patients

            treated despite their methodological differences to detect trends from larger data

            sets. The current status of the field of gender affirmation treatments has been labeled

            “low quality” science by multiple reviews with existing studies suffering from nu-

            merous methodological defects and misreporting of data thus the field is still at the

            experimental stage lacking in general acceptance and without known error rates.

     68. Before the recent reviews discussed above were published, prominent voices in the

field have emphasized the severe lack of scientific knowledge in this field. The American Acad-

emy of Child and Adolescent Psychiatry has recognized that “[d]ifferent clinical approaches

have been advocated for childhood gender discordance. . . . There have been no randomized con-

trolled trials of any treatment. . . . [T]he proposed benefits of treatment to eliminate gender dis-

cordance… must be carefully weighed against… possible deleterious effects.” (Adelson et

al., Practice Parameter, at 968–69.) Similarly, the American Psychological Association has

stated, “because no approach to working with [transgender and gender nonconforming] children




                                                 57
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 58 of 113




has been adequately, empirically validated, consensus does not exist regarding best practice with

pre-pubertal children.”53

     69. Critically, “there are no randomized control trials with regard to treatment of children

with gender dysphoria.” (Zucker, Myth of Persistence, at 8.) On numerous critical questions re-

lating to cause, developmental path if untreated, and the effect of alternative treatments, the

knowledge base remains primarily at the level of the practitioner’s exposure to individual cases,

or multiple individual cases. As a result, claims to certainty are not justifiable.54

     70.    Large gaps exist in the medical community’s knowledge regarding the long-term ef-

fects of sex reassignment surgery and other gender identity disorder treatments in relation to their

positive or negative correlation to suicidal ideation, attempts, and completion. What is known,

however, is not encouraging.

       B.      Effective Criticism of Recently Published Research

     71.    In 2020, Bränström and Panchankis, published a study claiming that “the longitudinal

association between gender-affirming surgery and reduced likelihood of mental health treatment

lends support to the decision to provide gender-affirming surgeries to transgender individuals

who seek them.”55 They claimed their research provided the first empirical evidence (sic) that

gender transition surgeries had long-term benefits. Nine letters were submitted to the editor from




       53
          See American Psychological Association, Guidelines for Psychological Practice with
Transgender & Gender Nonconforming People (2015), Am. Psychologist 70(9) 832 at 842.
       54
          Levine, Reflections, at 239; see American Psychological Association, Guidelines for
Psychological Practice with Transgender & Gender Nonconforming People (2015), Am. Psy-
chologist 70(9) 832 at 842.
       55
          See Bränström R, Pachankis JE: Reduction in mental health treatment utilization
among transgender individuals after gender-affirming surgeries: a total population study. Am J
Psychiatry 2020; 177: 727–734.


                                                  58
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 59 of 113




MDs, PhDs, and other methodologists that clarified methodological blunders and/or what appear

to be potentially manipulative deceptions. These were published in August 2020.

        The writers concluded that, “These methodological shortcomings preclude any statement

on the suitability of early surgery in persons seeking treatment for gender non-congruence based

on the results presented in this article.” They noted evidence supporting the theory that these

“errors” could well be purposeful and designed to support an ideological perspective when they

noted, “people diagnosed with gender incongruence have a dramatically worse overall mental

health outcome” after “transitioning” treatments than the general population, which is, in fact,

the answer to their stated aim and research question, but this essential finding is not even referred

to in the title or in the conclusions section of the article.56

        Other serious flaws were highlighted: “For those whose last surgery was 10 or more years

earlier, how many completed suicide, died of other causes, or left Sweden prior to study initia-

tion?” The authors failed to find out. “A drop in hospitalizations for suicide attempts alone pro-

vides a very incomplete picture. When the data for such findings are accessible in the Swedish

national registers, this omission is glaring. The lack of control subjects, the limited 1-year time

frame, and the avoidance of examining completed suicides and psychiatric hospitalizations are

substantial study shortfalls.” “The study supports only weak conclusions about psychiatric medi-

cation usage and nothing decisive about suicidality. In overlooking so much available data, this




        56
         Kalin, N.H., Reassessing Mental Health Treatment Utilization Reduction in
Transgender Individuals After Gender-Affirming Surgeries: A Comment by the Editor on the
Process by the Editor-in-Chief The American Journal of Psychiatry, Am J Psychiatry 2020;
177:764; doi: 10.1176/appi.ajp.2020.20060803; see also Anckarsäter, H., and Gillberg,
C., Methodological Shortcomings Undercut Statement in Support of Gender-Affirming Surgery,
Am J Psychiatry 2020; 177:764–765; doi: 10.1176/appi.ajp.2020.19111117

                                                    59
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 60 of 113




study lacks the evidence to support its pro gender-affirmation surgery conclusion.”57 Still others

noted more serious flaws.58

       Taken together, these nine separate criticisms and the editor’s decision to publish each of

them in less than a year after e-publication, constitutes an illustration of the dangers of confirma-

tion bias. The authors admitted their conclusions were in error and that “more research” is

needed to answer the questions they raised.59

       Like Bränström and Pachankis, too many ideologically tainted and methodologically de-

fective research studies suffer from these kinds of serious errors, improper analyses and decep-

tive conclusions. Such poorly designed and improperly analyzed research studies continue to

prevent gender transition “affirmation” treatments from being generally accepted by the relevant

scientific community.




       57
            See Van Mol, A., Laidlaw, M. K., Grossman, M., McHugh, P., Gender-Affirmation
Surgery Conclusion Lacks Evidence, Am J Psychiatry 177:8, August 2020 ajp.psychia-
tryonline.org 765.
         58
            See Curtis, D., Study of Transgender Patients: Conclusions Are Not Supported by
Findings, Am J Psychiatry 2020; 177:766; doi: 10.1176/appi.ajp.2020.19111131; Malone, W.
and Roman, S., Calling Into Question Whether Gender-Affirming Surgery Relieves Psychologi-
cal Distress, Am J Psychiatry 2020; 177:766–767; doi: 10.1176/appi.ajp.2020.19111149;
Landén, M. The Effect of Gender-Affirming Treatment on Psychiatric Morbidity Is Still Unde-
cided, Am J Psychiatry 2020; 177:767–768; doi: 10.1176/appi.ajp.2020.19111165; Wold, A.
Gender-Corrective Surgery Promoting Mental Health in Persons With Gender Dysphoria Not
Supported by Data Presented in Article, Am J Psychiatry 2020; 177:768; doi:
10.1176/appi.ajp.2020.19111170; Ring, A. and Malone, W., Confounding Effects on Mental
Health Observations After Sex Reassignment Surgery, Am J Psychiatry 2020; 177:768–769; doi:
10.1176/appi.ajp.2020.19111169 (“Therefore, accounting for the increase in mental health issues
from 2005, together with an assumption of increased mental health treatment due to this surgery,
fits the data in the article and overturns the authors’ stated conclusions, suggesting that sex reas-
signment surgery is in fact associated with increased mental health treatment.”).
         59
            See Bränström, R. and Pachankis, J. , Toward Rigorous Methodologies for Strengthen-
ing Causal Inference in the Association Between Gender-Affirming Care and Transgender Indi-
viduals’ Mental Health: Response to Letters, Am J Psychiatry 2020; 177:769–772; doi:
10.1176/appi.ajp.2020.20050599.

                                                 60
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 61 of 113




     72.    The Carmichael, et al, study of 2020 looked at short-term outcomes of pubertal sup-

pression in a selected cohort of 12 to 15 year old young people with persistent gender dysphoria

in the UK. The authors “identified no changes in psychological function but noted that ”changes

in bone density were consistent with suppression of growth.” Most importantly, the authors

noted the lack of research support for such treatments, stating “Larger and longer-term prospec-

tive studies using a range of designs are needed to more fully quantify the benefits and harms” of

pubertal suppression in gender dysphoria.60

     73. Olson-Kennedy has at times been an advocate for social transitioning of grade school

youth and the employment of puberty blockers and is currently studying five-year outcomes sup-

ported by an NIMH grant. This provides some hope that science will clarify some of the issues

stated in this report. Along with other researchers she summarized a number of the ongoing seri-

ous defects in the field’s understanding of transgender patients. “Clinically useful information

for predicting individual psychosexual development pathways is lacking.”61

       C.      Suicide, suicidal ideation, suicide attempts, suicidal manipulations

     74. With respect to suicide risks, individuals with gender dysphoria are well known to

have a higher risk of committing suicide or otherwise suffering increased mortality before and




       60
           See Polly Carmichael, Gary Butler, Una Masic, Tim J Cole, Bianca L DeStavola , Sa-
rah Davidson, Elin M. Skageberg, Sophie Khadr, Russell Viner. Short-term outcomes of puber-
tal suppression in a selected cohort of 12 to 15 year old young people with persistent gender dys-
phoria in the UK. medRxiv 2020.12.01.20241653; doi:https://doi.org/10.1101/
2020.12.01.20241653 and https://www.medrxiv.org/content/10.1101/2020.12.01.20241653v1;
see also Schumm, WR and Crawford, DW, Is Research on Transgender Children What It
Seems? Comments on Recent Research on Transgender Children with High Levels of Parental
Support, Linacre Quarterly, 2020, Vol. 87(1) 9-24. DOI: 10.1177/0024363919884799
        61
           See Olson-Kennedy, J, Cohen-Kettenis, P., et al., Research priorities for gender non-
conforming/transgender youth gender identity development and biopsychosocial outcomes, Cur-
rent Opinion in Endocrinology & Diabetes and Obesity: April 2016 - Volume 23 - Issue 2 - p
172-179, doi: 10.1097/MED.0000000000000236


                                                61
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 62 of 113




after not only social transition, but also before and after sex reassignment surgery. (Levine, Re-

flections, at 242.) For example, in the United States, the death rates of trans veterans are compa-

rable to those with schizophrenia and bipolar diagnoses but 20 years earlier than expected.

These crude death rates include significantly elevated suicide rates. (Levine, Ethical Concerns, at

10.) Similarly, researchers in Sweden and Denmark have reported on almost all individuals who

underwent sex-reassignment surgery over a 30-year period. The Swedish follow-up study found

a suicide rate in the post-sex reassignment surgery population 19.1 times greater than that of the

controls after affirmation treatment; both studies demonstrated elevated mortality rates from

medical and psychiatric conditions.62

     75. Advocates of immediate and unquestioning affirmation of social transition in children

who indicate a desire for a transgender identity sometimes assert that any other course will result

in a high risk of suicide in the affected children and young people. Parents report that they have

been told that their choice may come down to having a trans child or a dead child. Based on cur-

rent knowledge, this is a highly unethical statement to make. Dr. Adkins raises the specter of su-

icide and claims that “[t]he only effective treatment to avoid this serious harm is . . . to affirm

gender identity.” (Adkins 5.) Apparently, she has dismissed psychiatric care for suicidal idea-

tion, gestures, and attempts—conditions that MHPs are trained to deal with effectively. Contrary

to these assertions, no reliable, valid scientific studies show that affirmation of children (or any-




       62
         Levine, Ethical Concerns, at 10; see C. Dhejne et al. (2011), Long-Term Follow-Up of
Transsexual Persons Undergoing Sex Reassignment Surgery: Cohort Study in Sweden, PLOS
ONE 6(2) e16885 (“Long Term”); R. K. Simonsen et al. (2016), Long-Term Follow-Up of Indi-
viduals Undergoing Sex Reassignment Surgery: Psychiatric Morbidity & Mortality, Nordic J. of
Psychiatry 70(4).


                                                  62
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 63 of 113




one else) reduces suicide, prevents suicidal ideation, or improves long-term outcomes, as com-

pared to either a “watchful waiting” or a psychotherapeutic model of response, as I have de-

scribed. (See the reviews from Finland, England, and Sweden discussed herein).

     A 2020 article, by Turban, et al.63 has been incorrectly and misleadingly described in some

press reports and professional articles as demonstrating that administration of puberty suppress-

ing hormones to transgender adolescents reduces suicide or suicidal ideation. The paper itself

does not directly make that claim, nor permit that conclusion. It has been rigorously criticized

for not emphasizing that both those treated and not treated with puberty blockers had high sui-

cidal ideation rates and more children on these drugs were hospitalized for suicidal plans than the

untreated.64

     76. Any discussion of suicide when considering younger children involves very long-

range and very uncertain, inaccurate predictions. Suicide in pre-pubescent children is very rare

and the existing studies of gender identity issues in pre-pubescent children do not report signifi-

cant incidents of suicide. The current estimated suicide rate of trans adolescents is the same as

teenagers who are in treatment for serious mental illness. What trans teenagers do demonstrate

is more suicidal ideation and attempts (however serious) than other teenagers.65

     77. Claims that “affirmation” will reduce the risk of suicide for children are not based on

credible science. Such claims overlook the lack of even short-term supporting data as well as the



       63
           J. Turban et al., Puberty Suppression for Transgender Youth and Risk of Suicidal Idea-
tion, Pediatrics 145(2), DOI: 10.1542/peds.2019-1725
        64
           See, e.g., Hruz, Mayer and Schumm January 26m 2020, and M.Biggs Puberty Blockers
and Suicidality in Adolescents Suffering from Gender Dysphoria. Arch Sex Behav. 2020 Oct;
49(7): 2227-2229. doi: 10.1007/s10508-020-01743-6. Epub 2020 Jun 3.
        65
           See A. Perez-Brumer, J. K. Day et al. (2017), Prevalence & Correlates of Suicidal Ide-
ation Among Transgender Youth in Cal.: Findings from a Representative, Population-Based
Sample of High Sch. Students, J. Am. Acad Child Adolescent Psychiatry 56(9), 739.


                                                 63
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 64 of 113




lack of studies of long-term outcomes resulting from the affirmation or lack of affirmation of

transgender identity in children. It also overlooks the other tools that the profession does have

for addressing depression and suicidal thoughts in a patient once that risk is identified including

cognitive behavioral therapy and other proven interventions. Psychiatry, of course, has a long

history of striving to prevent suicide in those who seek our care.

     A number of data sets have also indicated significant concerns about wider indicators of

physical and mental health, including ongoing functional limitations including: abuse, depres-

sion, and psychiatric hospitalizations and increased cardiovascular disease, cancer, asthma, and

COPD. Worldwide estimates of HIV infection among transgendered individuals are up to 17-

fold higher than the cisgender population. Looking at such data may provide an indirect expla-

nation for the high prevalence of suicidality both before and after transition from adolescence to

older age among trans populations.66

     78. Similarly, no scientific studies show that affirmation of pre-pubescent children leads

to more positive outcomes (mental, physical, social, or romantic) by, e.g., age 25 than does

“watchful waiting” or ordinary psychotherapy. Because childrens’ affirmation, social transition,

and the use of puberty blockers for transgender children are a recent phenomenon, it could hardly

be otherwise.

     79. Thus, given the lack of credible science evidence for suicide reduction, transition of

any sort must be justified, if at all, as a life-enhancing measure, not a lifesaving measure—alt-

hough there is no credible to support either hypothesis. (Levine, Reflections, at 242.) In my


       66
          Levine, Informed Consent, at 6; see also G. Zeluf, C. Dhejne et al. (2016), Health,
Disability and Quality of Life Among Trans People in Sweden—A Web-Based Survey, BMC Pub-
lic Health 16(903), DOI: 10.1186/s12889-016-3560-5. See C. Dhejne, R. Van Vlerken et al.
(2016), Mental Health & Gender Dysphoria: A Review of the Literature, Int’l Rev. of Psychiatry
28(1) 44.


                                                 64
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 65 of 113




opinion, this is an important fact that patients, parents, and even many MHPs fail to under-

stand. They also often do not understand that the current gender affirmation “treatment” data for

life saving or enhancement are so weak, sparse, and poorly gathered that they do not permit us to

know if gender affirmation interventions will increase or decrease a patient’s risk of suicide or

reduced depression or even an improved life. How many years will go by before such research is

competently completed?67

V.      KNOWN, LIKELY, OR POSSIBLE DOWNSIDE RISKS ATTENDANT ON MOVING QUICKLY
        TO “AFFIRM” TRANSGENDER IDENTITY IN CHILDREN

      80. As some research has already demonstrated, enabling and affirming social transition

in a prepubescent child appears to be highly likely to increase the odds that the child will in time

pursue pubertal suppression and persist in a transgender identity into adulthood. This means the

MHP, pediatrician, and parent must consider long-term as well as short-term implications of life

as a transgender individual when deciding whether to permit or encourage a child to socially

transition.

      81. Dr. Adkins asserts without citation to peer-reviewed literature that social transition

and hormone therapy are “safe, effective and essential” for young people. (Adkins 6, 11.) A

great deal of data point in the opposite direction. The multiple studies from different nations that

have documented the increased vulnerability of the adult transgender population to substance

abuse, mood and anxiety disorders, suicidal ideation, and other health problems stand as a warn-

ing: Given these well-documented data, assisting a child down the road to becoming a

transgender adult is an ominous decision. Data about trans adults remind all concerned that a




        67
         See C. Dragon, P. Guerino, et al. (2017), Transgender Medicare Beneficiaries &
Chronic Conditions: Exploring Fee-for-Service Claims Data, LGBT Health 4(6) 404, DOI:
10.1089/lgbt.2016.0208


                                                 65
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 66 of 113




casual assumption that transition will improve the child’s life is not justified beyond his or her

short term happiness about gender expression. The possibility that steps along this pathway,

while lessening the relatively minor pain of gender dysphoria, could lead to additional future

sources of crippling emotional and psychological pain, are too often not properly considered by

advocates of social transition and not considered at all by the trans child. (Levine, Reflections, at

243.). The informed consent process for parents considering this option ethically should spell

out short-term gains and long-term risks (beginning at early puberty risks). What follows is a

discussion of the medical, social, and psychological risks of affirmation interventions (“transi-

tion”).

          A.   Physical risks associated with transition

      82. Sterilization. Dr. Adkins rightly notes that many patients who begin down the path

defined by puberty blockers and social transition end up feeling the need to undergo “surgical

treatment to alleviate gender dysphoria.” (Adkins 11.) As I have noted, there is not good scien-

tific evidence that Sex Reassignment Surgery (SRS) results in better long-term mental health

outcomes. What is certain, however, is that SRS that removes testes, ovaries, or the uterus and is

inevitably sterilizing and irreversible. While by no means all transgender adults elect SRS,

many patients do ultimately feel compelled to take this serious step in their effort to “live fully as

the opposite sex.” More immediately, practitioners recognize that the administration of cross-sex

hormones, which is often viewed as a less radical measure, and is now increasingly done to mi-

nors, creates a risk of irreversible sterility. These risks have never been properly studied nor

quantified in a systematic manner. Dr. Adkins implicitly acknowledges this risk when she cites

anecdotes about “[m]any people” undergoing “fertility preservation” before proceeding with

transition. (Adkins 14.) This is just another example of how putting children on a pathway to

trans adulthood keeps them tethered to medical care. As a result, even when treating a child, the


                                                 66
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 67 of 113




MHP, patient, and parents must consider permanent loss of reproductive capacity (sterilization)

to be one of the major risks of starting down the road. The risk that supporting social transition

may put the child on a pathway that leads to intentional or unintentional permanent sterilization

is particularly concerning given the disproportionate representation of minority and other vulner-

able groups among children reporting a transgender or gender-nonconforming identity.68 (See su-

pra ¶ 21.)

     83.     Loss of sexual response. Puberty-blockers prevent maturation of the sexual organs

and response. Some and perhaps many transgender individuals who transitioned as children and

thus did not go through puberty consistent with their sex face significantly diminished sexual re-

sponse as they enter adulthood, and are unable ever to experience orgasm. Additionally, they

will also experience the social, psychological, and interpersonal impact of not being in puberty

for 4-5 years while their peers are challenged by the normative processes of maturing bodies and

minds. Dr. Adkins does not acknowledge these effects of puberty blockers. To my knowledge,

data quantifying this impact has not been published. In the case of males, the cross-sex admin-

istration of estrogen limits penile genital function. Much has been written about the negative

psychological and relational consequences of anorgasmia among non-transgender individuals

that is ultimately applicable to the transgendered.69

     84. Other effects of hormone administration. While it is commonly said that the effects

of puberty blockers are reversible after cessation (Dr. Adkins describes the effect of puberty


       68
           See C. Guss et al., TGN Adolescent Care at 4 (“a side effect [of cross-sex hormones]
may be infertility”) and 5 (“cross-sex hormones . . . may have irreversible effects”); Tishelman et
al., Serving TG Youth at 8 (cross-sex hormones are “irreversible interventions” with “significant
ramifications for fertility”).
        69
           Levine, Informed Consent, at 6; see Perelman and Watters, 2016, Delayed Ejaculation
in Handbook of Clinical Sexuality for Mental Health Professionals 3rd edition, New York,
Routledge.


                                                 67
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 68 of 113




blockers as just a “pause” (Adkins 12)), in fact controlled research studies have never been done

as to how completely this is true. However, it is well known that many effects of cross-sex hor-

mones cannot be reversed should the patient later regret his transition. This is dramatically evi-

dent among females’ deeper voice quality after testosterone administration and the loss of mus-

cle mass among males on estrogen for long periods of time. After puberty, the individual who

wishes to live as the opposite sex will in most cases have to take cross-sex hormones for life.

     85. The long-term health risks of this major alteration of hormonal levels have not yet

been quantified in terms of exact risk thus appropriate, ethical, complete informed consent is not

yet possible for such experimental “treatments.” However, a recent study found greatly elevated

levels of strokes and other acute cardiovascular events among male-to-female transgender indi-

viduals taking estrogen. Those authors concluded, “it is critical to keep in mind that the risk for

these cardiovascular events in this population must be weighed against the benefits of hormone

treatment.”70

     Others similarly noted that administration of cross-sex hormones creates “an additional risk

of thromboembolic events”—which is to say blood clots (Guss et al., TGN Adolescent Care at 5),

which are associated with strokes, heart attack, and lung and liver failure. The young patient

may feel, “I don’t care if I die young, just as long I get to live as a woman.” The mature adult

may take a different view of such risks including the risk of reduced life expectancy. 71




       70
           See Tishelman et al., Serving TG Youth at 6-7 (Long-term effect of cross-sex hormones
“is an area where we currently have little research to guide us”; see also D. Getahun et al.
(2018), Cross-Sex Hormones and Acute Cardiovascular Events in Transgender Persons: A Co-
hort Study, Annals of Internal Medicine at 8, DOI:10.7326/M17-2785.
        71
           See Blosnich, J. R., Brown, G. R., Wojcio, S., Jones, K. T., & Bossarte, R. M. (2014).
Mortality among veterans with transgender-related diagnoses in the Veterans Health Administra-
tion, FY2000–2009. LGBT Health, 1, 269–276. doi:10.1089/lgbt.2014.0050


                                                 68
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 69 of 113




      86. Health risks inherent in complex surgery. Complications of surgery exist for each

procedure, and complications in surgery affecting the reproductive organs and urinary tract can

have significant anatomical and functional complications for the patient's quality of life. In a fa-

mous Dutch study, 1 of the 30 teens died in surgery.

      87. Disease and mortality generally. The MHP, the patient, and in the case of a child the

parent, must also be aware of the wide sweep of strongly negative health outcomes among

transgender individuals. Shortened life expectancy has been repeatedly documented in Sweden,

the US, and Denmark.72

        B.      Social risks associated with transition

      88. Family and friendship relationships. Gender transition routinely leads to isolation

from at least a significant portion of one’s family in adulthood. In the case of a juvenile transi-

tion, this will be less dramatic while the child is young, but commonly increases over time as sib-

lings who marry and have children of their own often do not wish the transgender individual to

be in contact with those children. By adulthood, the friendships of transgender individuals tend

to be confined to other transgender individuals (often “virtual” friends known only online) and

the generally limited set of others who are comfortable interacting with transgender individuals.

(Levine, Ethical Concerns, at 5.) While friendship in general is highly desirable, many trans

teens and older individuals want to interact more fully and extensively with the ordinary popula-

tion of cis individuals.

      89.    Long term psychological and social impact of medically induced sterility. The life-

long negative emotional impact of infertility on both men and women has been well studied.


        72
         See Levine, Informed Consent, at 5 (citing T. van de Grift, G. Pigot et al. (2017), A
Longitudinal Study of Motivations Before & Psychosexual Outcomes After Genital Gender-Con-
firming Surgery in Transmen, J. Sexual Medicine 14(12) 1621.


                                                 69
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 70 of 113




While this impact has not been studied specifically within the transgender population, the oppor-

tunity to be a parent is likely a human, emotional need, and so should be considered an important

risk factor when considering gender transition for any patient. However, it is particularly diffi-

cult for parents of a young child to seriously contemplate that child’s potential as a future parent

and grandparent. This makes it all the more critical that the MHP spend substantial and repeated

time with parents to help them see the implications of what they are considering. The percentage

of transitioned patients who will become increasingly suicidal as they fully realize the meaning

of permanent sterility and the loss of the possibility of being a biological parent has never been

studied and is thus unknown.

     90. Sexual-romantic risks associated with transition. After adolescence, transgender indi-

viduals find the pool of individuals willing to develop a romantic and intimate relationship with

them to be greatly diminished. When a trans person who passes well reveals his or her natal sex,

many potential cisgender mates lose interest. When a trans person does not pass well, he discov-

ers that the pool of those interested consists largely of individuals looking for exotic sexual expe-

riences rather than genuinely loving relationships. (Archives Sexual Behavior April 2021; Lev-

ine, Ethical Concerns, at 5, 13.) Nor is the problem all on the other side; transgender individuals

commonly become strongly narcissistic, unable to give the level of attention to the needs of an-

other that is necessary to sustain a loving relationship.73 The percentage of transitioned patients




        See S. Levine, Barriers to Loving: A Clinician’s Perspective, at 40 (Routledge, New
       73

York 2013).


                                                 70
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 71 of 113




who will become increasingly suicidal as they fully realize the depth of the social isolation expe-

rienced by many transgender patients has never been studied and is thus unknown. A recently

published article whose title explains the finding is relevant.74

        91.   Social risks associated with delayed puberty. The social and psychological impact

of remaining puerile (not growing) for, e.g., three years while one’s peers are undergoing pu-

berty, and of undergoing puberty at a substantially older age, have not been systematically stud-

ied (see Sweden, England, and Finland reviews and other research cited above), although clinical

MHPs often hear of distress and social awkwardness in those who naturally have a delayed onset

of puberty. In my opinion, individuals in whom puberty is delayed multiple years are likely to

suffer at least subtle negative psychosocial and self-confidence effects as they stand on the side-

lines while their peers are developing the social relationships (and attendant painful social learn-

ing experiences) that come with adolescence. (Levine, Informed Consent, at 9.) We should re-

call that puberty introduces sexual desire, changes socialization patterns, and enables teens to en-

ter into early romantic relationships all of which can lead to maturation, self-confidence, and an

understanding of the complexity of partner relationship. Delaying puberty can reasonably be as-

sumed to increase the adolescent’s sense of isolation, otherness, and being an outsider.

       C.      Mental health costs or risks

     92. One would expect the negative physical and social impacts reviewed above to ad-

versely affect the mental health of individuals who have transitioned. In addition, adult transi-




       74
          See Anzani A, Lindley L, Tognasso G, Galupo MP, Prunas A. “Being Talked to Like I
Was a Sex Toy, Like Being Transgender Was Simply for the Enjoyment of Someone Else: Fet-
ishization and Sexualization of Transgender and Nonbinary Individuals.” Arch Sex Behav. 2021
Apr. 50(3):897-911. doi: 10.1007/s10508-021-01935-8. Epub 2021 Mar 24. PMID: 33763803;
PMCID: PMC8035091


                                                 71
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 72 of 113




tioned individuals find that living as the other (or, in a manner that is consistent with the stereo-

types of the other as the individual perceives them) is a continual challenge and stressor, and

many find that they continue to struggle with a sense of inauthenticity in their transgender iden-

tity and bear consequent chronic uneasiness. (Levine, Informed Consent, at 9.) In addition, indi-

viduals often pin excessive hope in transition, believing that transition will solve what are in fact

ordinary social stresses associated with puberty. Thus, transition can result in deflection from

mastering personal challenges at the appropriate time, or addressing underlying psychiatric con-

ditions that require treatment. The percentage of transitioned patients who will become increas-

ingly suicidal due to deflection from mastering personal challenges at the appropriate time, has

never been studied and is thus unknown.

     93. Whatever the reason, transgender individuals including transgender youth certainly

experience greatly increased rates of mental health problems. I have detailed this above with re-

spect to adults living under a transgender identity. Indeed, Swedish researchers in a long-term

study (up to 30 years since Sex Reassignment Surgery (SRS), with a median time since SRS of

>10 years) concluded that individuals who have SRS should have postoperative lifelong psychi-

atric care. (Dhejne, Long Term, at 6-7.) With respect to youths a cohort study found that

transgender youth had an elevated risk of depression (50.6% vs. 20.6%) and anxiety (26.7% vs.

10.0%); a higher risk of suicidal ideation (31.1% vs. 11.1%), suicide attempts (17.2% vs. 6.1%),

and self-harm without lethal intent (16.7% vs. 4.4%) relative to the matched controls; and a sig-

nificantly greater proportion of transgender youth accessed inpatient mental health care (22.8%

vs. 11.1%) and outpatient mental health care (45.6% vs. 16.1%) services.75



       75
          Reisner, S. L., Vetters, R., Leclerc, M., Zaslow, S., Wolfrum, S., Shumer, D., & Mim-
iaga, M. J. (2015). Mental health of transgender youth in care at an adolescent urban community
health center: a matched retrospective cohort study. The Journal of adolescent health: official

                                                  72
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 73 of 113




     93A.    Dr. Adkins asserts that “when appropriately treated”—by which she apparently

means social and ultimately hormonal transition—“gender dysphoria is easily managed.” (Ad-

kins 5.) I am not aware of any such studies. Instead, based on the long-term data discussed

above, the responsible MHP cannot focus narrowly on the short-term happiness of the patient,

but must instead consider the happiness and health of the patient from a “life course” perspec-

tive. The many studies that I have cited here warn us that as we look ahead to the patient’s life

as a young adult and adult, the prognosis for the physical health, mental health, and social well-

being of the child or adolescent who transitions to live in a transgender identity is not good.

Gender dysphoria is not easily managed except when it naturally desists. A recent study in the

American Journal of Psychiatry reported the high mental health utilization patterns of adults for

ten years after surgery for approximately 35% of patients.76 This is not “easy” management.

       D.       Regret following transition is not an infrequent phenomenon.

     94. The large numbers of children and young adults who have desisted as documented in

both group and case studies each represent “regret” over the initial choice in some sense.

     95. The phenomenon of desistance or regret experienced later than adolescence or young

adulthood, or among older transgender individuals, has to my knowledge not been quantified or

well-studied. However, it is a real phenomenon. I myself have worked with multiple individuals

who have abandoned trans female identity after living in that identity for years, and who would

describe their experiences as “regret.”




publication of the Society for Adolescent Medicine, 56(3), 274–279. https://doi.org/10.1016/
j.jadohealth.2014.10.264
        76
           Bränström & Pachankis, (2019), Reduction in Mental Health Treatment Utilization
Among Transgender Individuals After Gender-Affirming Surgeries, Am. J. of Psychiatry. 4:Appi-
ajp201919010080. Doi: 10.1176/Appi.Ajp.2019.19010080


                                                 73
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 74 of 113




     96.    I have seen several Massachusetts inmates and trans individuals in the community

abandon their [trans] female identity after several years. (Levine, Reflections, at 239.) In the

gender clinic which I founded in 1974 and am still part of, we have seen many instances of indi-

viduals who claimed a transgender identity for a time, but ultimately changed their minds and re-

claimed the gender identity congruent with their sex.

     97. More dramatically, a surgical group prominently active in the SRS field has published

a report on a series of seven male-to-female patients requesting surgery to transform their surgi-

cally constructed female genitalia back to their original male form.77

     98.    I noted above an increasingly visible online community of young women who have

desisted after claiming a male gender identity at some point during their teen years. Given the

rapid increase in the number of girls presenting to gender clinics within the last few years, the

phenomena of regret and desistance by young women deserves careful attention and study by

MHPs. As reported by one author in 2021, 16,000 testimonies of personal de-transition can be

found on the Internet.78

     99. Regret for post-surgical patients is claimed to be quite low but credible long-term re-

search has never been done (e.g. the Bränström 2020 study cited above in detail and others fail to

follow-up very large percentages of patients in the study – many or all of these “lost subjects”

could be patients with profound regrets. Regardless of the currently unknown percentage of pa-

tients suffering regret following transitioning, those making suicide attempts, suffering from new



       77
           See Djordjevic ML, Bizic MR, Duisin D, Bouman MB, Buncamper M. Reversal Sur-
gery in Regretful Male-to-Female Transsexuals After Sex Reassignment Surgery. J Sex Med.
2016 Jun;13(6):1000-7. doi: 10.1016/j.jsxm.2016.02.173. Epub 2016 May 4. PMID: 27156012
        78
           See Pablo Expos-ito-Campos. A typology of gender detransition and its implications
for health care providers J Sex & Marital Therapy 2020 https:doi.org/101080/0092623x.
2020.1869126


                                                 74
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 75 of 113




post transition depression and anxiety states, those who develop substance abuse patterns, those

who have died at their own hands, and those on disability must be at least considered to have re-

gret. Regret statistics in this field have long been self-serving to ITT professionals and not in

keeping with an in-depth knowledge of individual patients.

VI.    MEDICAL ETHICS AND INFORMED CONSENT

       A.      The obligation of the mental health professional to enable and obtain in-
               formed consent

      100. I have reviewed above the knowledge and experience that, in my view, a MHP

should have before undertaking the responsibility to counsel or treat a child who is experiencing

gender dysphoria or transgender identification. The MHP who undertakes this type of responsi-

bility must also be guided by the ethical principles that apply to all health care professionals.

One of the oldest and most fundamental principles guiding medical and psychological care—part

of the Hippocratic Oath—is that the physician must “do no harm.” This states an ethical respon-

sibility that cannot be delegated to the patient. Physicians themselves must weigh the risks of

treatment against the harm of not treating. If the risks of treatment outweigh the benefits, ethics

prohibit the treatment.

      101. A distinct ethical responsibility of physicians, when a significant risk exists of ad-

verse consequences to any procedure or therapy, is to ensure that the patient understands and is

legally able to consent to these unproven, experimental, high risk, often irreversible, potentially

harmful “treatments”, and does consent. To achieve informed consent, the MHP, pediatrician, or

other physician must do at least the following:

                 a.   Must reasonably inform him- or herself regarding the particular situation of

            his patient;




                                                  75
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 76 of 113




                 b.    Must reasonably inform him- or herself concerning the state of knowledge

            concerning the relevant methodologies and outcomes and the unproven, experi-

            mental nature of these “treatments”;

                 c.     Must honestly inform the patient concerning not only the benefits of treat-

            ment, but also the risks and downsides of treatment, and alternative treatments in-

            cluding no treatment at all as well as the lack of competent scientific study to deter-

            mine accurate predictions of risks and benefits in this experimental field.

                 d.    Must conclude that the patient (or the decision maker, such as parent or

            healthcare power of attorney) has comprehended what he or she has been told and

            possesses a cognitive capacity to make a decision based on an adequate understand-

            ing of his or her unique life circumstances.

     102. Perfunctory “consent” is inadequate to fulfill the professional’s ethical obligation to

obtain truly informed consent. At the very least, a patient (or parent) considering the life-altering

choice of transition should be helped or indeed required by their clinicians to grapple with four

relevant questions:

                 a.     “What benefits do you expect that the consolidation of this identity, gen-

            der transition, hormones, or surgery will provide?

                 b.    “What do you understand of the social, educational, vocational, and psy-

            chological risks of this identity consolidation and gender role transition?

                 c.     “What do you understand about the common and rare, short- and long-

            term medical and health risks of hormone and surgical interventions?

                 d.    "What have you considered the nature of your life will be in 10 to 20

            years?” (Levine, Informed Consent, at 3.)




                                                 76
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 77 of 113




                 e.     “Are you fully aware that national science reviews done in England, Swe-

            den, Finland and the US have all noted the lack of credible scientific evidence sup-

            porting these experimental treatments? Are you fully aware that the few long-term

            research studies done in this field support the hypothesis that patients, in the long

            run, may be more harmed than helped by these experimental “treatments”?

     103. The answers of the patient will enable the professional to make a judgment about

how realistic he or she is being. For example, the biological boy who envisions himself as a

happy, attractive, socially accepted 21-year-old girl in future college years has probably not been

adequately informed of—or has mentally blocked—hard data concerning the mental health and

social wellbeing of the transgender population in their 20s, and is failing to consider the material

risk that he, as a transgender individual, will not be perceived as attractive to either sex, and the

impact that this may have on his future well-being.

     104. Most commonly, meaningful engagement with difficult and painful questions such as

those above requires a process that will consist of multiple discussions in a psychotherapeutic or

counseling context, not merely “disclosure” of facts. In my experience, a too-rapid or too-eager

attachment to some outcome is a warning that the patient is not able to tolerate knowledge of the

risks and alternative approaches.

     105. In my experience, in the area of transgender therapy, rather than the type of infor-

mation and engagement that I have described, even mental health professionals too often encour-

age or permit decisions based on a great deal of patient and professional blind optimism about

the future that is not grounded in competent, peer reviewed published, reliable-valid scientific

research. (Levine, Ethical Concerns, at 3-4.) In understanding how the medical and psychologi-

cal profession is taught how to deal with these patient/ family problems, it is quite clear that




                                                  77
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 78 of 113




knowledge of the scientific limitations of affirmative therapy is not emphasized. Thus, many

practitioners passionately, but erroneously, negligently, and unethically, believe that controlled

studies with adequate follow-up are the basis for what they have been taught. It is difficult to

provide informed consent if the professional is not informed or ideologically driven to be misin-

formed. Consumer fraud in health care can take place via gross negligence.

       B.      The interests of the patient, as well as necessary disclosures and consent,
               must be considered from a life course perspective.

     106. The psychiatrist, pediatrician, or psychologist treating a child must have in view not

merely (or not even primarily) making the child “happy” now, but making him or her as healthy

and happy as possible across the entire trajectory of life, to the extent that is predictable. Cer-

tainly, avoiding suicide is one important aspect of a “life course” analysis, and recognizes that

“today” is not the only goal. But as we have demonstrated above, there is no credible scientifi-

cally reliable-valid evidence that these experimental treatments actually reduce life-time risk of

suicide in these patients. There are many more factors across the future decades of the patient’s

life that also need to be taken into account.

     107. Further, in my opinion, a patient can meaningfully be said to know what will make

him “happy” over the long term, prior to receiving, understanding, and usually discussing the

type of information that I have described above in connection with informed consent. With re-

spect to (most) children who are not equipped to understand, evaluate, and feel the life implica-

tions of such information, it is doubtful that there is any meaningful way in which they can be

said to “know” what will make them happy over the long term. It is for similar reasons that par-

ents ordinarily make a great many decisions, both large and small, for their young children.




                                                  78
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 79 of 113




     108. Of particular relevance to the life course perspective, when gender-typical men and

women undergo elective sterilization, there is a distinct likelihood of eventual regret, in some pa-

tients to the point of suicidal despondency. It has been documented that the younger the age of

sterilization, the greater incidence of regret and increased numbers of requests to reverse the ster-

ilized state. Thus, the medical profession and the courts are quite clear about sterilization: the

adult patient must be cognitively able to prudently consider the future consequences in terms of

his or her life circumstances. In minors sterilization should be done only to save a life.79 This

observation has implications for facilitating or even permitting children or adolescents to embark

on a path of social transition that within a few years may psychologically steer that individual to-

wards sterilizing chemical or surgical procedures.80

       C.      Special concerns and ethical rules governing experimentation on patients

     109. When psychiatric or medical research is done on subjects the informed consent pro-

cess is far more rigorous than in ordinary medical and psychiatric procedures. For example, in a

recent study of an agent to assist women who are distressed by their lack of sexual desire that I

was a part of, the Informed Consent document was 19 pages long.

     110. As reported in multiple national science reviews of this field, the absence of compe-

tently designed, long-term outcome research studies demonstrating more benefits than damages


       79
           See A. Burgart et al. (2017), Ethical Controversy About Hysterectomy for a Minor, Pe-
diatrics 139(6), DOI:10.1542/peds.2016-3992.
        80
           See S. D. Hillis et al. (1999), Post-sterilization Regret: Findings from the United States
Collaborative Review of Sterilization, Obstetrics & Gyn 93(6) 889; A. Burgart et al. (2017), Ethi-
cal Controversy About Hysterectomy for a Minor, Pediatrics 139(6), DOI:10.1542/peds.2016-
3992; K. Curtis et al. (2006), Regret Following Female Sterilization at a Young Age: A System-
atic Review, Contraception 73, 205, DOI:10.1016/j.contraception.2005.08.006; A. Tamar-Mattis
(2009), Exploring Gray Areas in the Law About DSD and Sterilization, Endocrine Today, Octo-
ber ed., https://www.healio.com/endocrinology/reproduction-androgen-disorders/news/print/en-
docrine-today/%7Bc6029f85-28ac-43f4-9e7e-0fc897f6313f%7D/exploring-gray-areas-in-the-
law-about-dsd-and-sterilization.


                                                 79
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 80 of 113




for gender affirmation interventions (“transitioning treatments”) means that the claimed thera-

peutic interventions for these conditions are still at a primitive stage of development, and should

be considered to be experimental, rendering adequately informed consent all the more essential,

all the more required by ethical and licensing rules-regulations and all the more difficult to ob-

tain. Claims that a civil right is at stake for differently gender identifying people do not change

the fact that informed consent is an international recognized fundamental human right and that

what is proposed is a social and medical experiment.81

     111. Informed consent is often defined as the willing acceptance of a medical intervention

by a patient after adequate disclosure by the physician of the A) nature of the intervention, its

risks, and benefits, as well as B) the risks and benefits of alternative treatments and C) the risks

and benefits of no treatment.

     112. Some of the most tragic chapters in the history of medicine include violations of in-

formed consent and improper experimentation on patients using methods and procedures that

have not been tested and validated by methodologically sound science. The infamous Tuskegee

experimental studies, the Nazi and Imperial Japanese wartime experimental research on prison-

ers, the use of lobotomies, the recovered memory therapy movement, the “multiple personality

disorder” therapy movement, and the rebirthing therapy movement, all invite comparisons with

what is happening to too many gender discordant children and adolescents. In my opinion,

health care professionals have ethical, professional, and moral responsibilities to protect the

rights of patients and their families to be fully and accurately informed about the risks, benefits,


       81
           Levine, Reflections, at 241; see Nuremberg Code, Informed Consent Laws in each
state, and The Joint Commission on Accreditation of Healthcare Organizations, or JCAHO (an
organization based in the United States that accredits over 20,000 healthcare organizations and
programs in the country), as well as the relevant Health Care Profession Licensing Rules and
Regulations in each state.


                                                 80
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 81 of 113




natural history, alternatives, and state of science for the full range of experimental gender affir-

mation “treatments.”82 Properly accomplished informed consent is not controversial. Profes-

sional ethics codes, licensing rules and regulations, hospital rules and regulations, state and fed-

eral laws, and biomedical conventions and declarations all protect patients’ right to informed

consent.83

        D.       Ethical principles do not permit using patients as “change agents”

     113. Some advocates assert that various mental health pathologies commonly observed in

patients who have transitioned result from societal prejudice, and would not occur if society were

different. This is, of course, a hypothesis rather than demonstrated fact, and it is in any case ethi-

cally irrelevant to the treatment of an individual patient. If a therapy or life course under consid-

eration for a child will predictably lead to social and family isolation and unemployment later in

life given society as it exists, for a MHP or other advisor to recommend or encourage that path

nonetheless seems to lose sight of the welfare of the patient. To do so appears to be intentionally

using the child as not merely an experiment, but as a change-agent—potentially at great personal

cost—rather than seeking the lifetime best interests of that child. (Levine, Ethical Concerns, at

9.) It seem audacious of advocates whose primary qualification is being trans oneself to tell par-

ents how their child should be treated.

        E.       The inability of children to understand major life issues and risks compli-
                 cates informed consent.

     114. Obviously, most children cannot give legally valid consent to a medical proce-

dure. This is not a mere legal technicality. Instead, it is a legal reflection of a reality of human



        82
             See https://www.nobelprize.org/prizes/medicine/1949/moniz/article/
        83
             See Jonson AR, Siegler M, Winslade, WJ: Clinical Ethics, New York: McGraw Hill,
1998.


                                                  81
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 82 of 113




development that is highly relevant to the ethical requirement of informed consent quite apart

from law. The argument that the child is consenting to the transition by his happiness ignores the

fact just described.

      115. Each age group poses different questions about risk comprehension. (Levine, In-

formed Consent, at 3.) While the older patient is perhaps more likely to be formally mental ill

and be unrealistic sometimes to the point of being delusional, the young child is chronically una-

ble to comprehend large and complex issues such as the meaning of biological sex, the meaning

of gender, and the risks and life implications attendant on social, hormonal, and ultimately surgi-

cal transition.

      116. In my experience, when clinicians actually attempt to understand patients’ motives

for the repudiation of their natal gender, the developmental lack of sophistication underlying

their reasons can become apparent. What must a 12-year-old, for example, understand about

masculinity and femininity that enables the conviction that “I can never be happy in my body?”

(Levine, Ethical Concerns, at 8.) Obviously, this unavoidable gap in comprehension and ability

to foresee must be still larger for younger children.

      117. Similarly, one cannot expect a 17-year-old to grasp the complexity of married life

with children when 38. One cannot expect a ten-year-old to understand the emotional growth

that comes from a first long term love relationship including sexual behavior. One cannot expect

a six-year-old to comprehend the changes in his psyche that may come about as the result of pu-

berty. In some States or under some circumstances “mature minors” may be legally empowered

to grant consent to certain medical procedures. Arguments have been made that minor adoles-

cents are capable of providing legal informed consent if the physician thinks the patient is rea-




                                                 82
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 83 of 113




sonable.84 Such thinking makes use of the idea that trans people including trans youth are spe-

cial cases and do not have to follow cultural and scientific truths. This is an argument that I pro-

foundly reject.

      118. For this reason, it is my opinion that asking a child whether he or she wishes to tran-

sition to living as the opposite sex, or giving large weight to the child’s expressed wishes, by no

means satisfies the MHP’s ethical obligation to obtain informed consent before assisting that

child to transition to living as the opposite sex.

      119. In light of the profound uncertainties in the field, and the many highly predictable or

probable lifetime costs to the child if he or she persists in a transgender identity into adulthood,

in my opinion it is not consistent with principles of medical ethics for physicians or other MHPs

to suggest that parents should not or have no right to explore possible therapeutic options to as-

sist their child to achieve comfort with the gender corresponding to his or her sex. The use of the

label “reparative therapy” or “conversion therapy” by some advocates to lump all such possible

therapies together and disparage them does not change this equation. (Levine, Informed Con-

sent, at 7).

      120. The transgender clinical arena is growing increasingly uncertain as more attention has

been paid to the lack of fundamental studies to support the current widespread fashions of pro-

fessional recommendations and confirmation bias has been identified in recent highly acclaimed

but deeply flawed work. While the general public is now accustomed to reading about trans cul-

ture wars, my opinion is that of a clinician who respects scientific methods of ascertaining best



        84
          See Clark BA, Virani A. This Wasn't a Split-Second Decision": An Empirical Ethical
Analysis of Transgender Youth Capacity, Rights, and Authority to Consent to Hormone Ther-
apy. J Bioeth Inq. 2021 Mar;18(1):151-164. doi: 10.1007/s11673-020-10086-9. Epub 2021 Jan
27. PMID: 33502682; PMCID: PMC8043901


                                                     83
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 84 of 113




treatments. More caution is indicated when the consequences are greater. It has been repeatedly

demonstrated in medicine that one size does not fit all. One must reject the idea that if a young

person is trans, nothing else matters—the treatment should be immediate affirmation and endo-

crine support. All must realize that 50 years after trans treatment began to spread across the

world, despite more than 10,000 publications, it is not known whether the burgeoning

transgender treatment industry is helping or damaging most gender dysphoric patients.

         121. It is my opinion that the scientific community finds the following matters to be un-

certain, controversial, or incorrect.

         — Gender dysphoria is a serious, physical, brain based medical illness that causes suffering

that must be treated by hormones and surgery if patients seek such treatments.

         — All patients who label themselves as transgendered should be offered physical body-

changing treatments, if they so desire.

         — Hormones and surgery improve the lives of the transgendered in the long run.

         — “Above all do no harm” principle can be sidestepped when administering hormones and

removing healthy breast and genital tissues in the case of trans persons because it is “medically

necessary,” that is, these patients represent a special exception to 2500 years of medical ethics.

         — The uncertain long-term adjustments of trans adults, the rates of detransition, disap-

pointment, and chronic depressive, anxiety, and substance abuse disorders do not need to be cal-

culated nor should what is known about high psychiatric morbidity following hormonal and/or

surgical treatment should not slow the affirmative treatment policy of trans youth.

         — Civil rights considerations are more important than unanswered relevant scientific ques-

tions.




                                                   84
         Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 85 of 113




VII.     BASES FOR EXPERT OPINIONS AND REVEW-OPINIONS REGARDING THE PLAINTIFFS’
         EXPERT DECLARATIONS IN THIS CASE

       122. I have reviewed dozens of scientific articles, science reviews from Sweden, Finland,

and the UK (N.I.C.E.), three reviews of institutional guidelines, two of which focused on

WPATH guidelines, a Cochrane Review paper, as well as the political endorsements of various

professional associations, the Complaint in this case, and all expert declarations. I have formu-

lated opinions regarding the reports by plaintiffs’ experts, Drs. Adkins and Antommaria. I note

that plaintiffs’ experts failed to properly disclose and discuss the ongoing international debates

and uncertainties whether their recommended treatment methods and procedures are helpful in

significant ways and how they are not helpful and whether in balance they are more harmful than

helpful.

       123. The plaintiffs’ experts failed to discuss the Bränström & Panchankis study, which

was an effort to demonstrate that “affirmative” interventions led to mental health improvement

over the long term. But published letters from 13 highly credentialed reviewers compelled the

American Journal of Psychiatry to issue a correction and the authors to retract their conclusion.

The plaintiffs’ experts also failed to discuss the recent reviews documenting significant methodo-

logical failures and flaws in “transitioning” treatments (including the national review of Finland,

the national review of Sweden, the national review of England (NICE) and the Cochrane Re-

view).

       124. Any State that reviews the safety and efficacy of life-altering “affirmative” treat-

ments should consider measures like Arkansas’ SAFE Act to protect their vulnerable minors and

their families. Such “treatments” have been politicized, rationalized, and initiated before studies

have adequately investigated the medical, social, psychological, educational, interpersonal, and




                                                 85
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 86 of 113




vocational outcomes. Thus, I characterize these “fashionable” rationalized interventions as ex-

perimental, because even advocates should agree that they have not been scientifically proven to

be safe and effective.

     125. The plaintiffs’ experts’ stunning failure to report or discuss the most salient evidence

in this controversial field represents their putting the cart before the horse. Indeed, their ability

acknowledge the actual, peer-reviewed science is made difficult by a highly politicized environ-

ment where claims about civil rights to self-expression confuse the issue.

     126. Finland, Sweden, and England have made historic changes in “transitioning” treat-

ments — even banning surgery for minors and focusing on psychotherapy and social support ra-

ther than transitioning, just as Arkansas has now done. Plaintiff’s experts surely were aware

when writing their selective reports that the studies done in Sweden and Denmark demonstrated

many negative outcomes and dramatic numbers of completed suicides after receiving surgical

and hormonal transitioning treatments. They must similarly be aware of the London High Court

finding such treatments “experimental” and potentially dangerous. Should not the court be

properly informed of these major and historic international science, policy, and ethics develop-

ments in transgender medicine?85




       85
           See Griffin, L., Clyde, K., Byng, R., Bewley, S., Sex, gender and gender identity: a re-
evaluation of the evidence. British Journal of Psychiatry Bulletin (2020)
doi:10.1192/bjb.2020.73, Cambridge University Press, 21 July 2020; Carmichael P, But-
ler G, Masic U, et al., Short-term outcomes of pubertal suppression in a selected cohort of 12 to
15 year old people with persistent gender dysphoria in the UK. medRxiv 2020.12.01.20241653;
doi:https://doi.org/10.1101/2020.12.01.20241653; Dyer, C., Puberty blockers do not alleviate
negative thoughts in children with gender dysphoria, finds study, BMJ 2021;
372:n356 doi: https://doi.org/10.1136/bmj.n356 (Published 08 February 2021); Dyer, C. Pu-
berty blockers: children under 16 should not be referred without court order, says NHS
BMJ2020;371:m4717.doi:10.1136/bmj.m4717 pmid:33268453; Expert review for the British
National Health Service https://arms.nice.org.uk/resources/hub/1070905/attachment; Cohen, D.
and Barnes, H. BBC, “Evidence for puberty blockers use very low, says NICE,”

                                                  86
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 87 of 113




      127. In sum, after 50 years of hormonal and surgical support for trans people, the rate of

new or exacerbated mental health problems after these interventions is not clearly known. Nei-

ther the rate of patients stopping hormones due to medical injury or emotional disappointment

nor the rate of substance abuse are known. Substance abuse in trans communities is known to be

significantly elevated. The problem of suicidal ideation, suicide attempts, and completed suicide

after these treatments continues to be elevated even though these concerns are one of the justifi-

cations for initiating the treatment in the first place.

      128. Given all of the above factors, it seems reasonable to protect patients and their fami-

lies from these practices. Energies of the “affirmation” treatment industry should be redirected

to treating newly appearing minors in scientific protocols rather than to continue to be informed

by flawed WPATH guidelines. Such scientific protocols will enable professionals either to med-

ically and surgically support transition or to withdraw from hormonally and surgically treating

minors based on their findings. The field then can decide whether current approaches are or are

not similar to previous medical misadventures, such as lobotomies, aversive treatments of gay

men, and fallacious diagnoses and treatments for repressed memory syndrome.




https://www.bbc.com/news/health-56601386; UK NICE Report, https://www.evi-
dence.nhs.uk/search?q=gender+affirming+hormones; Sweden Policy Review, Gender dysphoria
in children and adolescents: an inventory of the literature, SBU Policy Support no 307, 2019
(https://www.sbu.se/307e ); Sweden’s Karolinska Hospital Ends All Use of Puberty Blockers
and Cross-Sex Hormones for Minors Outside of Clinical Studies. https://segm.org/Swe-
den_ends_use_of_Dutch_protocol; Finland Guidelines, https://genderreport.ca/wp-content/up-
loads/2021/04/Finland_Guidelines_Gender_Variance_In_Minors.pdf; See also One Year Since
Finland Broke with WPATH “Standards of Care.” https://segm.org/Finland_de-
vites_from_WPATH_prioritizing_psychotherapy_no_surgery_for_minors.



                                                   87
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 88 of 113




VIII. SUMMARY OPINIONS

     129. There are no long-term, peer-reviewed published, credible, reliable and valid, re-

search studies documenting or establishing the follow six matters:

                  a.    The percentage of patients receiving gender transition procedures who

            are helped by such procedures according to well known criteria;

                  b.    The percentage of patients receiving gender transition procedures who are

            harmed by such procedures according to well known criteria;

                  c.    The reliability and validity of assessing gender identity by relying solely

            upon the expressed desires of a patient;

                  d.    The mental health outcomes of trans-behaving children who are either af-

            firmed or not affirmed in childhood;

                  e.    The percentage of various types of childhood functional challenges and

            psychiatric diagnoses of trans identified children; and

                  f.    The percentage of patients whose new trans identity has been created by

            involvement in social media.

     130. These six issues can stimulate new research whose results may shape future trans

care. In the meantime, those with gender dysphoria or a trans identity have a right to be more

fully informed about what is known, as do their physicians. Physicians, psychologists, parents,

and patients have a right to be protected from these current experimental, politically tainted,

fashionable “treatments.”

     131. Informed consent is designed to protect the rights of patients and families, the cogni-

tive and ethical processes of physicians, and the ethical and legal duties of health care institu-

tions. The need for credible, reliable-valid science is also essential to protect each of these enti-

ties. The informed consent document for affirmative treatments of youth should specify that up


                                                  88
          Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 89 of 113




to 88% of children without affirmation will desist (heal naturally without treatment) from their

childhood-onset trans preoccupations. Physicians always need to know the patient’s original sex

because while gender identity can dramatically change, biological sex and its unique susceptibili-

ties to disease does not.

        132. The transgender treatment industry’s MHPs, endocrinologists, plastic and urological

surgeons, should not be viewed as speaking for all of medicine on these highly controversial is-

sues.

        133. Science, not politics, needs to drive trans care. The medical profession has many

tragic examples of when political sensibilities drive medical treatments. When policy is made by

voting in the face of low quality science, claims that treatments are evidence-based should be

considered misleading and deceptive.

        134. No medical, surgical, or psychiatric treatment is invariably successful in producing an

agreed-upon outcome. In other branches of medicine and psychiatry risks and benefits, out-

comes and error rates are better known, far less controversial, and much better proven by credi-

ble, reliable, and valid scientific research. Error rates for gender affirmation diagnoses, errors

rates for predictions of effective vs. harmful affirmation treatments, and error rates for increases

or decreases in suicidal risk following affirmation treatments remain unknown. In the “gender

affirmation” intervention field there has been a rush to treat and a remarkable absence of ethical

concern based on obvious scientific limitations, as outlined in this report.
        135. Expert Witness Report Methodological Limitations: My opinions and hypotheses in
this matter are—as in all expert witness reports—subject to the limitations of documentary and

related evidence, the impossibility of absolute predictions, as well as the limitations of social, bi-
ological, and medical science. I have not met with, nor personally interviewed, anyone in this

case. As always, I have no expert opinions regarding the veracity of witnesses in this case. I
have not yet reviewed all of the evidence in this case and my opinions are subject to change at

                                                  89
  Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 90 of 113




any time as new information becomes available to me. Only the trier of fact ~an determine the

credibility of witnesses and how scientific research may or may not be related to the specific

facts of any particular case. In my opinion, a key role of an expert witness is to help the court,

lawyers, parties, and the public understand and apply reliable scientific, technical, and investiga-

tive principles, hypotheses, methods, and information.



I declare under penalty of perjury that the foregoing is true and correct.
                                                                                1
Executed on July 8, 2021.                          ~~                                         •   r\.
                                                       .                 //          j-{,)t)
                                                  ·--- ----              -----·         --···-·    .

                                                  Stephen B. Lcvinc,..,bJ .D.
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 91 of 113




                                       Curriculum Vita
                                Stephen B. Levine, M.D.
I)       Brief Introduction
    Dr. Levine is Clinical Professor of Psychiatry at Case Western Reserve University School of
Medicine. He is the solo author of five books, Sex Is Not Simple in 1989 (translated to German
in 1992 and reissued in English in 1997 as Solving Common Sexual Problems); Sexual Life: A
clinician’s guide in 1992; Sexuality in Midlife in 1998 and Demystifying Love: Plain talk for the
mental health professional in 2006; Barriers to Loving: A clinician’s perspective in 2013;
Psychotherapeutic Approaches to Sexual Problems: An Essential Guide for Mental Health
Professionals in 2020. He is the Senior Editor of the first (2003), second (2010) and third (2016)
editions of the Handbook of Clinical Sexuality for Mental Health Professionals. He has been
teaching, providing clinical care, and writing since 1973 and has generated original research,
invited papers, commentaries, chapters, and book reviews. He has served as a journal manuscript
and book prospectus reviewer for many years. He was co-director of the Center for Marital and
Sexual Health/ Levine, Risen & Associates, Inc. in Beachwood, Ohio from 1992-2017. He and
two colleagues received a lifetime achievement Masters and Johnson’s Award from the Society
for Sex Therapy and Research in March 2005.

II)     Personal Information
       A) Date of birth 1/14/42, Married 1963
       B) Medical license no. Ohio 35-03-0234-L
       C) Board Certification 6/76 American Board of Neurology and Psychiatry
       D) Office-23425 Commerce Park, Beachwood, Ohio 44122-5402 phone 216-831-2900
             x 13 fax 216-831-4306
       E) Home-6415 Gates Mills Boulevard, Mayfield Heights, Oh 44124 440-442-2622; fax
             216-831-4306

III)    Education
       A) 1963 BA Washington and Jefferson College
       B) 1967 MD Case Western Reserve University School of Medicine
       C) 1967-68 internship in Internal Medicine University Hospitals of Cleveland
       D) 1968-70 Research associate, National Institute of Arthritis and Metabolic Diseases,
             Epidemiology Field Studies Unit, Phoenix, Arizona, United States Public Health
             Service
       E) 1970-73 Psychiatric Residency, University Hospitals of Cleveland
       F) 1974-77 Robert Wood Johnson Foundation Clinical Scholar

IV)     Appointments at Case Western Reserve University School of Medicine
       A) 1973- Assistant Professor of Psychiatry
       B) 1979-Associate Professor
       C) 1982-Tenure


                                          Page 1 of 23
      Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 92 of 113




      D) 1985-Full Professor
      E) 1993-Clinical Professor

V)     Honors
      A) Summa Cum Laude, Washington & Jefferson
      B) Teaching Excellence Award-1990 and 2010 (residency program)
      C) Visiting Professorships
            1) Stanford University-Pfizer Professorship program (3 days)–1995
            2) St. Elizabeth’s Hospital, Washington, DC –1998
            3) St. Elizabeth’s Hospital, Washington, DC--2002
      D) Named to America’s Top Doctors consecutively since 2001
      E) Masters and Johnson Lifetime Achievement Award from the Society of Sex Therapy
            and Research, April 2005 along with Candace Risen and Stanley Althof
      F) 2006 SSTAR Book Award for The Handbook of Clinical Sexuality for Mental
            Health Professionals: Exceptional Merit
      G) 2018—Albert Marquis Lifetime Achievement Award from Marquis Who’s Who.
            (excelling in one’s field for at least twenty years)
      H) Invitations to present various Grand Rounds at Departments of Psychiatry and
            Continuing Education Lectures and Workshops during 2019-2021
           1) March 12, 2021-The Mental Health Professionals’ Role with the
               Transgendered: Making the Controversies Clear Grand Rounds University
               Hospitals of Cleveland
           2) May 1, 2021 Psychotherapeutic Approaches to Sexual Problems Invited lecture
               to the American Psychiatric Association Annual Meeting (similar lecture in
               May 2020
           3) Seven years of Continuing Education Courses at the American Psychiatric
               Association Meetings on Love and Sexuality
           4) Grand Rounds at Cleveland Clinic Foundation on Sexuality Education of
               Psychiatric Residents June 25, 2020
           5) Grand Rounds at Cleveland Clinic Foundation June 2019 Transgenderism:
               Beware! Repeated by invitation at Akron General Hospital and at National
               meeting of American Association of Partial Hospitalization in 2019
           6) Three-hour workshop at Society of Sex Therapy and Research in 2020 on
               Therapy for Sexual Problems
           7) Workshop on Teaching Sexuality to residents at the American Association of
               Residency Training Directors 2020 annual meeting
           8) Three-hour continuing education seminar with Massachusetts Department of
               Corrections Gender Identity Staff Fall 2019

VI)    Professional Societies
      A) 1971- American Psychiatric Association; fellow; #19909
      B) 2005-American Psychiatric Association- Distinguished Life Fellow
      C) 1973- Cleveland Psychiatric Society


                                      Page 2 of 23
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 93 of 113




        D) 1973-Cleveland Medical Library Association
             1) 1985-Life Fellow
             2) 2003 Distinguished Life Fellow
        E) 1974-Society for Sex Therapy and Research
             1) 1987-89-President
        F) 1983- International Academy of Sex Research
        G) 1983- Harry Benjamin International Gender Dysphoria Association
             1) 1997-8 Chairman, Standards of Care Committee
        H) 1994- 1999 Society for Scientific Study of Sex

VII)     Community Boards
        A) 1999-2002Case Western Reserve University Medical Alumni Association
        B) 1996-2001 Bellefaire Jewish Children’s Bureau
        C) 1999-2001 Physicians’ Advisory Committee, The Gathering Place (cancer
             rehabilitation)

VIII)    Editorial Boards
        A) 1978-80 Book Review Editor Journal Sex and Marital Therapy
        B) Manuscript Reviewer for
               1) Archives of Sexual Behavior*
               2) Annals of Internal Medicine
               3) British Journal of Obstetrics and Gynecology
               4) JAMA
               5) Diabetes Care
               6) American Journal of Psychiatry
               7) Maturitas
               8) Psychosomatic Medicine
               9)      Sexuality and Disability
               10)     Journal of Nervous and Mental Diseases
               11)     Journal of Neuropsychiatry and Clinical Neurosciences
               12)     Neurology
               13)     Journal Sex and Marital Therapy*
               14)     Journal Sex Education and Therapy
               15)     Social Behavior and Personality: an international journal (New Zealand)
               16)     International Journal of Psychoanalysis
               17)     International Journal of Transgenderism
               18)     Journal of Urology
               19)     Journal of Sexual Medicine*
               20)     Current Psychiatry
               21)     International Journal of Impotence Research
               22)     Postgraduate medical journal
               23)     Academic Psychiatry
               24)     Expert Opinion on Drug Safety


                                          Page 3 of 23
      Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 94 of 113




             25)    Clinical Psychology Reviews
             26)    Heliyon
             27)    Andrologia
             28)    Children and Youth Services Review
             29)    Women and Criminal Justice
             *frequent

      C) Book Prospectus Reviewer
           1) Guilford
           2) Oxford University Press
           3) Brunner/Routledge
           4) Routledge

IX)    Administrative Responsibilities
      A) Co-director, Center for Marital and Sexual Health/ Levine, Risen & Associates, Inc.
            until June 30, 2017
      B) Principal Investigator of approximately 70 separate studies involving
            pharmacological interventions for sexual dysfunction since 1989.
      C) Co-leader of case conferences at DELR. LLC.com
      D)   Expert Witness Appearances
            1) US District Court, Judge Mark L. Wolf’s witness in Michelle Kosilek vs.
               Massachusetts Dept of Corrections et al. case (transsexual issue) in Boston
               2007
            2) Deposition in the Battista vs. Massachusetts Dept of Corrections case
               (transsexual issue) in Cleveland October 2009
            3) Witness for Massachusetts Dept. of Corrections in their defense of a lawsuit
               brought by prisoner Katheena Soneeya. March 22, 2011 Deposition in Boston
               and October 2018 in Cleveland and 2019 in Boston.
            4) Witness for State of Florida vs. Reyne Keohane July 2017

X)    Consultancy
      A) Massachusetts Department of Corrections—evaluation of 12 transsexual prisoners
         and the development of a Gender Identity Disorders Program for the state prison
         system. Monthly consultation with the GID treatment team since February 2009 and
         the GID policy committee since February 2010
      B) California Department of Corrections and Rehabilitation; 2012-2015; education,
         inmate evaluation, commentary on inmate circumstances, suggestions on future
         policies
      C) Virginia Department of Corrections –evaluation of an inmate
      D) New Jersey Department of Corrections—evaluation of an inmate
      E) Idaho Department of Corrections—workshop 2016
      F) Expert Witness reports to lawsuits in Idaho, Wisconsin, and the UK in 2020
      G) Testimony to Subcommittee on Health to Pennsylvania legislature in March 2020


                                        Page 4 of 23
       Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 95 of 113




XI)    Expert Witness Activities
       A) Pennsylvania legislative testimony. Written submission and live testimony before a committee of the
          Pennsylvania legislature. March 2020. (Engaged by Pennsylvania Family Institute.)

       B)    In the Interests of the Younger Children. Expert testimony by deposition and at trial in Dallas, TX.
            (Engaged by Texas counsel Odeneal & Odeneal.) (Dallas Cty. Dist. Ct. 2019)

       C) Doe v. Madison Metropolitan School District. Expert declaration submitted February 19, 2020,
          rebuttal declaration submitted August 14, 2020.

       D)   Hecox v. Idaho. Expert declaration submitted June 4, 2020. (D. Idaho)

       E)   In the matter of Rhys & Lynn Crawford (Washington State). 3/30/2021 Tingley v. Washington
            State.. (W.D. Wa.)

       F) Queen (Quincy Bell) vs. Tavistock and Portman Clinics and NHS in High Court of London, Decision
          handed down on December 1, 2020.
       G) IN THE HIGH COURT OF JUSTICE QUEEN’S BENCH DIVISION ADMINISTRATIVE COURT
          B E T W E E N: THE QUEEN (on the application of) L and Hampshire County Council
       H) Hennessy-Waller v. Snyder, Case No. CV-20-00335-TUC-SHR, 2021 WL 1192842,
            at *5-6 & n.10 (D. Ariz. Mar. 30, 2021

XII)    Grant Support/Research Studies
       A) TAP–studies of Apomorphine sublingual in treatment of erectile dysfunction
       B) Pfizer–Sertraline for premature ejaculation
       C) Pfizer–Viagra and depression; Viagra and female sexual dysfunction; Viagra as a
             treatment for SSRI-induced erectile dysfunction
       D) NIH- Systemic lupus erythematosis and sexuality in women
       E) Sihler Mental Health Foundation
             1) Program for Professionals
             2) Setting up of Center for Marital and Sexual Health
             3) Clomipramine and Premature ejaculation
             4) Follow-up study of clergy accused of sexual impropriety
             5) Establishment of services for women with breast cancer
       F) Alza–controlled study of a novel SSRI for rapid ejaculation
       G) Pfizer–Viagra and self-esteem
       H) Pfizer- double-blind placebo control studies of a compound for premature ejaculation
       I) Johnson & Johnson – controlled studies of Dapoxetine for rapid ejaculation
       J) Proctor and Gamble: multiple studies to test testosterone patch for post menopausal
             sexual dysfunction for women on and off estrogen replacement
       K) Lilly-Icos—study of Cialis for erectile dysfunction
       L) VIVUS – study for premenopausal women with FSAD
       M) Palatin Technologies- studies of bremelanotide in female sexual dysfunction—first
             intranasal then subcutaneous administration
       N) Medtap – interview validation questionnaire studies
       O) HRA- quantitative debriefing study for Female partners os men with premature
             ejaculation, Validation of a New Distress Measure for FSD,

                                                Page 5 of 23
        Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 96 of 113




        P) Boehringer-Ingelheim- double blind and open label studies of a prosexual agent for
              hypoactive female sexual desire disorder
        Q) Biosante- studies of testosterone gel administration for post menopausal women with
              HSDD
        R) J&J a single-blind, multi-center, in home use study to evaluate sexual enhancement
              effects of a product in females.
        S) UBC-Content validity study of an electronic FSEP-R and FSDS-DAO and usability
              of study PRO measures in premenopausal women with FSAD, HSDD or Mixed
              FSAD/HSDD
        T) National registry trial for women with HSDD
        U) Endoceutics—two studies of DHEA for vaginal atrophy and dryness in post
              menopausal women
        V) Palatin—study of SQ Bremelanotide for HSDD and FSAD
        W) Trimel- a double-blind, placebo controlled study for women with acquired female
              orgasmic disorder.
        X) S1 Biopharma- a phase 1-B non-blinded study of safety, tolerability and efficacy of
              Lorexys in premenopausal women with HSDD
        Y) HRA – qualitative and cognitive interview study for men experiencing PE

XIII)    Publications
        A) Books
               1) Pariser SR, Levine SB, McDowell M (eds.), Clinical Sexuality, Marcel Dekker,
                       New York, 1985
               2) Sex Is Not Simple, Ohio Psychological Publishing Company, 1988
                       (a)    Translated into German as Angstfreie Sexualitat: Gluck und
                              Erfullung in der Liebe, Wilhelm Heyne Verlag, Muchen, 1992
                       (b)    Reissued in paperback as: Solving Common Sexual Problems:
                              Toward a Problem Free Sexual Life, Jason Aronson, Livingston,
                              NJ. 1997
               3) Sexual Life: A Clinician’s Guide. Plenum Publishing Corporation. New York,
                       1992
                       (a)    See review in Archives of Sexual Behavior 28(4): 361-363,1999
               4) Sexuality in Midlife. Plenum Publishing Corporation. New York, 1998
                       (a)    See review in Am Journal of Psychiatry 156((9):1468, 1999
                       (b)    See review in Contemporary Psychology APA Review of Books
                              44(4):293-295, 1999
                       (c)    See review J Sex Education and Therapy January, 2000
                       (d)    See review J Sex and Marital Therapy, Winter, 2000
               5) Editor. Clinical Sexuality. Psychiatric Clinics of North America, March, 1995.
               6) Editor, (Candace Risen and Stanley Althof, associate editors) Handbook of
                       Clinical Sexuality for Mental Health Professionals. Routledge, New York,
                       2003
                       1. see review American Journal of Psychiatry April, 2005


                                         Page 6 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 97 of 113




               2. 2006 SSTAR Book Award: Exceptional Merit
               3. see review in Archives of Sexual Behavior 35(6):757-758
               4. see two reviews in Journal of Sex and Marital Therapy 33(3):272-276
      7) Demystifying Love: Plain Talk For The Mental Health Professional.
          Routledge, New York, 2006
          (a) See review in Psychiatric Times, August 2008 by Leonore Tiefer
          (b) See review in Journal of Sex and Marital Therapy 34(5)-459-460.
      8) Senior editor, (Candace B. Risen and Stanley E. Althof, Associate editors),
          Handbook of Clinical Sexuality for Mental Health Professionals. 2nd edition
          Routledge, New York, 2010. See review by Pega Ren, JSex&Marital Therapy
      9) Barriers to Loving: A Clinician’s Perspective. Routledge, New York, 2014.
      10) Senior editor Candace B. Risen and Stanley E. Althof, Associate editors),
          Handbook of Clinical Sexuality for Mental Health Professionals. 3rd edition
          Routledge, New York, 2016


B) Research and Invited Papers When his name is not listed in a citation, Dr. Levine
     is either the solo or the senior author
     1) Sampliner R. Parotid enlargement in Pima Indians. Annals of Internal Medicine
             1970; 73:571-73
     2) Confrontation and residency activism: A technique for assisting residency
             change: World Journal of Psychosynthesis 1974; 6: 23-26
     3) Activism and confrontation: A technique to spur reform. Resident and Intern
             Consultant 173; 2
     4) Medicine and Sexuality. Case Western Reserve Medical Alumni Bulletin
             1974:37:9-11.
     5) Some thoughts on the pathogenesis of premature ejaculation. J. Sex & Marital
             Therapy 1975; 1:326-334
     6) Marital Sexual Dysfunction: Introductory Concepts. Annals of Internal
             Medicine 1976;84:448-453
     7) Marital Sexual Dysfunction: Ejaculation Disturbances . Annals of Internal
             Medicine 1976; 84:575-579
     8) Yost MA: Frequency of female sexual dysfunction in a gynecology clinic: An
             epidemiological approach. Archives of Sexual Behavior 1976;5:229-238
     9) Engel IM, Resnick PJ, Levine SB: Use of programmed patients and videotape
             in teaching medical students to take a sexual history. Journal of Medical
             Education 1976;51:425-427
     10)     Marital Sexual Dysfunction: Erectile dysfunction. Annals of Internal
             Medicine 1976;85:342-350
     11)     Articles in Medical Aspects of Human Sexuality
             (a)      Treating the single impotent male. 1976; 10:123, 137
             (b)      Do men enjoy being caressed during foreplay as much as women
                      do? 1977; 11:9
             (c)      Do men like women to be sexually assertive? 1977;11:44

                                 Page 7 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 98 of 113




           (d)     Absence of sexual desire in women: Do some women never
                   experience sexual desire? Is this possibility genetically
                   determined? 1977; 11:31
           (e)     Barriers to the attainment of ejaculatory control. 1979; 13:32-56.
           (f)     Commentary on sexual revenge.1979;13:19-21
           (g)     Prosthesis for psychogenic impotence? 1979;13:7
           (h)     Habits that infuriate mates. 1980;14:8-19
           (i)     Greenberger-Englander, Levine SB. Is an enema an erotic
                   equivalent?1981; 15:116
           (j)     Ford AB, Levine SB. Sexual Behavior and the Chronically Ill
                   Patients. 1982; 16:138-150
           (k)     Preoccupation with wife’s sexual behavior in previous marriage
                   1982; 16:172
           (l)     Co-existing organic and psychological impotence. 1985;19:187-8
           (m)     Althof SE, Turner LA, Kursh ED, Bodner D, Resnick MI, Risen
                   CB. Benefits and Problems with Intracavernosal injections for the
                   treatment of impotence. 1989;23(4):38-40
     12)   Male Sexual Problems. Resident and Staff Physician 1981:2:90-5
     13)   Female Sexual Problems. Resident and Staff Physician 1981:3:79-92
     14)   How can I determine whether a recent depression in a 40 year old married
           man is due to organic loss of erectile function or whether the depression is
           the source of the dysfunction? Sexual Medicine Today 1977;1:13
     15)   Corradi RB, Resnick PJ Levine SB, Gold F. For chronic psychologic
           impotence: sex therapy or psychotherapy? I & II Roche Reports; 1977
     16)   Marital Sexual Dysfunction: Female dysfunctions 1977; 86:588-597
     17)   Current problems in the diagnosis and treatment of psychogenic
           impotence. Journal of Sex & Marital Therapy 1977;3:177-186
     18)   Resnick PJ, Engel IM. Sexuality curriculum for gynecology residents.
           Journal of Medical Education 1978; 53:510-15
     19)   Agle DP. Effectiveness of sex therapy for chronic secondary psychological
           impotence Journal of Sex & Marital Therapy 1978;4:235-258
     20)   DePalma RG, Levine SB, Feldman S. Preservation of erectile function
           after aortoiliac reconstruction. Archives of Surgery 1978;113-958-962
     21)   Conceptual suggestions for outcome research in sex therapy Journal of Sex
           & Marital Therapy 1981;6:102-108
     22)   Lothstein LM. Transsexualism or the gender dysphoria syndrome. Journal
           of Sex & Marital Therapy 1982; 7:85-113
     23)   Lothstein LM, Levine SB. Expressive psychotherapy with gender
           dysphoria patients Archives General Psychiatry 1981; 38:924-929
     24)   Stern RG Sexual function in cystic fibrosis. Chest 1982; 81:422-8
     25)   Shumaker R. Increasingly Ruth: Towards understanding sex reassignment
           surgery Archives of Sexual Behavior 1983;12:247-61
     26)   Psychiatric diagnosis of patients requesting sex reassignment surgery.


                              Page 8 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 99 of 113




           Journal of Sex & Marital Therapy 1980; 6:164-173
     27)   Problem solving in sexual medicine I. British Journal of Sexual Medicine
           1982;9:21-28
     28)   A modern perspective on nymphomania. Journal of Sex & Marital
           Therapy 1982;8:316-324
     29)   Nymphomania. Female Patient 1982;7:47-54
     30)   Commentary on Beverly Mead’s article: When your patient fears
           impotence. Patient Care 1982;16:135-9
     31)   Relation of sexual problems to sexual enlightenment. Physician and
           Patient 1983 2:62
     32)   Clinical overview of impotence. Physician and Patient 1983; 8:52-55.
     33)   An analytical approach to problem-solving in sexual medicine: a clinical
           introduction to the psychological sexual dysfunctions. II. British Journal of
           Sexual Medicine
     34)   Coffman CB, Levine SB, Althof SE, Stern RG Sexual Adaptation among
           single young adults with cystic fibrosis. Chest 1984;86:412-418
     35)   Althof SE, Coffman CB, Levine SB. The effects of coronary bypass in
           female sexual, psychological, and vocational adaptation. Journal of Sex &
           Marital Therapy 1984;10:176-184
     36)   Letter to the editor: Follow-up on Increasingly Ruth. Archives of Sexual
           Behavior 1984;13:287-9
     37)   Essay on the nature of sexual desire Journal of Sex & Marital Therapy
           1984; 10:83-96
     38)   Introduction to the sexual consequences of hemophilia. Scandanavian
           Journal of Haemology 1984; 33:(supplement 40).75-
     39)   Agle DP, Heine P. Hemophila and Acquired Immune Deficiency
           Syndrome: Intimacy and Sexual Behavior. National Hemophilia
           Foundation; July, 1985
           (a)     Translated into German
           (b)     Translated into Spanish
     40)   Turner LA, Althof SE, Levine SB, Bodner DR, Kursh ED, Resnick MI.
           External vacuum devices in the treatment of erectile dysfunction: a one-
           year study of sexual and psychosocial impact. Journal of Sex & Marital
           Therapy
     41)   Schein M, Zyzanski SJ, Levine SB, Medalie JH, Dickman RL, Alemagno
           SA. The frequency of sexual problems among family practice patients.
           Family Practice Research Journal 1988; 7:122-134
     42)   More on the nature of sexual desire. Journal of Sex & Marital Therapy
           1987;13:35-44
     43)   Waltz G, Risen CB, Levine SB. Antiandrogen treatment of male sex
           offenders. Health Matrix 1987; V.51-55.
     44)   Lets talk about sex. National Hemophilia Foundation January, 1988
     45)   Sexuality, Intimacy, and Hemophilia: questions and answers . National


                               Page 9 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 100 of 113




            Hemophilia Foundation January, 1988
      46)   Prevalence of sexual problems. Journal Clinical Practice in Sexuality
            1988;4:14-16.
      47)   Kursh E, Bodner D, Resnick MI, Althof SE, Turner L, Risen CB, Levine
            SB. Injection Therapy for Impotence. Urologic Clinics of North America
            1988; 15(4):625-630
      48)   Bradley SJ, Blanchard R, Coates S, Green R, Levine S, Meyer-Bahlburg
            H, Pauly I, Zucker KJ. Interim report of the DSM-IV Subcommittee for
            Gender Identity Disorders. Archives of Sexual Behavior
            1991;;20(4):333-43.
      49)   Sexual passion in mid-life. Journal of Clinical Practice in Sexuality 1991
            6(8):13-19
      50)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner DR, Resnick MI.
            Intracavernosal injections in the treatment of impotence: A prospective
            study of sexual, psychological, and marital functioning. Journal of Sex &
            Marital Therapy 1987; 13:155-167
      51)   Althof SE, Turner LA, Risen CB, Bodner DR, Kursh ED, Resnick MI.
            Side effects of self-administration of intracavernosal injection of
            papaverine and phentolamine for treatment of impotence. Journal of
            Urology 1989;141:54-7
      52)   Turner LA, Froman SL, Althof SE, Levine SB, Tobias TR, Kursh ED,
            Bodner DR. Intracavernous injection in the management of diabetic
            impotence. Journal of Sexual Education and Therapy 16(2):126-36, 1989
      53)   Is it time for sexual mental health centers? Journal of Sex & Marital
            Therapy 1989;
      54)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner D, Kursh ED,
            Resnick MI. Sexual, psychological, and marital impact of self injection of
            papaverine and phentolamine: a long-term prospective study. Journal of
            Sex & Marital Therapy
      55)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner D, Kursh ED,
            Resnick MI. Why do so many men drop out of intracavernosal treatment?
             Journal of Sex & Marital Therapy. 1989;15:121-9
      56)   Turner LA, Althof SE, Levine SB, Risen CB, Bodner D, Kursh ED,
            Resnick MI. Self injection of papaverine and phentolamine in the
            treatment of psychogenic impotence. Journal of Sex & Marital Therapy.
            1989; 15(3):163-78
      57)   Turner LA, Althof SE, Levine SB, Risen CB, Bodner D, Kursh ED,
            Resnick MI. Treating erectile dysfunction with external vacuum devices:
            impact upon sexual, psychological, and marital functioning. Journal of
            Urology 1990;141(1):79-82
      58)   Risen CB, Althof SE. An essay on the diagnosis and nature of paraphilia
            Journal of Sex & Marital Therapy 1990; 16(2):89-102.
      59)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED,


                              Page 10 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 101 of 113




            Resnick MI. Through the eyes of women: the sexual and psychological
            responses of women to their partners’ treatment with self-injection or
            vacuum constriction therapy. International Journal of Impotence Research
            (supplement 2)1990;346-7.
      60)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED,
            Resnick MI. A comparison of the effectiveness of two treatments for
            erectile dysfunction: self injection vs. external vacuum devices. .
            International Journal of Impotence Research (supplement 2)1990;289-90
      61)   Kursh E, Turner L, Bodner D, Althof S, Levine S. A prospective study on
            the use of the vacuum pump for the treatment of impotence.International
            Journal of Impotence Research (supplement 2)1990;340-1.
      62)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED,
            Resnick MI. Long term use of intracavernous therapy in the treatment of
            erectile dysfunction in Journal of Sex & Marital Therapy 1991; 17(2):101-
            112
      63)   Althof SE, Turner LA, Levine SB, Risen CB, Bodner DB, Kursh ED,
            Resnick MI. Long term use of vacuum pump devices in the treatment of
            erectile dsyfunction in Journal of Sex & Marital Therapy 1991;17(2):81-93
      64)   Turner LA, Althof SE, Levine SB, Bodner DB, Kursh ED, Resnick MI. A
            12-month comparison of the effectiveness of two treatments for erectile
            dysfunction: self injection vs. external vacuum devices. Urology
            1992;39(2):139-44
      65)   Althof SE, The pathogenesis of psychogenic impotence. J. Sex Education
            and Therapy. 1991; 17(4):251-66
      66)   Mehta P, Bedell WH, Cumming W, Bussing R, Warner R, Levine SB.
            Letter to the editor. Reflections on hemophilia camp. Clinical Pediatrics
            1991; 30(4):259-260
      67)   Successful Sexuality. Belonging/Hemophilia. (Caremark Therapeutic
            Services), Autumn, 1991
      68)   Psychological intimacy. Journal of Sex & Marital Therapy 1991;
            17(4):259-68
      69)   Male sexual problems and the general physician, Georgia State Medical
            Journal 1992; 81(5): 211-6
      70)   Althof SE, Turner LA, Levine SB, Bodner DB, Kursh E, Resnick MI.
            Through the eyes of women: The sexual and psychological responses of
            women to their partner’s treatment with self-injection or vacuum
            constriction devices. Journal of Urology 1992; 147(4):1024-7
      71)   Curry SL, Levine SB, Jones PK, Kurit DM. Medical and Psychosocial
            predictors of sexual outcome among women with systemic lupus
            erythematosis. Arthritis Care and Research 1993; 6:23-30
      72)   Althof SE, Levine SB. Clinical approach to sexuality of patients with
            spinal cord injury. Urological Clinics of North America 1993; 20(3):527-
            34


                              Page 11 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 102 of 113




      73)   Gender-disturbed males. Journal of Sex & Marital Therapy 19(2):131-141,
            1993
      74)   Curry SL, Levine SB, Jones PK, Kurit DM. The impact of systemic lupus
            erythematosis on women’s sexual functioning. Journal of Rheumatology
            1994; 21(12):2254-60
      75)   Althof SE, Levine SB, Corty E, Risen CB, Stern EB, Kurit D.
            Clomipramine as a treatment for rapid ejaculation: a double-blind
            crossover trial of 15 couples. Journal of Clinical Psychiatry
            1995;56(9):402-7
      76)   Risen CB, Althof SE. Professionals who sexually offend: evaluation
            procedures and preliminary findings. Journal of Sex & Marital Therapy
            1994; 20(4):288-302
      77)   On Love, Journal of Sex & Marital Therapy 1995; 21(3):183-191
      78)   What is clinical sexuality? Psychiatric Clinics of North America 1995;
            18(1):1-6
      79)   “Love” and the mental health professions: Towards an understanding of
            adult love. Journal of Sex & Marital Therapy 1996; 22(3)191-202
            (a)     Reprinted in Issues in Human Sexuality: Current & Controversial
                    Readings with Links to Relevant Web Sites, 1998-9, Richard
                    Blonna, Editor, Engelwood, Co. Morton Publishing Company,
                    1998
      80)   The role of Psychiatry in erectile dysfunction: a cautionary essay on the
            emerging treatments. Medscape Mental Health 2(8):1997 on the Internet.
            September, 1997.
      81)   Discussion of Dr. Derek Polonsky’s SSTAR presentation on
            Countertransference. Journal of Sex Education and Therapy 1998;
            22(3):13-17
      82)   Understanding the sexual consequences of the menopause. Women’s
            Health in Primary Care, 1998
            (a)     Reprinted in the International Menopause Newsletter
      83)   Fones CSL, Levine SB. Psychological aspects at the interface of diabetes
            and erectile dysfunction. Diabetes Reviews 1998; 6(1):1-8
      84)   Guay AT, Levine SB, Montague DK. New treatments for erectile
            dysfunction. Patient Care March 15, 1998
      85)   Extramarital Affairs. Journal of Sex & Marital Therapy 1998; 24(3):207-
            216
      86)   Levine SB (chairman), Brown G, Cohen-Kettenis P, Coleman E, Hage JJ,
            Petersen M, Pfäfflin F, Shaeffer L, vanMasdam J, Standards of Care of
            the Harry Benjamin International Gender Dysphoria Association, 5th
            revision, 1998. International Journal of Transgenderism at
            http://www.symposion.com/ijt
            (a)     Reprinted by the Harry Benjamin International Gender Dysphoria
                    Association, Minneapolis, Minnesota


                              Page 12 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 103 of 113




             (b)     also published in:
      87)    Althof SE, Corty E, Levine SB, Levine F, Burnett A, McVary K, Stecher
             V, Seftel. The EDITS: the development of questionnaires for evaluating
             satisfaction with treatments for erectile dysfunction. Urology 1999;53:793-
             799
      88)    Fones CSL, Levine SB, Althof SE, Risen CB. The sexual struggles of 23
             clergymen: a follow-up study. Journal of Sex & Marital Therapy 1999
      89)    The Newly Devised Standards of Care for Gender Identity Disorders.
             Journal of Sex Education and Therapy 24(3):1-11,1999

      90)    Levine, S. B. (1999). The newly revised standards of care for gender
             identity disorders. Journal of Sex Education & Therapy, 24, 117-127.

      91)    Melman A, Levine SB, Sachs B, Segraves RT, Van Driel MF.
             Psychological Issues in Diagnosis of Treatment (committee 11) in Erectile
             Dysfunction (A.Jarden, G.Wagner, S.Khoury, F. Guiliano, H.Padma-
             nathan, R. Rosen, eds.) Plymbridge Distributors Limited, London, 2000
      92)    Pallas J, Levine SB, Althof SE, Risen CB. A study using Viagra in a
             mental health practice. J Sex&Marital Therapy.26(1):41-50, 2000
      93)    Levine SB, Stagno S. Informed Consent for Case Reports: the ethical
             dilemma between right to privacy and pedagogical freedom. Journal of
             Psychotherapy: Practice and Research, 2001, 10 (3): 193-201.
      94)    Alloggiamento T., Zipp C., Raxwal VK, Ashley E, Dey S. Levine SB,
             Froelicher VF. Sex, the Heart, and Sildenafil. Current Problems in
             Cardiology 26 June 2001(6):381-416
      95)    Re-exploring The Nature of Sexual Desire. Journal of Sex and Marital
             Therapy 28(1):39-51, 2002.
      96)    Understanding Male Heterosexuality and Its Disorders in Psychiatric
             Times XIX(2):13-14, February, 2002
      97)    Erectile Dysfunction: Why drug therapy isn’t always enough. (2003)
             Cleveland Clinic Journal of Medicine, 70(3): 241-246.
      98)    The Nature of Sexual Desire: A Clinician’s Perspective. Archives of
             Sexual Behavior 32(3):279-286, 2003 .
      99)    Laura Davis. What I Did For Love: Temporary Returns to the Male
             Gender Role. International Journal of Transgenderism, 6(4), 2002 and
             http://www.symposion.com/ijt
      100)   Risen C.B., The Crisis in the Church: Dealing with the Many Faces of
             Cultural Hysteria in The International Journal of Applied Psychoanalytic
             Studies, 1(4):364-370, 2004
      101)   Althof SE, Leiblum SR (chairpersons), Chevert-Measson M. Hartman U.,
             Levine SB, McCabe M., Plaut M, Rodrigues O, Wylie K., Psychological
             and Interpersonal Dimensions of Sexual Function and Dysfunction in
             World Health Organization Conference Proceedings on Sexual


                                Page 13 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 104 of 113




             Dysfunctions, Paris, 2003. Published in a book issued in 2004.
      102)   Commentary on Ejaculatory Restrictions as a Factor in the Treatment of
             Haredi (Ultra-Orthodox) Jewish Couples: How Does Therapy Work?
             Archives of Sexual Behavior, 33(3):June 2004
      103)   What is love anyway? J Sex & Marital Therapy 31(2):143-152,2005.
      104)   A Slightly Different Idea, Commentary on Y.M.Binik’s Should
             Dyspareunia Be Retained as a Sexual Dysfunction in DSM-V? A Painful
             Classification Decision. Archives of Sexual Behavior 34(1):38-39, 2005.
             http://dx.doi.org/10.1007/s10508-005-7469-3
      105)   Commentary. Pharmacologic Treatment of Erectile Dysfunction: Not
             always a simple matter. BJM USA; Primary Care Medicine for the
             American Physician, 4(6):325-326, July 2004
      106)   Leading Comment: A Clinical Perspective on Infidelity. Journal of Sexual
             and Relationship Therapy, 20(2):143-153, May 2005.
      107)   Multiple authors. Efficacy and safety of sildenafil citrate (Viagra) in men
             with serotonergic antidepressant-associated erectile dysfunction: Results
             from a randomized, double-blind, placebo-controlled trial. Submitted to
             Journal of Clinical Psychiatry Feb 2005
      108)   Althof SE, Leiblum SR, Chevert-Measson M, Hartman U,Levine
             SB,McCabe M, Plaut M, Rodrigues O, Wylie K. Psychological and
             Interpersonal Dimensions of Sexual Function and Dysfunction. Journal of
             Sexual Medicine, 2(6): 793-800, November, 2005
      109)   Shifren JL, Davis SR, Moreau M, Waldbaum A, Bouchard C., DeRogatis
             L., Derzko C., Bearnson P., Kakos N., O’Neill S., Levine S., Wekselman
             K., Buch A., Rodenberg C., Kroll R. Testosterone Patch for the Treatment
             of Hypoactive Sexual Desire Disorder in Naturally Menopausal Women:
             Results for the INTIMATE NM1 Study. Menopause: The Journal of the
             North American Menopause Society 13(5) 2006.
      110)   Reintroduction to Clinical Sexuality. Focus: A Journal of Lifelong
             Learning in Psychiatry Fall 2005. III (4):526-531
      111)   PDE-5 Inhibitors and Psychiatry in J Psychiatric Practice 12 (1): 46-49,
             2006.
      112)   Sexual Dysfunction: What does love have to do with it? Current
             Psychiatry 5(7):59-68, 2006.
      113)   How to take a Sexual History (Without Blushing), Current Psychiatry 5(8):
             August, 2006.
      114)   Linking Depression and ED: Impact on sexual function and relationships
             in Sexual Function and Men’s Health Through the Life Cycle under the
             auspices of the Consortium for Improvement of Erectile Function
             (CIEF),12-19, November, 2006.
      115)   The First Principle of Clinical Sexuality. Editorial. Journal of Sexual
             Medicine,4:853-854, 2007
      116)   Commentary on David Rowland’s editorial, “Will Medical Solutions to
             Sexual Problems Make Sexological Care and Science Obsolete?” Journal

                                  Page 14 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 105 of 113




               of Sex and Marital Therapy, 33(5), 2007 in press
        117) Real-Life Test Experience: Recommendations for Revisions to the
               Standards of Care of the World Professional Association for Transgender
               Health International Journal of Transgenderism, Volume 11 Issue 3, 186-
               193, 2009
        118) Sexual Disorders: Psychiatrists and Clinical Sexuality. Psychiatric Times
               XXIV (9), 42-43, August 2007
        119) I am not a sex therapist! Commentary to I. Binik and M. Meana’s article
               Sex Therapy: Is there a future in this outfit? Archives of Sexual Behavior,
               Volume 38, Issue 6 (2009), 1033-1034
        119) Solomon A (2009) Meanings and Political Implications of
               “Psychopathology” in a Gender Identity Clinic: Report of 10 cases.
               Journal of Sex and Marital Therapy 35(1): 40-57.
        120) Perelman, MA., Levine SB, Fischkoff SA. Randomized, Placebo-
               Controlled, Crossover Study to Evaluate the Effects of Intranasal
               Bremelanotide on Perceptions of Desire and Arousal in Postmenopausal
               Women with Sexual Arousal Disorder submitted to Journal of Sexual
               Medicine July 2009, rejected
        121) What is Sexual Addiction? Journal of Sex and Marital Therapy.2010
               May;36(3):261-75
        122) David Scott (2010) Sexual Education of Psychiatric Residents. Academic
               Psychiatry, 34(5) 349-352.
 123)   Chris G. McMahon, Stanley E. Althof, Joel M. Kaufman, Jacques Buvat, Stephen
                B. Levine, Joseph W. Aquilina, Fisseha Tesfaye, Margaret Rothman,
                David A. Rivas, Hartmut Porst. Efficacy and Safety of Dapoxetine for the
                Treatment of Premature Ejaculation: Integrated Analysis of Results From
                5 Phase 3 Trials Journal of Sexual Medicine 2011 Feb;8(2):524-39.
 124)   Commentary on Consideration of Diagnostic Criteria for Erectile Dysfunction in
                DSM V. Journal of Sexual Medicine July 2010
 125)   Hypoactive Sexual Desire Disorder in Men: Basic types, causes, and treatment.
                Psychiatric Times 27(6)4-34. 2010
 126)   Male Sexual Dysfunctions, an audio lecture, American Physician Institute 2013
        127)     Fashions in Genital Fashion: Where is the line for physicians?
               Commentary on David Veale and Joe Daniels’ Cosmetic Clitoridectomy in
               a 33-year-old woman. Archives of Sexual Behavior, epub ahead of print
               Sept 24, 2011. Arch Sex Behav (2012) 41:735–736 DOI
               10.1007/s10508-011-9849-7
        128) Review: Problematic Sexual Excess. Neuropsychiatry 2(1):1-12, 2012
        129). The Essence of Psychotherapy. Psychiatric Times 28 (2): August 2, 2012
               translated into Portuguese and republished in Revista Latinoamericana de
               Psicopatologia Fundamental (latin-American Journal of Fundamental
               Psychopathology) in press 2012. Reprinted by Psychiatric Times on July
               26, 2019 https://www.psychiatrictimes.com/articles/essence-


                                  Page 15 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 106 of 113




             psychotherapy
      130)   Parran TV, Pisman, AR, Youngner SJ, Levine SB.Evolution of
             remedial CME course in professionalism: Addressing learner needs,
             developing content, and evaluating outcomes. Journal of Continuing
             Education in the Health Professions, 33(3): 174-179, 2013.
      131)   Love and Psychiatry. Psychiatric Times November 2013
      132)   Orgasmic Disorders, Sexual Pain Disorders, and Sexual Dysfunction Due
             to a Medical Condition. Board Review Psychiatry 2013-2014 Audio
             Digest CD 27. Audio recording of a one-hour lecture available October
             2013.
      133)   Towards a Compendium of the Psychopathologies of Love. Archives of
             Sexual Behavior Online First December 25, 2013 DOI 10.1007/s10508-
             013-0242-6 43(1)213-220.
      134)   Flibanserin. (editorial) Archives of Sexual Behavior 44 (8), 2015
             November 2015. DOI: 10.1007/s10508-015-0617-y
      135) Martel C, Labrie F, Archer DF, Ke Y, Gonthier R, Simard JN, Lavoie L,
      Vaillancourt M, Montesino M, Balser J, Moyneur É; other participating members
      of the Prasterone Clinical Research Group. (2016) Serum steroid concentrations
      remain within normal postmenopausal values in women receiving daily 6.5mg
      intravaginal prasterone for 12 weeks.J Steroid Biochem Mol Biol. 2016
      May;159:142-53. doi: 10.1016/j.jsbmb.2016.03.016

      136) Reflections of an Expert on the Legal Battles Over Prisoners with Gender
          Dysphoria. J Am Acad Psychiatry Law 44:236–45, 2016
      137) Cooper E, McBride J, Levine SB. Does Flibanserin have a future?
           Psychiatric Times accepted October 23, 2015.
      138 Levine SB, Sheridan DL, Cooper EB. The Quest for a Prosexual Medication
           for Women, Current Sexual Health Reports (2016) 8: 129.
           doi:10.1007/s11930-016-0085-y
      139) Why Sex Is Important: Background for Helping Patients with Their Sexual
           Lives., British Journal of Psychiatry Advances (2017), vol. 23(5)
             300-306; DOI: 10.1192/apt.bp.116.016428
      140) Flibanserin: Offene Forshungsfragen , Zeitschrift für Sexualforschung. 29:
           170-175, 2016. This is a translation of 134).
      141) Commentary on "Asexuality: Orientation, paraphilia, dysfunction, or none
           of the above? Archives Sexual Behavior, Archives of Sexual Behavior April 2017,
           Volume 46, Issue 3, pp 639–642 DOI: 10.1007/s10508-017-0947-z
      142) Sexual Dysfunction in Clinical Psychiatry, Psychiatric Times, March 2017
      143) Ethical Concerns About the Emerging Treatment of Gender Dysphoria .
           Journal of Sex and Marital Therapy, 44(1):29-44. 2017. DOI
                10.1080/0092623X.2017.1309482
      144) The Psychiatrist’s Role in Managing Transgender Youth: Navigating


                                 Page 16 of 23
     Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 107 of 113




                Today’s Politicized Terrain. CMEtoGO® Audio Lecture Series, May 2017
           145) Transitioning Back to Maleness, Archives of Sexual Behavior, 2017 Dec
              20. doi: 10.1007/s10508-017-1136-9. [Epub ahead of print]; 47(4), 1295-
                   1300, May 2018
           146) Informed Consent for Transgender Patients, Journal of Sex and Marital
                   Therapy, 2019;45(3):218-229. doi: 10.1080/0092623X.2018.1518885
           .147) Life Processes are Illuminated by Sexual History. (2019) Psychiatric
                   Times, December Volume XXXVI. No.12
           148) video made for Ohio State Medical Board on Duty to Report MD-patient
           sexual contact 2021 https://www.youtube.com/watch?v=cLBQnxqnZeM
           149) Basic Concepts That Are Important for Clinicians to Understand About
           Sexuality(2022). Psychoanalysis and Psychotherapy in China. Phoenix Publishing
           House, UK. In press

C.    Chapters
                  1. Overview of Sex Therapy. In Sholevar GP (ed) The Handbook of
                       Marriage and Marital Therapy. New York. Spectrum Publications, 1981
                       pp417-41
                  2. Why study sexual functioning in diabetes? In Hamburg BA, Lipsett LF,
                       Inoff GE, Drash A (eds) Behavioral & Psychosocial Issues in Diabetes:
                       Proceedings of a National conference. Washington, DC. US Dept. of
                       Health & Human Services. PHS NIH, Pub. #80-1933
                  3. Sexual Problems in the Diabetic in Bleicher SJ, Brodoff B (eds) Diabetes
                       Mellitus and Obesity. Williams and Wilkins, 1992
                  4. Clinical Introduction to Human Sexual Dysfunction. In Pariser SF, Levine
                       SB, McDowell M (eds) Clinical Sexuality. New York, Marcel Dekker
                       Publisher, 1983.
                  5. Psychodynamically-oriented clinician’s overview of psychogenic
                       impotence. In RT Segraves (ed) Impotence. New York, Plenum, 1985
                  6. Origins of sexual preferences. In Shelp EE (ed) Sexuality and Medicine.
                       D. Reidel Publishing co. 1987. Pp39-54.
                  7. Hypoactive Sexual Desire and Other Problems of Sexual Desire. In H. Lief
                       (ed). The Treatment of Psychosexual Dysfunctions/ III. American
                       Psychiatric Press, chapter 207.pp2264-79, 1989
                  8.      Psychological Sexual Dysfunction. In Sudak H (ed) Clinical
                       Psychiatry. Warren H. Green. St. Louis, 1985
                  9.      Male sexual dysfunction. In Sudak H (ed) Clinical Psychiatry. Warren
                       H. Green. St. Louis, 1985
                 10. Sexuality and Aging. In Sudak H (ed) Clinical Psychiatry. Warren H.
                       Green. St. Louis, 1985
                 11. Homosexuality. In Sudak H (ed) Clinical Psychiatry. Warren H. Green. St.
                       Louis, 1985
                 12. Individual and intrapsychic factors in sexual desire. In Leiblum SR, Rosen


                                        Page 17 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 108 of 113




                RC (eds). Clinical Perspectives on Sexual Desire Disorders. Guilford
                Press, New York, 1988, pp21-44
        13.   Gender Identity Disorders. In Sadock B, Kaplan H(eds). Comprehensive
                Textbook of Psychiatry, Baltimore, William and Wilkins, 1989, pp
                1061-9
        14.   Intrapsychic and Interpersonal Aspects of Impotence: Psychogenic Erectile
                Dysfunction. In Leiblum SR, Rosen RC (eds). Erectile Disorders:
                Assessment and Treatment. Guilford Press, New York, 1992
        15.   Psychological Factors in Impotence. In Resnick MI, Kursh ED, (eds.)
                Current Therapy in Genitourinary Surgery, 2nd edition. BC Decker, 1991,
                pp549-51
        16.   The Vagaries of Sexual Desire. In Leiblum SR, Rosen RC (eds). In Case
                Studies in Sex Therapy. Guilford Press, New York, 1995
        17.   Rosenblatt EA. Sexual Disorders (chapter 62). In Tasman A, Kay J,
                Liberman JA (eds). Psychiatry Volume II, W.B.Saunders, Philadelphia.
                1997, pp 1173-2000.
        18.   Althof SE. Psychological Evaluation and Sex Therapy. In Mulcahy JJ
                (ed) Diagnosis and Management of Male Sexual Dysfunction Igaku-
                Shoin, New York, 1996, pp74-88
        19.   Althof SE, Levine SB. Psychological Aspects of Erectile Dysfunction. In
                Hellstrum WJG (ed) Male Infertility and Dysfunction. Springer-Verlag,
                New York, 1997. pp 468-73
        20.   Paraphilias. In Comprehensive Textbook of Psychiatry/VII. Sadock BJ,
                Sadock VA (eds.) Lippincott Williams & Wilkins, Baltimore, 1999,
                pp1631-1645.
        21.   Women’s Sexual Capacities at Mid-Life in The Menopause:
                Comprehensive Management B. Eskind (ed). Parthenon Publishing,
                Carnforth, UK, 2000.
        22.   Male Heterosexuality in Masculinity and Sexuality:Selected Topics in the
                Psychology of Men, (Richard C. Friedman and Jennifer I. Downey, eds)
                Annual Review of Psychiatry, American Psychiatric Press, Washington,
                DC, W-18. pp29-54.
        23.   R.T.Segraves. Introduction to section on Sexuality: Treatment of
                Psychiatric Disorders-III (G.O.Gabbard, ed), American Psychiatric Press,
                Washington, DC, 2001
        24.   Sexual Disorders (2003) in Tasman A, Kay J, Liberman JA (eds).
                Psychiatry 2nd edition, Volume II, W.B.Saunders, Philadelphia. Chapter
                74
        25.   What Patients Mean by Love, Psychological Intimacy, and Sexual Desire
                (2003) in SB Levine, CB Risen, SE Althof (eds) Handbook of Clinical
                Sexuality for Mental Health Professionals, Brunner-Routledge, New
                York, pp.21-36.
        26.   Infidelity (2003) in SB Levine, CB Risen, SE Althof (eds) Handbook of


                                Page 18 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 109 of 113




                Clinical Sexuality for Mental Health Professionals, Brunner-Routledge,
                New York, pp57-74
        27.   Preface (2003) in SB Levine, CB Risen, SE Althof (eds) Handbook of
                Clinical Sexuality for Mental Health Professionals, Brunner-Routledge,
                New York, pp xiii-xviii
        28.   A Psychiatric Perspective on Psychogenic Erectile Dysfunction (2004) in
                T.F. Lue (ed) Atlas of Male Sexual Dysfunction, Current Medicine,
                Philadelphia Chapter 5
        29.   Levine, SB., Seagraves, RT. Introduction to Sexuality Section, Treatment
                of Psychiatric Disorders, 3rd edition (Gabbard GO, editor), American
                Psychiatric Press, 2007
        30.   Risen CB, (2009)Professionals Who Are Accused of Sexual Boundary
                Violations In Sex Offenders: Identification, Risk Assessment, Treatment,
                and Legal Issues edited by Fabian M. Saleh, Albert J. Grudzinskas, Jr.,
                and John M. Bradford, Oxford University Press, 2009
        31.   What Patients Mean by Love, Intimacy, and Sexual Desire, in Handbook
                of Clinical Sexuality for Mental Health Professionals edited by Levine
                SB, Risen, CB, and Althof, SE, Routledge, New York, 2010
        32.   Infidelity in Handbook of Clinical Sexuality for Mental Health
                Professionals edited by Levine SB, Risen, CB, and Althof, SE,
                Routledge, New York, 2010
        33.   Scott DL, Levine, SB. Understanding Gay and Lesbian Life in Handbook
                of Clinical Sexuality for Mental Health Professionals edited by Levine
                SB, Risen, CB, and Althof, SE, Routledge, New York, 2010
        34.   Levine, SB, Hasan, S., Boraz M. (2009) Male Hypoactive Sexual Desire
                Disorder (HSDD) in Clinical Manual of Sexual Disorders (R. Balon and
                RT Segraves, eds), American Psychiatric Press, Washington, DC.
        35.   Levine, SB. Sexual Disorders in Fundamentals of Psychiatry (by Allan
                Tasman and Wanda Mohr,eds.)
                <http://eu.wiley.com/WileyCDA/WileyTitle/productCd-
                0470665777.html>, .
        36.   Infidelity in Principles and Practices of Sex Therapy (I Binik, K. Hall,
                editors), 5th edition, Guilford Press, New York, 2014.
        37.   Why is Sex Important? In Handbook of Clinical Sexuality for Mental
                Health Professionals 3rd ed. [SB Levine, CB Risen, SE Althof, eds] New
                York. Routledge, 2016, Chapter 1
        38.   The Rich Ambiguity of Key Terms: Making Distinctions. In Handbook of
                Clinical Sexuality for Mental Health Professionals 3rd ed. [SB Levine,
                CB Risen, SE Althof, eds] New York. Routledge, 2016. Chapter 4
        39.   The Mental Health Professional’s Treatment of Erection Problems . In
                Handbook of Clinical Sexuality for Mental Health Professionals 3rd ed.
                [SB Levine, CB Risen, SE Althof, eds] New York. Routledge, 2016
                Chapter 11


                                Page 19 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 110 of 113




         40. Why is Sex Important? In Sexual Health in the Couple: Management of
              Sexual Dysfunction in Men and Women [L Lipshultz, A Pastuszak, M
              Perelman, A Giraldi, J Buster, eds.] New York, Springer, 2016.
        41. Sommers, B., Levine, S.B., Physician’s Attitude Towards Sexuality
              Psychiatry and Sexual Medicine: A Comprehensive Guide for Clinical
              Practitioners, Springer, Heidelberg, Germany,2020
      42. Boundaries And The Ethics Of Professional Misconduct in A. Steinberg, J. L.
            Alpert, C A. Courtois( Eds.) Sexual Boundary Violations In
            Psychotherapy:Therapist Indiscretions, & Transgressions, & Misconduct
            American Psychological Association, In Press 2021
        42. Levine, SB, Risen CB. (2020). Professionals Who Are Accused of Sexual
              Boundary Violations In Sex Offenders: Identification, Risk
              Assessment,Treatment, and Legal Issues, 2nd edition. edited by Fabian
              M. Saleh, , Oxford University Press, in press
        43. Foreward to Psychotherapy of Gender Dysphoria of Children and Young
              Adults, Phoenix Publication, UK in press


C) Book Reviews
     1) Homosexualities: A Study of Diversity Among Men and Women by Alan P.
            Bell and Martin S. Weinberg, Simon and Schuster, New York, 1978. In
            Journal of Sex & Marital Therapy 1979; 5:
     2) Marriage and Marital Therapies: Psychoanalytic, Behavioral & System Theory
            Perspectives by TJ Paolino and BS McCrady. Brunner/Mazel, New York,
            1978. In Journal of Sex & Marital Therapy 1979; 5:
     3) Management of Male Impotence. Volume 5 International Perspectives in
            Urology AH Bennett, (ed) Williams and Wilkins, Baltimore, 1992. In
            American Journal of Psychiatry, 1984
     4) The Sexual Relationship by DE Scharff, Routledge & Kegan Paul, 1982 in
            Family Process 1983;22:556-8
     5) Phenomenology and Treatment of Psychosexual Disorders, by WE Fann, I
            Karacan, AD Pokorny, RL Williams (eds). Spectrum Publications, New
            York, 1983. In American Journal of Psychiatry 1985;142:512-6
     6) The Treatment of Sexual Disorders: Concepts and Techniques of Couple
            Therapy, G Arentewicz and G Schmidt. Basic Books, New York, 1983. In
             American Journal of Psychiatry 1985;142:983-5
     7) Gender Dysphoria: Development, Research, Management. BN Steiner (ed).
            Plenum Press, 1985 in Journal of Clinical Psychiatry, 1986
     8)     Gender Dysphoria: Development, Research, Management. BN Steiner
            (ed). Plenum Press, 1985 in Contemporary Psychology 1986:31:421-2
            [titled, The Limitations of Science, the Limitations of Understanding]
     9)     Psychopharmacology of Sexual Disorders by M Segal (ed) John Libbey &
            Co Ltd, London, 1987 in American Journal of Psychiatry 1987;144:1093


                               Page 20 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 111 of 113




      10)   “The Sissy Boy Syndrome” and the Development of Homosexuality by R
            Green. Yale University Press, New Haven, 1987. In American Journal of
            Psychiatry 1988;145:1028
      11)   Male Homosexuality: A contemporary psychoanalytic perspective by RC
            Friedman, Yale University Press, New Haven, 1988 in Journal of Clinical
            Psychiatry 1989;50:4, 149
      12)   Sexual Landscapes: Why we are what we are, why we love whom we love.
            By JD Weinrich, Charles Schribner’s Sons, New York, 1987 in Archives
            of Sexual Behavior 21 (3):323-26, 1991
      13)   How to Overcome Premature Ejaculation by HS Kaplan, Brunner/Mazel,
            New York, 1989 in Journal of Clinical Psychiatry 51(3):130, 1990
      14)   Clinical Management of Gender Identity Disorders in Children and Adults
            R. Blanchard, BN Steiner (eds) American Psychiatry Press, Washington,
            DC, 1990. In Journal of Clinical Psychiatry 52(6):283, 1991
      15)   Psychiatric Aspects of Modern Reproductive Technologies. NL Stotland
            (ed) American Psychiatric Press, Washington DC, 1990. In Journal of
            Clinical Psychiatry 1991;52(9):390
      16)   Homosexualities: Reality, Fantasy, and the Arts. CW Socarides, VD
            Volkan (eds). International Universities Press, Madison, Connecticut,
            1990. In Journal of Clinical Psychiatry 1992;(10)
      17)   Reparative Therapy of Male Homosexuality: A New Clinical Approach. J
            Nicolosi, Jason Aronson, Northvale NJ, 1992. In Contemporary
            Psychology 38(2):165-6, 1993 [entitled Is Evidence Required?]
      18)   Male Victims of Sexual Assault, GC Mezey, MB King (eds) Oxford
            University Press, New York, 1992. In Journal of Clinical Psychiatry
            1993;54(9):358,
      19)   AIDS and Sex: An Integrated Biomedical and Biobehavioral Approach. B
            Voeller, JM Reinisch, M Gottlieb, Oxford University Press, New York,
            1990. In American Journal of Psychiatry
      20)   Porn: Myths for the Twentieth Century by RJ Stoller, Yale University
            Press, New Haven, 1991. In Archives of Sexual Behavior 1995;24(6):663-
            668
      21)   Sexual Dysfunction: Neurologic, Urologic, and Gynecologic Aspects. R
            Lechtenberg, DA Ohl (eds) Lea & Febiger, Philiadelphia, 1994. In
            Neurology
      22)   The Sexual Desire Disorders: Dysfunctional Regulation of Sexual
            Motivation. HS Kaplan Brunner/Mazel, New York, 1995. In Neurology
            1996; 47:316
      23)   Femininities, Masculinities, Sexualities: Freud and Beyond. N. Chodorow.
            The University Press of Kentucky, Lexington, 1994. Archives of Sexual
            Behavior 28(5):397-400,1999
      24)   Sexual Function in People with Disability and Chronic Illness:A Health
            Professional’s Guide by ML Sipski, CJ Alexander. Aspen Publishers,


                              Page 21 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 112 of 113




            Gaitersburg, Md, 1997. In Journal of Sex Education and Therapy,
            1998;23(2):171-2
      25)   Sexual Aggression by J Shaw (ed). American Psychiatric Press,
            Washington, DC, 1998. In American Journal of Psychiatry, May, 1999
      26)   The Wounded Healer: Addiction-Sensitive Approach to the Sexually
            Exploitative Professional by Richard Irons and Jennifer P. Schneider.
            Jason Aronson, Northvale, N.J., 1999 in American Journal of Psychiatry
            157(5):8-9,2000.
      27)   Culture of the Internet by Sara Kiesler (editor), Lawrence Erlbaum
            Associates, Mahway, New Jersey, 1997. 463pp in Journal of Sex Research
            in press, 2001
      28)   Psychological Perspectives on Human Sexuality. Lenore T. Szuchman and
            Frank Muscarella (editors), Wiley and Sons, New York, American Journal
            of Psychiatry, April, 2002
      29)   “How Sexual Science Operates” a review of Sex, Love, and Health in
            America: Private Choices and Public Policies. EO Laumann and RT
            Michael, editors. Chicago, University of Chicago, 2001 in Second
            Opinion, The Park Ridge Center for the Study of Health, Faith, and Ethics,
            11:82-3, April, 2004.
      30)   Sexual Orientation and Psychoanalysis: Sexual Science and Clinical
            Practice. R.C.Friedman and J.I. Downey (eds). New York. Columbia
            University Press. in Archives of Sexual Behavior (2003) 31(5):473-474
      31)   Prozac on the Couch: Prescribing Gender in the Era of Wonder Drugs,
            Jonathon Michel Metzl. Duke University Press, Durham, 2003 in
            American Journal of Psychiatry, November, 2004.
      32)   Sex and Gender by M. Diamond and A.Yates Child Psychiatric Clinics of
            North America W. B. Saunders, Philadelphia, Pennsylvania, 2004, 268 pp in Archives of
            Sexual Behavior April 2007 on line publication in Dec.2006 at
            http://dx.doi.org/10.1007/s10508-006-9114-7
      33)   Getting Past the Affair: A program to help you cope, heal, and move on—
            together or apart by Douglas K. Snyder, Ph.D, Donald H. Baucom, Ph.D,
            and Kristina Coop Gordon, Ph.D, New York, Guilford Press, 2007 in
            Journal of Sex and Marital Therapy,34:1-3, 2007
      34)   Dancing with Science, Ideology and Technique. A review of Sexual
            Desire Disorders: A casebook Sandra R. Leiblum editor, Guilford Press,
            New York, 2010. In Journal of Sex Research 2011.
      35)   What is more bizarre: the transsexual or transsexual politics? A review of
            Men Trapped in Men’s Bodies: Narratives of Autogynephilic
            Transsexualism by Anne A. Lawrence, New York, Springer, 2014. In Sex
            Roles: a Journal of Research, 70, Issue 3 (2014), Page 158-160, 2014.
            DOI: 10.1007/s11199-013-0341-9
      36)   There Are Different Ways of Knowing. A review of: How Sexual Desire
            Works: The Enigmatic Urge by Frederick Toates, Cambridge, UK,


                                 Page 22 of 23
Case 4:21-cv-00450-JM Document 45-1 Filed 07/09/21 Page 113 of 113




            Cambridge University Press, in Sexuality and Cu1ture (2015) 19:407–409
            DOI 10.1007/s12119-015-9279-0
      37)   The Dynamics of Infidelity: Applying Relationship Science to Clinical
            Practice by Lawrence Josephs, American Psychological Association,
            Washington, DC, 2018, pp. 287, $69.95 in Journal of Sex and Marital
            Therapy10.1080/0092623X.2018.1466954, 2018. For free access:
            https://www.tandfonline.com/eprint/UgiIHbWbpdedbsXWXpNf/full
      38)   Transgender Mental Health by Eric Yarbrough, American Psychiatric
            Association Publications, 2018, Journal and Marital & Sexual Therapy,
            https://doi.org/10.1080/0092623X.2018.1563345 .
      39)   Seduced into Darkness:Transcending My Psychiatrist’s Sexual Abuse by
            Carrie T. Ishee, Terra Nova Books, Santa Fe, in Journal of Sex and Marital
            Therapy, in press 2020. 10.1080/0092623X2020.175847
      40)   Principles and Practices of Sex Therapy, 6th edition, (2020) KSK Hall, IM
            Binik (editors), Guilford Press, New York in Journal of Sex and Marital
            Therapy i47(4): May 2021. Doi 10.1080/0092623X2021.1920736




                              Page 23 of 23
